     Case 1:20-bk-10256-DS       Doc 123 Filed 06/02/20 Entered 06/02/20 14:06:47           Desc
                                 Main Document     Page 1 of 109


 1    RON BENDER (SBN 143364)
      TODD M. ARNOLD (SBN 221868)
 2    LINDSEY L. SMITH (SBN 265401)
 3    LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
      10250 Constellation Blvd., Suite 1700
 4    Los Angeles, CA 90067
      Telephone: (310) 229-1234
 5    Fax: (310) 229-1244
      Email: rb@lnbyb.com, tma@lnbyb.com, lls@lnbyb.com
 6    Attorneys for Chapter 11 Debtor and Debtor in Possession
 7

 8                            UNITED STATES BANKRUPTCY COURT
                               CENTRAL DISTRICT OF CALIFORNIA
 9                              SAN FERNANDO VALLEY DIVISION

10    In re:                                            Case No.: 1:20-bk-10256-DS

11    NAI CAPITAL, INC.,                                Chapter 11 Case
12
                                                        DISCLOSURE STATEMENT
13              Debtor and Debtor in Possession         DESCRIBING DEBTOR’S PLAN OF
                                                        REORGANIZATION (DATED JUNE 2,
14                                                      2020)

15                                                      Disclosure Statement Hearing:
                                                        DATE:      July 14, 2020
16
                                                        TIME:      11:00 a.m.
17                                                      PLACE: Courtroom “1639”
                                                                   255 East Temple Street
18                                                                 Los Angeles, CA 90012
19                                                      Plan Confirmation Hearing:
                                                        DATE:      [TBD]
20
                                                        TIME:      [TBD]
21                                                      PLACE: Courtroom “1639”
                                                                   255 East Temple Street
22                                                                 Los Angeles, CA 90012
23

24    ///
25    ///
26    ///
27

28

                                                    1
     Case 1:20-bk-10256-DS                     Doc 123 Filed 06/02/20 Entered 06/02/20 14:06:47                                              Desc
                                               Main Document     Page 2 of 109


 1                                                      TABLE OF CONTENTS
 2

 3    I. INTRODUCTION......................................................................................................................... 2
 4              A.         Purpose of this Disclosure Statement ...................................................................... 2
 5
                B.         Deadlines for Voting and Objecting; Date of Plan Confirmation Hearing ............. 3
 6
                C.         Identity of Persons to Contact for More Information Regarding the Plan .............. 4
 7
                D.         Disclaimer................................................................................................................ 4
 8
      II. BACKGROUND ......................................................................................................................... 4
 9
                A.         Description and History of the Debtor’s Business and a Summary of the
10                         Circumstances that Led to the Filing of the Debtor's Chapter 11 Case ................... 4
11              B.         Significant Events Which Have Occurred During The Debtor’s Chapter
12                         11 Bankruptcy Case ................................................................................................. 6

13              C.         Historical and Current Financials for the Debtor .................................................. 13

14    III. PLAN SUMMARY .................................................................................................................. 14

15    IV. CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS UNDER THE
            PLAN .................................................................................................................................. 15
16
                A.         What Creditors and Interest Holders Will Receive Under the Plan ...................... 15
17
                B.         Unclassified Claims ............................................................................................... 15
18
                C.         Classified Claims and Interests ............................................................................. 18
19

20    V. MEANS OF EFFECTUATING AND IMPLEMENTATION OF THE PLAN........................ 23

21              A.         The Liquidating Trust ............................................................................................ 23

22              B.         Settlement Agreements .......................................................................................... 39

23              C.         Claims Administration and Prosecution and Plan Distributions. .......................... 39
24              D.         Books and Records of the Debtor .......................................................................... 39
25              E.         Corporate Action ................................................................................................... 40
26              F.         Effectuating Documents and Further Transactions ............................................... 40
27
                G.         Transfers of Property under the Plan ..................................................................... 41
28

                                                                             i
     Case 1:20-bk-10256-DS                 Doc 123 Filed 06/02/20 Entered 06/02/20 14:06:47                                               Desc
                                           Main Document     Page 3 of 109


 1            H.       Dissolution of the Debtor ...................................................................................... 41
 2            I.       Procedures for Disputed, Contingent, or Unliquidated Claims ............................. 41
 3            J.       Distributions to be Made Pursuant to the Plan ...................................................... 43
 4
              K.       Exculpations and Releases .................................................................................... 43
 5
              L.       Injunctions ............................................................................................................. 43
 6
              M.       Executory Contracts and Unexpired Leases .......................................................... 44
 7
              N.       Changes in Rates Subject to Regulatory Commission Approval .......................... 45
 8
              O.       Retention of Jurisdiction........................................................................................ 46
 9
      VI. TAX CONSEQUENCES OF THE PLAN ............................................................................... 47
10
              A.       Withholding Applicable to all Holders of Claims ................................................. 49
11
              B.       Tax Consequences to Holders of Allowed General Unsecured Claims ................ 49
12

13            C.       Tax Consequences for the Debtor ......................................................................... 51

14    VII. CONFIRMATION REQUIREMENTS AND PROCEDURES ............................................. 51

15            A.       Who May Vote or Object ...................................................................................... 52

16            B.       Who May Vote to Accept/Reject the Plan ............................................................ 52
17            C.       What Is an Allowed Claim .................................................................................... 52
18            D.       What Is an Impaired Claim.................................................................................... 53
19            E.       Who Is Not Entitled to Vote. ................................................................................. 53
20
              F.       Who Can Vote in More Than One Class. .............................................................. 54
21
              G.       Votes Necessary to Confirm the Plan. ................................................................... 54
22
              H.       Votes Necessary for a Class to Accept the Plan. ................................................... 54
23
              I.       Treatment of Non-Accepting Classes. ................................................................... 54
24
              J.       Request for Confirmation Despite Nonacceptance by Impaired Class(es). .......... 54
25
              K.       Liquidation Analysis. ............................................................................................ 54
26
              L.       Feasibility. ............................................................................................................. 56
27

28    VIII. RISK FACTORS REGARDING THE PLAN ...................................................................... 57


                                                                         ii
     Case 1:20-bk-10256-DS              Doc 123 Filed 06/02/20 Entered 06/02/20 14:06:47                                              Desc
                                        Main Document     Page 4 of 109


 1    IX.   EFFECT OF CONFIRMATION OF THE PLAN.............................................................. 57
 2          A.      Discharge. .............................................................................................................. 57
 3          B.      Modification of the Plan. ....................................................................................... 57
 4
            C.      Post-Confirmation Status Reports. ........................................................................ 57
 5
            D.      Post-Confirmation Conversion/Dismissal. ............................................................ 58
 6
            E.      Final Decree........................................................................................................... 58
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                     iii
     Case 1:20-bk-10256-DS        Doc 123 Filed 06/02/20 Entered 06/02/20 14:06:47                 Desc
                                  Main Document     Page 5 of 109


 1                                        I.     INTRODUCTION

 2           NAI Capital, Inc., the Debtor and Debtor in Possession in the above-referenced Chapter

 3    11 bankruptcy case (the “Debtor”), is the Debtor in a pending Chapter 11 bankruptcy case. On

 4    January 31, 2020 (the “Petition Date”), the Debtor commenced its bankruptcy case by filing a

 5    Voluntary Petition under Chapter 11 of the United States Bankruptcy Code, 11 U.S.C. § 101 et

 6    seq. (“Bankruptcy Code”). This document is the Disclosure Statement (“Disclosure Statement”)

 7    which describes the Debtor’s Plan of Reorganization (Dated June 2, 2020) (“Plan”) that is being

 8    proposed by the Debtor.

 9           Chapter 11 allows the Debtor, and, under some circumstances, creditors and other parties

10    in interest, to propose a plan of reorganization. The Plan is a plan of reorganization that has been

11    proposed by the Debtor. The effective date of the Plan (the “Effective Date”) will be the first

12    business day which is at least fifteen days following the date of entry of the Bankruptcy Court

13    order confirming the Plan (the “Plan Confirmation Order”) when and provided that all of the

14    following conditions to the effectiveness of the Plan have been satisfied or waived by the Debtor:

15    (a) there shall not be any stay in effect with respect to the Plan Confirmation Order; (b) the Plan

16    Confirmation Order shall not be subject to any appeal or rehearing; and (c) the Plan and all

17    documents, instruments and agreements to be executed in connection with the Plan have been

18    executed and delivered by all parties to such documents, instruments and agreements.

19    A.     Purpose of this Disclosure Statement

20           This Disclosure Statement summarizes what is in the Plan, and tells you certain information

21    relating to the Plan and the process the Bankruptcy Court follows in determining whether or not to

22    confirm the Plan.

23           READ THIS DISCLOSURE STATEMENT CAREFULLY IF YOU WANT TO

24    KNOW ABOUT:

25           (1)     WHO CAN VOTE OR OBJECT,

26           (2)     WHAT THE TREATMENT OF YOUR CLAIM IS (i.e., what you will receive

27    on account of your claim if the Plan is confirmed) AND HOW THIS TREATMENT

28    COMPARES TO WHAT YOU WOULD RECEIVE ON ACCOUNT OF YOUR CLAIM IN

                                                       2
     Case 1:20-bk-10256-DS        Doc 123 Filed 06/02/20 Entered 06/02/20 14:06:47               Desc
                                  Main Document     Page 6 of 109


 1    LIQUIDATION,

 2            (3)    THE HISTORY OF THE DEBTOR AND SIGNIFICANT EVENTS DURING

 3    ITS BANKRUPTCY CASE,

 4            (4)    WHAT THINGS THE BANKRUPTCY COURT WILL LOOK AT TO

 5    DECIDE WHETHER OR NOT TO CONFIRM THE PLAN,

 6            (5)    WHAT IS THE EFFECT OF CONFIRMATION, AND

 7            (6)    WHETHER THE PLAN IS FEASIBLE.

 8            This Disclosure Statement cannot tell you everything about your rights. You should

 9    consider consulting your own lawyer to obtain more specific advice on how the Plan will affect

10    you and what is the best course of action for you.
11            Be sure to read the Plan as well as this Disclosure Statement.          If there are any
12    inconsistencies between the Plan and this Disclosure Statement, the Plan provisions will govern.
13            The Bankruptcy Code requires a Disclosure Statement to contain “adequate information”
14    concerning the Plan.     The Bankruptcy Court has approved this document as an adequate
15    Disclosure Statement, containing enough information to enable parties affected by the Plan to
16    make an informed judgment about the Plan. Any party can now solicit votes for or against the
17    Plan.
18    B.      Deadlines for Voting and Objecting; Date of Plan Confirmation Hearing
19            THE BANKRUPTCY COURT HAS NOT YET CONFIRMED THE PLAN DESCRIBED

20    IN THIS DISCLOSURE STATEMENT. IN OTHER WORDS, THE TERMS OF THE PLAN

21    ARE NOT YET BINDING ON ANYONE. HOWEVER, IF THE BANKRUPTCY COURT
22    LATER CONFIRMS THE PLAN, THEN THE PLAN WILL BE BINDING ON ALL
23    CREDITORS AND INTEREST HOLDERS IN THIS CASE.
24                   1. Time and Place of the Plan Confirmation Hearing
25            The hearing where the Bankruptcy Court will determine whether or not to confirm the
26    Plan (the “Plan Confirmation Hearing”) will take place on ________, 2020, at __:__ _.m., before
27    the Honorable Deborah J. Saltzman, United States Bankruptcy Judge for the Central District of

28    California, in Courtroom 1639, located at 255 East Temple Street, Los Angeles, California 90012.

                                                       3
     Case 1:20-bk-10256-DS         Doc 123 Filed 06/02/20 Entered 06/02/20 14:06:47                    Desc
                                   Main Document     Page 7 of 109


 1                   2. Deadline For Voting For or Against the Plan

 2           If you are entitled to vote, it is in your best interest to timely vote on the enclosed ballot and

 3    return the ballot in the enclosed envelope to Todd M. Arnold, Esq., Levene, Neale, Bender, Yoo &

 4    Brill L.L.P., 10250 Constellation Blvd., Suite 1700, Los Angeles, California 90067.

 5           Your ballot must be received by ___________, 2020 or it will not be counted.

 6           IF YOU DO NOT TIMELY VOTE FOR OR AGAINST THE PLAN, THE

 7    DEBTOR WILL REQUEST THE BANKRUPTCY COURT TO TREAT YOU AS

 8    HAVING VOTED TO ACCEPT THE PLAN.

 9                   3. Deadline for Objecting to the Confirmation of the Plan

10           Objections to the confirmation of the Plan must, by __________, 2020, be filed with the

11    Bankruptcy Court and served by same day service upon Todd M. Arnold, Esq., Levene, Neale,

12    Bender, Yoo & Brill L.L.P., 10250 Constellation Blvd., Suite 1700, Los Angeles, California

13    90067, fax: (310) 229-1244, email: TMA@LNBYB.COM.

14    C.     Identity of Persons to Contact for More Information Regarding the Plan

15           Any interested party desiring further information about the Plan should contact Todd M.

16    Arnold, Esq., Levene, Neale, Bender, Yoo & Brill L.L.P., 10250 Constellation Blvd., Suite 1700,

17    Los Angeles, California 90067, fax: (310) 229-1244, email: TMA@LNBYB.COM.

18    D.     Disclaimer

19           The financial data relied upon in formulating the Plan is based on the Debtor’s books and

20    records which, unless otherwise indicated, are unaudited.         The information contained in this

21    Disclosure Statement is provided by the Debtor. The Bankruptcy Court has not yet determined

22    whether or not the Plan is confirmable and makes no recommendation as to whether or not you

23    should support or oppose the Plan.

24                                         II.      BACKGROUND

25    A.     Description and History of the Debtor’s Business and a Summary of the

26           Circumstances that Led to the Filing of the Debtor's Chapter 11 Case

27           The Debtor is a privately held, full service commercial real estate brokerage firm

28    headquartered in Encino, California. The Debtor is one of the largest members of NAI Global, and

                                                         4
     Case 1:20-bk-10256-DS          Doc 123 Filed 06/02/20 Entered 06/02/20 14:06:47                 Desc
                                    Main Document     Page 8 of 109


 1    is the largest independently owned full service commercial real estate brokerage firm headquartered

 2    in Southern California. The Debtor was founded in 1979 and has therefore been in business for

 3    approximately 40 years and is extremely well known and well regarded.

 4           The Debtor has 13 brokerage offices in Southern California and one property management

 5    office. The Debtor works with approximately 230 brokers (the “Brokers”) who are independent

 6    contractors pursuant to the California Department of Real Estate, and the Debtor employs

 7    approximately 42 employees. Approximately 56% of the Debtor’s historical annual revenue of

 8    approximately $36 million is generated from the sale of industrial and retail properties, with the

 9    approximately 44% balance generated from leasing of retail, office, medical and industrial

10    properties. The Debtor’s primary expenses consist of the Debtor’s commission disbursements,

11    payroll, rent and all other general and administrative expenses.

12           The Debtor’s most valuable asset is its independent contractor agreements with the Brokers

13    working with the Debtor and without whom the Debtor would not be able to generate income.

14    While the Debtor has certain limited additional assets, the real value of the Debtor’s business is its

15    ability to generate future commissions from future real estate transactions for which the Debtor

16    requires the continued services of its Brokers. The Debtor’s principal liabilities are a $1.888 million

17    judgment entered in favor of a former principal of the Debtor and corresponding claims by the

18    Debtor’s founder and his wife for unpaid wages and interest that occurred years ago, which

19    comprise total general unsecured claims in the amount of approximately $5.664 million.              In

20    addition, the Debtor has approximately $1.628 million of scheduled outstanding pre-petition

21    accounts payable, inclusive of outstanding professional fees, as of the Petition Date (some of which

22    are disputed).1 The Debtor has no secured debt. The Debtor filed its chapter 11 bankruptcy case to

23    enable the Debtor to continue operating its longstanding business while obtaining the breathing

24    spell from efforts to collect on pre-Petition Date claims, which the Debtor lacked the ability to pay

25    as they came due, and the exorbitant cost associated with continuing with all of the Debtor’s

26    pending litigation matters.

27    1
        As the claims bar date has only recently been set, there may be additional claims beyond those
28    scheduled by the Debtor.


                                                        5
     Case 1:20-bk-10256-DS         Doc 123 Filed 06/02/20 Entered 06/02/20 14:06:47                 Desc
                                   Main Document     Page 9 of 109


 1    B.     Significant Events Which Have Occurred During The Debtor’s Chapter 11

 2           Bankruptcy Case

 3           1.      Business Operations, Financial Performance and Bankruptcy Exit
                     Game Plan
 4
             Shortly prior to its Chapter 11 filing, the Debtor’s two founders and senior management
 5
      (Michael Zugsmith and Rachel Howitt) relinquished all operational control of the Debtor’s business
 6
      operations and ceased working for the Debtor. The Debtor’s Board of Directors appointed Chris
 7
      Jackson, an Executive Managing Director of the Debtor, as the Designated Officer for the Debtor
 8
      during the pendency of the Debtor’s Chapter 11 case to guide the Debtor through its Chapter 11
 9
      case towards a successful conclusion. Mr. Jackson has graciously fulfilled this additional role as the
10
      Designated Officer of the Debtor without receiving any compensation for doing so.
11
             By the outset of its bankruptcy case, the Debtor had done a great job of stabilizing its
12
      business operations and retaining all of its Brokers. In fact, by the time of the onset of the COVID-
13
      19 pandemic and the related stay at home order, the Debtor had already successfully stabilized its
14
      business operations and was performing very well – business was booming. There is no doubt that
15
      if not for the onset of the COVID-19 pandemic and the related stay at home order, the Debtor would
16
      have been able to successfully reorganize without any financial assistance from any outside parties.
17
      But the COVID-19 pandemic and the related stay at home order has had a devastating impact on the
18
      Debtor’s business and cash flow just as it has had on all of the Debtor’s competitors in the real
19
      estate industry. Compounding the situation is that while all of the Debtor’s competitors were able
20
      to obtain significant financial relief for payroll and rent by obtaining a PPP loan under the CARES
21
      Act, the SBA (which is the governmental agency charged with administering the PPP loan program)
22
      decided on its own (as it was not contained in the CARES Act itself) not to make PPP loans
23
      available to any company in Chapter 11. This deprived the Debtor of well in excess of $1 million
24
      of badly needed relief and essentially eliminated any ability of the Debtor to reorganize without
25
      outside funding. The Debtor sought to obtain an emergency temporary restraining order from the
26
      Bankruptcy Court in an effort to force the SBA to provide the Debtor with a PPP loan for just the
27
      Debtor’s payroll (not rent or any other expenses). The SBA vigorously opposed the Debtor’s
28

                                                        6
     Case 1:20-bk-10256-DS          Doc 123 Filed 06/02/20 Entered 06/02/20 14:06:47                   Desc
                                    Main Document    Page 10 of 109


 1    request, and the Bankruptcy Court denied the Debtor’s request because the Bankruptcy Court

 2    concluded that it did not have the legal ability to override the SBA’s internal guidelines. The

 3    Debtor believes that there is no legitimate basis for the SBA to exclude Chapter 11 debtors from the

 4    ability to obtain a PPP loan, and the SBA acknowledges that it is being discriminatory against

 5    Chapter 11 debtors. The Debtor believes that this acknowledged discriminatory policy of the SBA

 6    violates applicable law and makes no sense from any policy perspective because the whole idea of

 7    the PPP loan is to enable businesses to pay their payroll during this pandemic and then to have their

 8    PPP loan forgiven. That is why the Debtor sought to compel the SBA to make a PPP loan to the

 9    Debtor solely to be used to pay the Debtor’s payroll. However, this policy decision of the SBA has

10    had a dramatic impact upon the Debtor’s post-petition finances and ability to reorganize without
11    outside funding.
12            While the Debtor has approximately $175,000 of cash in the bank (excluding outstanding
13    post-petition payment obligations to its Brokers) at the time of the filing of this Disclosure
14    Statement (June 2, 2020), the Debtor is behind in the payment of some of its May and June, 2020
15    rent to its landlords (the Debtor was current with all prior 2020 rent obligations), and it is absolutely
16    imperative that the Debtor not run out of money because the Debtor does not have any borrowing
17    facility in place. It therefore became an economic and urgent necessity for the Debtor to find a
18    financial partner who is (1) interested in acquiring the Debtor’s business operations; (2) willing to
19    pay a meaningful amount of cash to the Debtor’s estate and leave behind for the benefit of the

20    Debtor’s estate and its creditors the economic benefit of all pending sale and lease transactions and

21    all of the Debtor’s remaining cash; (3) willing to hire many of the Debtor’s employees and all or
22    virtually all of the Brokers; and (4) someone that the Brokers are willing to enter into contracts with
23    because, most importantly, nobody is going to be willing to acquire the Debtor’s business
24    operations and pay money for it if the Brokers are not willing to become associated with that entity
25    as nothing stops the Brokers from going to work with anyone else. If the Debtor suffered a
26    significant flight of its Brokers, particularly the top producing ones, the Debtor would be forced to
27    shut down immediately and lose all of its value.
28

                                                         7
     Case 1:20-bk-10256-DS         Doc 123 Filed 06/02/20 Entered 06/02/20 14:06:47                  Desc
                                   Main Document    Page 11 of 109


 1    Fortunately, after extensive discussions led by Mr. Jackson, the Debtor has identified what the

 2    Debtor believes is a perfect fit for a financial merger partner in ___________________________

 3    (the “Merger Partner”). The Merger Partner is a direct and local competitor of the Debtor, and the

 4    Debtor has concluded that effectively merging the two companies, particularly during this time of

 5    pandemic, will be a win-win situation for all concerned. The Merger Partner is willing and able to

 6    satisfy all four of the criteria outlined above. The Merger Partner has agreed to do all of the

 7    following: (1) pay to the Debtor’s bankruptcy estate at the closing of this transaction (i.e., on the

 8    Effective Date of the Plan) the cash sum of $750,000 (the “Initial Cash Component”)2; (2) leave

 9    behind for the benefit of the Debtor’s estate and its creditors all of the Debtor’s remaining cash and

10    all of the net economic benefit of all of the Debtor’s pending sale and lease transactions (i.e., after

11    the Debtor’s Brokers have been paid their commissions resulting from the closing of such sale and

12    lease transactions – “Pending Transactions”), with the understanding that the Debtor and/or the

13    Liquidating Trust will manage and coordinate all Pending Transactions following the Effective Date

14    through each of their respective closings, including the payment of the related commissions owing

15    to the Debtor’s Brokers; and all of the net economic benefit of any renewal commissions earned

16    from leases that were finalized prior to the Effective Date where such renewal commissions are

17    included in the pre-Effective Date lease agreements but become due and owing at any time after the

18    Effective Date, with the understanding that the Debtor and/or the Liquidating Trust will manage and

19    coordinate all such future renewal commissions, including the payment of the related commissions

20    owing to the Debtor’s Brokers3; (3) issue a promissory note for the benefit of the Debtor’s estate

21
      2
22      In order to avoid any risk of non-compliance, the Merger Partner has agreed to deposit the
      $750,000 Initial Cash Component into an escrow account maintained by the Debtor’s bankruptcy
23    counsel at least 21 days prior to the date of the Plan Confirmation Hearing.
      3
        In connection with Plan confirmation, the Debtor will provide the Creditors’ Committee with a
24    schedule of all Pending Transactions and expected revenue to be received by the Debtor from all
      such Pending Transactions. If required, the Debtor will also submit such schedule of Pending
25    Transactions to the UST and to the Bankruptcy Court in Chambers under seal. The Debtor will
      not file the schedule of Pending Transactions with the Bankruptcy Court for privacy reasons and
26    not to negatively impact upon any such Pending Transactions. Recognizing that the Debtor’s
      schedule of Pending Transactions changes on a continuous basis as transactions close and new
27    ones are generated, solely as a point of reference, as of the time of the filing of this Disclosure
      Statement, the Debtor estimates that its current Pending Transactions are estimated to create
28    approximately $5,734,104 of total revenue for the Debtor, of which an estimated $4,300,578

                                                        8
     Case 1:20-bk-10256-DS         Doc 123 Filed 06/02/20 Entered 06/02/20 14:06:47                Desc
                                   Main Document    Page 12 of 109


 1    and its creditors (the “Merger Partner Promissory Note”) which will obligate the Merger Partner to

 2    pay 3% of net commissions received by the Merger Partner (i.e., after the Brokers have been paid

 3    their share) from sale and lease transactions consummated by the Debtor’s Brokers who become

 4    associated with the Merger Partner for each of the first three years following the closing of this

 5    transaction, with the Merger Partner to make such payments on a quarterly basis and provide the

 6    Trustee of the Liquidating Trust (defined below) with supportive accounting4; and (4) hire many of

 7    the Debtor’s employees and all or virtually all of the Brokers (who will enter into new independent

 8    contractor agreements with the Merger Partner). In addition to obtaining the value of the Debtor’s

 9    going concern business as described above, the Merger Partner will be acquiring from the Debtor

10    those assets of the Debtor identified on Exhibit “1” to this Disclosure Statement (the “Acquired

11    Assets”). The Merger Partner will be acquiring the Acquired Assets and taking an assignment of

12    the Assumed Contracts and Leases (defined below) free and clear of all claims and interests of the

13    Debtor, and the Merger Partner will not be assuming or become liable for any claims of the Debtor.

14    The Plan Confirmation Order will contain language to this effect that will be similar to the language

15    that would typically be included in a free and clear sale order pursuant to Section 363(f) of the

16    Bankruptcy Code.

17           The Debtor and the Merger Partner have entered into the Merger Agreement Term Sheet

18    attached as Exhibit “9” to this Disclosure Statement. The Merger Agreement Term Sheet is non-

19    binding but is intended to set forth the terms of the transaction between the Debtor and the Merger

20    Partner. Prior to the Plan Confirmation Hearing, the Debtor will file with the Court the final

21    binding versions of the merger documents signed by the Debtor and the Merger Partner, and such

22
      would be paid to the Debtor’s Brokers with the estimated remaining balance of $1,433,526
23    remaining property of the Debtor’s estate.
      4
        By way of example only, if the Debtor’s Brokers generate $30 million of annual gross revenue
24    for the Merger Partner from sale and lease transactions consummated while they are associated
      with the Merger Partner, and the Brokers themselves are paid an average of 60% of this amount,
25    that would result in a total of $12 million of net commissions received by the Merger Partner. In
      this example, that would require the Merger Partner to make an annual payment to the
26    Liquidating Trust in the amount of $360,000 on account of the Merger Partner Promissory Note,
      calculated as 3% of $12 million. A form of the Merger Partner Promissory Note is attached as
27    Exhibit “4” to this Disclosure Statement.
28

                                                       9
     Case 1:20-bk-10256-DS          Doc 123 Filed 06/02/20 Entered 06/02/20 14:06:47             Desc
                                    Main Document    Page 13 of 109


 1    final merger documents will either be attached as exhibits to the Plan Confirmation Order or

 2    referenced in and incorporated into the Plan Confirmation Order.

 3            2.      Emergency Motion To Honor Payroll Obligations
 4            Immediately after the bankruptcy filing, the Debtor filed an emergency motion for

 5    authority to: (1) honor any outstanding paychecks for wages that were issued to employees prior

 6    to the Petition Date but were not yet cashed or deposited as of the Petition Date or that were

 7    returned for insufficient funds, and to issue any replacement checks to the extent necessary to pay

 8    such wages to employees; (2) pay outstanding payroll tax obligations for the payroll period

 9    immediately preceding the bankruptcy filing; and (3) honor certain other related employee

10    obligations (such as reimbursement of approved expenses). On February 5, 2020, the Bankruptcy
11    Court entered an order [Docket No. 17] granting that motion and authorizing the Debtor to honor
12    its payroll related obligations.
13            3.      Emergency Motion To Ensure Utility Services Are Not Interrupted
14            Immediately after the bankruptcy filing, the Debtor filed an emergency motion for
15    authority to provide utility service providers with refundable cash deposits for the purpose of
16    ensuring that utility providers did not shut off services due to outstanding utility invoices. On
17    February 5, 2020, the Bankruptcy Court entered an order [Docket No. 18] granting that motion,
18    which has ensured that Debtor’s utility services remained uninterrupted.
19            4.      Emergency Motion To Preserve Cash Management System
20            Immediately after the bankruptcy filing, the Debtor filed an emergency motion for

21    authority to maintain certain aspects of the Debtor’s cash management system. On February 5,
22    2020, the Bankruptcy Court entered an order [Docket No. 19] granting that motion, which
23    enabled the Debtor to minimize any negative impact upon its business operations resulting from
24    the Debtor’s bankruptcy filing.
25            5.      Formation of the Official Committee of Unsecured Creditors
26            On March 12, 2020 [Docket No. 68], the United States Trustee formed the Official
27    Committee of Unsecured Creditors (the “Creditors’ Committee”) in this case comprised of the
28    following five entities and people: (1) Venox Realty, Inc.; (2) The Sheridan Group; (3) Linzer

                                                      10
     Case 1:20-bk-10256-DS         Doc 123 Filed 06/02/20 Entered 06/02/20 14:06:47             Desc
                                   Main Document    Page 14 of 109


 1    Law Group, P.C.; (4) Brian Childs; and (5) Cimarron Sign Services, Inc.

 2           6.      Case Status Conferences
 3           On March 9, 2020 [Docket No. 64], the Debtor filed its initial status conference report in

 4    this case, and the Bankruptcy Court conducted its initial case status conference on March 23,

 5    2020. On May 14, 2020 [Docket No. 112], the Debtor filed its second status conference report in

 6    this case, and the Bankruptcy Court conducted its second case status conference on May 28, 2020.

 7           7.      Extension of Time for the Debtor to Assume or Reject its Real
                     Property Leases
 8
             On April 15, 2020 [Docket No. 91], the Debtor filed a motion requesting the Bankruptcy
 9
      Court to extend the deadline for the Debtor to assume or reject its real property leases to the
10
      maximum allowed under the Bankruptcy Code, which is to 210 days after the Petition Date. A
11
      hearing was scheduled to be held on May 7, 2020. The Bankruptcy Court waived appearances
12
      and granted the Debtor’s motion, and, in so doing, the Bankruptcy Court extended the deadline
13
      for the Debtor to assume or reject its real property leases to August 28, 2020.
14
             8.      Extension of the Debtor’s Exclusivity Periods For Filing A Plan of
15                   Reorganization And Obtaining Acceptances Thereof
16           On April 15, 2020 [Docket No. 90], the Debtor filed a motion requesting the Bankruptcy
17    Court to extend the Debtor’s exclusive period to file a plan of reorganization and obtain
18    acceptances thereof. A hearing was scheduled to be held on May 7, 2020. The Bankruptcy Court
19    waived appearances and granted the Debtor’s motion, and, in so doing, the Bankruptcy Court

20    extended the Debtor’s exclusive period to file a plan of reorganization to September 28, 2020, and

21    the Bankruptcy Court extended the Debtor’s exclusive period to solicit acceptances of its plan of
22    reorganization to November 30, 2020.
23           9.      Employment of Professionals and Consultants
24           The Debtor has employed the following professionals: Levene, Neale, Bender, Yoo &
25    Brill L.L.P. (“LNBYB”) as Chapter 11 bankruptcy counsel; McGarrigle, Kenney & Zampiello,
26    APC (“MKZ”) as special litigation and special corporate counsel; and Miller Law Partners, PC

27    (“MLP”) as special employment and labor counsel.           The Debtor is also in the process of

28    employing LKP Global Law, LLP (“LKP”) as special corporate and securities counsel for the

                                                       11
     Case 1:20-bk-10256-DS        Doc 123 Filed 06/02/20 Entered 06/02/20 14:06:47              Desc
                                  Main Document    Page 15 of 109


 1    purpose of assisting the Debtor to implement the terms of the Plan. None of the Debtor’s

 2    professionals has been paid any money for any post-petition fees and expenses that they have

 3    incurred. The Creditors’ Committee has hired ShemanoLaw (David B. Shemano - “Shemano”) as

 4    its counsel.

 5            10.    The Injunctive Relief Lawsuit Against the SBA
 6            As indicated above, the Debtor filed a lawsuit against the SBA in an effort to try to

 7    compel the SBA to make the Debtor a PPP loan for just the Debtor’s payroll when all of the

 8    Debtor’s competitors who are not in Chapter 11 have been able to get a PPP loan for all of its

 9    intended purposes, including payroll, rent, utilities, etc. In connection with that lawsuit, the

10    Debtor sought a temporary restraining order against the SBA. The Bankruptcy Court held a

11    hearing on the Debtor’s request for a temporary restraining order on May 19, 2020, and the

12    Bankruptcy Court issued its oral ruling at a continued hearing on May 20, 2020. Despite the

13    obvious discriminatory treatment of Chapter 11 debtors (which the SBA acknowledges), the

14    Bankruptcy Court unfortunately denied the Debtor’s request for a temporary restraining order

15    because the Bankruptcy Court concluded that it did not have the legal authority to force the SBA

16    to make a PPP loan to the Debtor if the SBA made a policy decision that it is not going to make

17    any PPP loan to any Chapter 11 Debtor. As a result of the Bankruptcy Court’s ruling, the Debtor

18    dismissed its lawsuit against the SBA.

19            11.    Administration Of The Debtor’s Chapter 11 Bankruptcy Case
20            As a Chapter 11 debtor in possession, the Debtor is subject to numerous reporting

21    requirements, including a requirement to prepare and submit to the UST a detailed and extensive

22    administrative compliance package comprised of various financial information, real property

23    questionnaires, employee benefits questionnaires, proof of insurance, tax returns, and bank

24    account information, among other things. The Debtor is in compliance with this requirement,

25    having submitted to the UST all of the required documentation in satisfaction of this requirement.

26    The Debtor is also required to file with the Bankruptcy Court a detailed Schedule of Assets and

27    Liabilities (“Bankruptcy Schedules”) and a Statement of Financial Affairs. The Debtor is in

28    compliance with all of these filings. The Debtor has also filed its required Monthly Operating

                                                     12
     Case 1:20-bk-10256-DS         Doc 123 Filed 06/02/20 Entered 06/02/20 14:06:47                 Desc
                                   Main Document    Page 16 of 109


 1    Reports. The Debtor also participated in its required initial debtor interview with the UST, and

 2    the Debtor attend its Section 341(a) meeting of creditors conducted by the UST on March 6,

 3    2020.

 4            12.    Claims Bar Date
 5            At a status conference held on May 28, 2020, the Bankruptcy Court established a deadline

 6    for creditors to file proofs of claim against the Debtor. The deadline for creditors to file proofs of

 7    claim in the Debtor’s case is July 31, 2020. The deadline for governmental agencies to file proofs

 8    of claim in the Debtor’s case is July 29, 2020.

 9            13.    Status Of Litigation Involving The Debtor

10            Attached as Exhibit “8” to this Disclosure Statement is a detailed analysis of each
11    litigation matter involving the Debtor.
12    C.      Historical and Current Financials for the Debtor
13
              The Debtor had total revenue in 2018 (before commission disbursements to its Brokers) of
14
      approximately $36,186,462. In 2018, the Debtor incurred a loss of approximately $21,118.
15
              The Debtor had total revenue in 2019 (before commission disbursements to its Brokers) of
16

17    approximately $35,605,973. In 2019, the Debtor incurred a loss of approximately $80,061.

18            Pursuant to the Debtor’s filed Monthly Operating Reports, the Debtor has had the

19    following post-petition financial performance on a cash basis:
20
              February, 2020:
21
              Revenue $4,285,773
22
              Expenses $3,228,272
23
              March, 2020:
24

25            Revenue $2,207,148

26            Expenses $2,361,506
27            April, 2020:
28

                                                        13
     Case 1:20-bk-10256-DS         Doc 123 Filed 06/02/20 Entered 06/02/20 14:06:47                Desc
                                   Main Document    Page 17 of 109


 1           Revenue $2,064,305
 2           Expenses $2,332,221
 3
                                          III.   PLAN SUMMARY
 4
             The Plan provides for a sale of certain of its assets to the Merger Partner defined above as
 5
      the “Acquired Assets” and the creation of a liquidating trust (the “Liquidating Trust”) for the
 6
      benefit of creditors as described below. The Liquidating Trust shall be a creditors’ liquidating
 7
      trust for all purposes, including Treasury Regulations Section 301.7701-4(d), and is intended to
 8
      be treated as a grantor trust for federal income tax purposes. The Liquidating Trust will be
 9
      organized for the purpose of collecting, distributing, liquidating and otherwise disposing of all of
10
      the funds, property, claims, rights and causes of action of the Debtor and its estate which are
11
      assigned to the Liquidating Trust pursuant to, and in accordance with, the Plan (collectively, the
12
      “Trust Property”). The Trust Property shall be comprised of all assets of the Debtor and its estate
13
      that are not sold to the Merger Partner (i.e., all assets of the Debtor and its estate other than the
14
      Acquired Assets), which shall include the Estate Funds (defined below) and the Estate Recoveries
15
      (defined below). The Trust Property will include all litigation claims that belong to the Debtor’s
16
      bankruptcy estate, including all avoidance causes of action, and all of the Debtor’s books and
17
      records, which books and records shall, as indicated below, be maintained by the Liquidating
18
      Trustee (defined below) for at least the first two years following the Effective Date. After the
19
      Liquidating Trust has been created and has taken ownership/assignment of all Trust Property, the
20
      Liquidating Trustee shall cause the Debtor to dissolve or otherwise wind down pursuant to
21
      applicable law. Following the Effective Date, the Debtor shall not conduct any further business
22
      and/or other activities except as authorized by the Plan.
23
             Class 1 under the Plan consists of all priority claims that are referred to in Bankruptcy
24
      Code Sections 507(a)(3), (4), (5), (6), and (7). The Debtor estimates that there are a total amount
25
      of approximately $77,717.51 of class 1 priority claims.
26
             Class 2 under the Plan consists of all non-insiders that hold allowed general unsecured
27
      claims. The Debtor estimates that there are a total of approximately $1,481,476.15 of class 2
28

                                                       14
     Case 1:20-bk-10256-DS         Doc 123 Filed 06/02/20 Entered 06/02/20 14:06:47               Desc
                                   Main Document    Page 18 of 109


 1    allowed claims, recognizing that this amount may increase with the passage of the claims bar date

 2    and that this estimated figure does not include any litigation claims or claims based upon the

 3    Debtors’ subsequent rejection, if any, of real property lease agreements or executory contracts

 4    that are not assigned to the Merger Partner.

 5           Class 3 under the Plan consists of the general unsecured claim of insider Robert Scullin.

 6           Class 4 under the Plan consists of the general unsecured claims of insiders Michael

 7    Zugsmith and Rachel Howitt.

 8           Class 5 under the Plan consists of all equity interests in the Debtor.

 9           The Plan will be funded by the following: (1) all of the Debtor’s cash remaining on the

10    Effective Date + (2) the $750,000 Initial Cash Component to be paid by the Merger Partner to the
11    Debtor’s bankruptcy estate on the Effective Date + (3) all revenue received from all of the
12    Debtor’s Pending Transactions existing on the Effective Date after all related commissions owing
13    to the Brokers are paid + (4) all revenue received from the Merger Partner Promissory Note
14    (collectively, the “Estate Funds”). In addition to the Estate Funds, creditors will receive the net
15    benefit, if any, from the Trust’s pursuit of any causes of action that currently belong to the

16    Debtor’s bankruptcy estate and will be transferred and assigned to the Trust on the Effective Date

17    (“Estate Recoveries”).

18     IV.    CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS UNDER

19                                                  THE PLAN

20    A.     What Creditors and Interest Holders Will Receive Under the Plan

21           As required by the Bankruptcy Code, the Plan classifies claims and interests in various

22    classes according to their right to priority. The Plan states whether each class of claims or

23    interests is impaired or unimpaired. The Plan provides the treatment each class will receive.

24    B.     Unclassified Claims

25           Certain types of claims are not placed into voting classes; instead they are unclassified.

26    They are not considered impaired and they do not vote on the Plan because they are automatically

27    entitled to specific treatment provided for them in the Bankruptcy Code. As such, the Debtor has

28    not placed the following claims in a class:

                                                       15
     Case 1:20-bk-10256-DS         Doc 123 Filed 06/02/20 Entered 06/02/20 14:06:47            Desc
                                   Main Document    Page 19 of 109


 1                   1. Administrative Expenses

 2           Administrative expenses are claims for costs or expenses of administering the Debtor’s

 3    Chapter 11 case that are allowed under Bankruptcy Code Section 507(a)(2). The Bankruptcy

 4    Code requires that all administrative claims be paid on the Effective Date unless a particular

 5    claimant agrees to a different treatment.

 6           The following chart lists all of the Debtor’s § 507(a)(2) administrative claims and their

 7    treatment under the Plan:

 8
             Name                           Amount Owed                Treatment
 9           Clerk’s Office Fees            $0                         Paid in full on the
                                                                       Effective Date
10           Office of the U.S. Trustee     $0                         Paid in full on the
             Fees                                                      Effective Date
11
             LNBYB, bankruptcy              $________ (est.)           Paid in full out of the
12           counsel to the Debtor                                     Estate Funds on the later
                                                                       of the Effective Date and
13                                                                     the date the Bankruptcy
                                                                       Court enters an order
14                                                                     allowing such fees and
                                                                       expenses
15
             MKZ, special litigation and    $__________ (est.)         Paid in full out of the
16           special corporate counsel to                              Estate Funds on the later
             the Debtor                                                of the Effective Date and
17                                                                     the date the Bankruptcy
                                                                       Court enters an order
18                                                                     allowing such fees and
19                                                                     expenses
             MLP, special employment        $_____________ (est.)      Paid in full out of the
20           and labor counsel to the                                  Estate Funds on the later
             Debtor                                                    of the Effective Date and
21                                                                     the date the Bankruptcy
                                                                       Court enters an order
22
                                                                       allowing such fees and
23                                                                     expenses
             LKP, special corporate and     $_____________ (est.)      Paid in full out of the
24           securities counsel to the                                 Estate Funds on the later
             Debtor                                                    of the Effective Date and
25                                                                     the date the Bankruptcy
26                                                                     Court enters an order
                                                                       allowing such fees and
27                                                                     expenses

28

                                                     16
     Case 1:20-bk-10256-DS        Doc 123 Filed 06/02/20 Entered 06/02/20 14:06:47                Desc
                                  Main Document    Page 20 of 109


 1           Shemano, counsel to the        $_________________           Paid in full out of the
             Creditors’ Committee           (est.)                       Estate Funds on the later
 2                                                                       of the Effective Date and
 3                                                                       the date the Bankruptcy
                                                                         Court enters an order
 4                                                                       allowing such fees and
                                                                         expenses
 5           Post-Petition Non-             $_______ (approx.) of        Paid in full out of the
             Professional Fee               post-petition accounts       Estate Funds on the later
 6
             Administrative Claims          payable accrued in the       of the Effective Date and
 7                                          ordinary course of the       the date the Bankruptcy
                                            Debtor’s business,           Court enters an order
 8                                          including all outstanding    allowing such fees and
                                            post-petition rent           expenses
 9                                          obligations to the
                                            Debtor’s landlords.
10
             TOTAL                          $_______________             Paid in the manner
11                                                                       described above

12
             Bankruptcy Court Approval of Fees Required:
13
             The Bankruptcy Court must approve all professional fees and expenses listed in this chart
14
      before they may be paid. For all professional fees and expenses except fees owing to the Clerk of
15
      the Bankruptcy Court and fees owing to the UST, the professional in question must file and serve
16
      a properly noticed fee application and the Bankruptcy Court must rule on the application. Only
17
      the amount of fees and expenses allowed by the Bankruptcy Court will be required to be paid
18
      under the Plan. The administrative claim amounts set forth above simply represent the Debtor’s
19
      best estimate as to the amount of allowed administrative claims in this case.           The actual
20
      administrative claims may be higher or lower. Much of whether the actual administrative claims
21
      described above for professionals will be higher will be dependent upon whether the Debtor is
22
      required to engage in any substantial litigation regarding the confirmation of the Plan and/or
23
      objecting to claims. To the extent the Debtor is required to engage in any such substantial
24
      litigation, the Debtor’s professionals are likely to incur professional fees and expenses in excess
25
      (and possibly substantially in excess) of the figures set forth above. By voting to accept the Plan,
26
      creditors are not acknowledging the validity of, or consenting to the amount of, any of these
27
      administrative claims, and creditors are not waiving any of their rights to object to the allowance
28

                                                      17
     Case 1:20-bk-10256-DS         Doc 123 Filed 06/02/20 Entered 06/02/20 14:06:47               Desc
                                   Main Document    Page 21 of 109


 1    of any of these administrative claims. Similarly, professionals who have been employed in this

 2    case are not being deemed to have agreed that the figures contained herein represent any ceiling

 3    on the amount of fees and expenses that they have incurred or are entitled to seek to be paid

 4    pursuant to Bankruptcy Court order as such fees and expenses are just estimates provided at the

 5    time of the preparation of this Disclosure Statement.

 6                   2. Priority Tax Claims

 7           Priority tax claims include certain unsecured income, employment and other taxes

 8    described by Section 507(a)(8) of the Bankruptcy Code. Section 1129(a)(9)(C) of the Bankruptcy

 9    Code requires that each holder of such a Section 507(a)(8) priority tax claim receive regular

10    installment payments of a total value, as of the Effective Date, equal to the allowed amount of
11    such allowed tax claims over a period ending not later than five years after the Petition Date. All
12    allowed Section 507(a)(8) priority tax claims will be paid in full, in cash, from the Estate Funds
13    within ten (10) business days after the later of the Effective Date and the date such claims are
14    deemed allowed by the Bankruptcy Court. The Debtor did not include any priority tax claims in
15    its Bankruptcy Schedules. Thus far, the only filed claim asserting a priority tax is a proof of
16    claim filed by the IRS asserting a priority tax claim in the amount of $5,733.09.
17    C.     Classified Claims and Interests
18           1.      Class of Secured Claims
19           Secured claims are claims secured by liens on property of the estate. The Debtor does not

20    believe that there are any secured claims in this case.

21           2.      Class of Priority Unsecured Claims
22           Certain priority claims that are referred to in Bankruptcy Code Sections 507(a)(3), (4), (5),
23    (6), and (7) are required to be placed in classes. These types of claims are entitled to priority
24    treatment as follows: the Bankruptcy Code requires that each holder of such a claim receive cash
25    on the Effective Date equal to the allowed amount of such claim. However, a class of unsecured
26    priority claim holders may vote to accept deferred cash payments. All such priority claims, which
27    total $77,717.51, are being classified as class 1 claims under the Plan. Attached as Exhibit “7” to
28    this Disclosure Statement is a schedule of all known class 1 priority claims. Class 1 priority

                                                       18
     Case 1:20-bk-10256-DS         Doc 123 Filed 06/02/20 Entered 06/02/20 14:06:47                  Desc
                                   Main Document    Page 22 of 109


 1    claims are impaired and entitled to vote to accept or reject the Plan, and they will be paid by the

 2    Liquidating Trustee in full, without interest, in four equal quarterly payments at the end of each of

 3    the first four calendar quarters following the Effective Date, with the source of money to be used

 4    by the Liquidating Trustee to make such payments to be the Merger Partner Promissory Note.

 5    While the Debtor is highly confident that the payments to be made by the Merger on account of

 6    the Merger Partner Promissory Note will be well in excess of the quarterly payments to be made

 7    to the holders of the class 1 priority claims, if for whatever they are not sufficient, the Liquidating

 8    Trustee will use other Trust Property to make up for any shortfall.

 9           3.      Classes of General Unsecured Claims
10           General unsecured claims are unsecured claims not entitled to priority under Bankruptcy
11    Code Section 507(a). The following charts identify the Plan’s treatment of the classes containing
12    the Debtor’s non-priority general unsecured claims and the Debtor’s non-priority subordinated or
13    equity equivalent general unsecured claims:
14

15           CLASS #      DESCRIPTION              IMPAIRED           TREATMENT
                                                   (Y/N)
16             2          All        non-priority Impaired;           Each holder of a class 2 allowed
                          general       unsecured allowed             claim will, along with any class 3
17                        claims that are not claims in this          allowed claim and class 4 allowed
                          class 3 or class 4 non- class     are       claims, receive a pro rata share of
18                        priority         general entitled  to       the Estate Funds and any other
19                        unsecured claims.        vote on the        Estate Recoveries obtained by the
                                                   Plan.              Liquidating Trust, along with any
20                        Based      upon      the                    other Trust Property, after the
                          amount of class 2                           payment      of     all     allowed
21                        claims scheduled by                         administrative claims (including
                          the       Debtor      in                    the fees and costs of the
22
                          Schedule F of its                           Liquidating Trust) and all allowed
23                        Bankruptcy                                  priority claims. After holding
                          Schedules and the                           back a reserve of $50,000 to pay
24                        class 2 claims that                         for the costs of the Liquidating
                          have thus far been                          Trust, the Liquidating Trustee
25                        asserted     in    filed                    will make an initial distribution to
                          proofs of claim, the                        holders of class 2, 3 and 4
26
                          Debtor         currently                    allowed claims within ninety days
27                        estimates that there                        following the Effective Date, and
                          are     a    total    of                    then will make distributions no
28                        approximately                               less frequently then every

                                                        19
     Case 1:20-bk-10256-DS   Doc 123 Filed 06/02/20 Entered 06/02/20 14:06:47                  Desc
                             Main Document    Page 23 of 109


 1                   $1,481,476.15 of class                     approximately       ninety     days
                     2 claims. However,                         thereafter provided there are
 2                   since the claims bar                       sufficient funds (i.e., in excess of
 3                   date was only recently                     $10,000)        available        for
                     set, this figure could                     distribution.    Each time the
 4                   increase.                                  Liquidating Trustee makes such a
                                                                distribution,   the      Liquidating
 5                   A detailed claims                          Trustee shall maintain a sufficient
                     chart showing all                          reserve from the Trust Property to
 6
                     currently known class                      make comparable pro rata
 7                   2 claims that were                         payments to any class 2, 3 or 4
                     either scheduled by                        claims that are the subject of a
 8                   the Debtor in its                          dispute and not yet allowed, with
                     Bankruptcy Schedules                       such reserve to be sufficient to
 9                   or asserted in filed                       make such pro rata payments in
                     proofs of claim is                         the event such disputed class 2, 3
10
                     attached hereto as                         or 4 claims are allowed in the
11                   Exhibit    “2”   (the                      amounts asserted by the creditors.
                     “Claims Chart”).
12

13

14

15

16         CLASS #   DESCRIPTION                IMPAIRED        TREATMENT
                                                (Y/N)
17
             3       The claim of Robert        Impaired;       Scullin is currently the holder of a
18                   Scullin     (“Scullin”).   allowed         disputed claim which is the
                     On January 6, 2020,        claim in this   subject of a pending appeal and
19                   the           California   class      is   possibly equitable subordination.
                     Superior         Court,    entitled   to   If Scullin votes to accept the Plan,
20                   County       of     Los    vote on the     the Debtor will stipulate as part of
21                   Angeles in a case          Plan.           Plan confirmation (which will be
                     entitled Scullin v. NAI                    included in the order confirming
22                   et al. (Case No.                           the Plan) that Scullin shall be
                     BC597601) entered a                        deemed to have an allowed class
23                   judgment (the “Scullin                     3 claim in the amount of
                     Judgment”) in favor                        $1,888,661.11 plus costs and
24                   of Scullin against the                     reasonable attorneys’ fees, and
25                   Debtor in the amount                       the Debtor’s estate will provide
                     of      $1,888,661.11,                     Scullin with a full and complete
26                   which is comprised of                      release. If this occurs, Scullin
                     unpaid     wages      of                   will share pro rata in the Estate
27                   $1,241,645.00       and                    Funds and any Estate Recoveries
                     interest in the amount                     on account of this class 3 allowed
28

                                                  20
     Case 1:20-bk-10256-DS   Doc 123 Filed 06/02/20 Entered 06/02/20 14:06:47                  Desc
                             Main Document    Page 24 of 109


 1                   of        $647,016.11.                     claim, and any other Trust
                     Pursuant to the Scullin                    Property, and the Debtor will
 2                   Judgment, the State                        dismiss its pending appeal of the
 3                   Court also found that                      Scullin Judgment. If Scullin does
                     Scullin    was      the                    not vote to accept the Plan, the
 4                   prevailing party and                       Liquidating Trustee shall decide
                     therefore entitled to                      how to proceed with respect to
 5                   recover as part of the                     the pending appeal of the Scullin
                     Scullin       Judgment                     Judgment and/or whether to seek
 6
                     costs and reasonable                       to equitably subordinate Scullin’s
 7                   attorneys’ fees, in                        class 3 claim.
                     amounts       to     be
 8                   determined by the
                     State Court based on
 9                   yet to be filed
                     motions. The Debtor
10
                     disagrees with both
11                   the conclusion and the
                     computation of the
12                   Scullin Judgment by
                     the State Court, and
13                   the Debtor is pursuing
                     an appeal of the
14
                     Scullin      Judgment.
15                   The     Debtor     also
                     believes that the class
16                   3 claim of Scullin may
                     be entitled to be
17                   equitably
18                   subordinated to class
                     2 claims.
19

20         CLASS #   DESCRIPTION               IMPAIRED         TREATMENT
                                               (Y/N)
21           4       While the Debtor          Impaired;        Zugsmith and Howitt have
22                   disagrees with the        allowed          voluntarily agreed to waive their
                     Scullin Judgment, the     claims in this   class 4 claims in their entirety and
23                   Debtor believes that if   class      are   not receive any portion of the
                     Scullin is entitled to    entitled    to   Estate     Funds     and      Estate
24                   unpaid wages and          vote on the      Recoveries, or any other Trust
                     interest   from     his   Plan.            Property, if the Liquidating
25                   previous employment                        Trustee (as the holder of all of the
26                   by the Debtor, then on                     claims, if any, of the Debtor’s
                     the identical theory,                      estate against all third parties)
27                   Michael      Zugsmith                      provides them with a full and
                     (“Zugsmith”)       and                     complete release within three
28

                                                 21
     Case 1:20-bk-10256-DS   Doc 123 Filed 06/02/20 Entered 06/02/20 14:06:47                Desc
                             Main Document    Page 25 of 109


 1                   Rachel          Howitt                    months following the Effective
                     (“Howitt”),        the                    Date and provided that no party
 2                   Debtor’s        former                    has filed or files an objection to
 3                   senior management,                        their class 4 claims during the
                     are also entitled to                      interim and the Liquidating
 4                   unpaid wages and                          Trustee has not filed any lawsuit
                     interest    in     the                    against them. If the Liquidating
 5                   identical     amounts                     Trustee decides not to provide
                     because it was always                     Zugsmith and Howitt with such a
 6
                     the agreement of the                      release, then the Liquidating
 7                   parties that all three                    Trustee will make a determination
                     senior officers of the                    how to proceed with respect to
 8                   Debtor (comprised of                      the class 4 claims of Zugsmith
                     Scullin, Zugsmith and                     and Howitt but would need to
 9                   Howitt) would receive                     reserve a sufficient amount of the
                     identical                                 Trust    Property     to    enable
10
                     compensation. Class                       Zugsmith and Howitt to receive
11                   4 consists of the                         their pro rata share of all Trust
                     claims of Zugsmith                        Property in the event they
12                   and Howitt.                               ultimately are determined by the
                                                               Court to have class 4 allowed
13                                                             claims in the amounts asserted by
                                                               them.
14

15
           4.    Class of Interest Holders
16

17         CLASS #   DESCRIPTION             IMPAIRED          TREATMENT
                                             (Y/N)
18           5       Class 5 consists of all Impaired;         Class 5 interest holders will not
19                   equity interests in the allowed           receive any distribution under the
                     Debtor                  claims in this    Plan. They will not receive any
20                                           class are not     portion of the Estate Funds or any
                                             entitled     to   portion of the Estate Recoveries
21                                           vote on the       or any other distribution from the
                                             Plan because      Liquidating Trust on account of
22                                           they        are   their class 5 interests. While the
23                                           deemed       to   equity interests of the Debtor will
                                             have        not   not be cancelled under the Plan,
24                                           accepted the      they will have no value as all
                                             Plan pursuant     assets of the Debtor and its
25                                           to      Section   bankruptcy estate will be
                                             1126(g) of the    transferred and assigned to the
26                                           Bankruptcy        Liquidating Trust on the Effective
27                                           Code.             Date, and it is expected that the
                                                               Debtor     will     thereafter  be
28                                                             dissolved or become a dormant

                                                22
     Case 1:20-bk-10256-DS         Doc 123 Filed 06/02/20 Entered 06/02/20 14:06:47                Desc
                                   Main Document    Page 26 of 109


 1                                                                  legal entity with no assets.
 2

 3          V. MEANS OF EFFECTUATING AND IMPLEMENTATION OF THE PLAN
 4    A.     The Liquidating Trust
 5           1.      Execution of Liquidating Trust Agreement.               On the Effective Date, a
 6    Liquidating Trust Agreement in a form approved by the Bankruptcy Court at the Plan
 7    Confirmation Hearing shall be executed, and all other necessary steps shall be taken to establish
 8    the Liquidating Trust and the beneficial interests therein, which shall be for the benefit of all
 9    creditors entitled to receive distributions under the Plan from the Liquidating Trust.           The
10    treatment of all claim holders will occur in the manner described above. All cash distributions to
11    be made on or near the Effective Date will be funded from the Debtor’s unencumbered cash,
12    either by the Debtor, or, if the Liquidating Trust has been established, by the Liquidating Trust.
13           2.      Purpose of the Liquidating Trust. The Liquidating Trust shall be established
14    and maintained for the purpose set forth in the Liquidating Trust Agreement, including for the
15    purpose of collecting, distributing and liquidating all of the funds and property assigned to the
16    Liquidating Trust and pursuing claims and causes of action assigned to the Liquidating Trust
17    under the Plan for the benefit of the creditors entitled to receive distributions under the Plan from
18    the Liquidating Trust in accordance with the terms of the Liquidating Trust Agreement and the
19    Plan. The Liquidating Trust shall have no objective or authority to continue or to engage in the
20    conduct of any trade or business.
21           3.      Transfer of Property to the Liquidating Trust.
22                   a.      On the Effective Date, all right, title and interest of the Debtor and the
23    bankruptcy estate in property and assets of any kind, including the Estate Funds, Estate
24    Recoveries, any causes of action, and any litigation rights (collectively, the “Trust Property”)
25    shall be, and shall be deemed to be, irrevocably transferred, absolutely assigned, conveyed, set
26    over and delivered to the Liquidating Trust, in trust to and in trust for the benefit of the
27    beneficiaries of the Liquidating Trust for the uses and purposes stated herein and in the
28    Liquidating Trust Agreement, free and clear of any and all liens, claims, encumbrances and

                                                       23
     Case 1:20-bk-10256-DS          Doc 123 Filed 06/02/20 Entered 06/02/20 14:06:47                 Desc
                                    Main Document    Page 27 of 109


 1    interests (legal, beneficial or otherwise) of all other entities to the maximum extent contemplated

 2    by and permissible under Section 1141(c) of the Bankruptcy Code, except as set forth in the Plan

 3    Confirmation Order or the Plan. To the extent that certain assets of the Debtor’s or the Debtor’s

 4    bankruptcy estate (and their right, title and interest in such assets), because of their nature or

 5    because they will accrue subsequent to the Effective Date, cannot be irrevocably transferred,

 6    absolutely assigned, conveyed, set over or delivered to the Liquidating Trust on the Effective

 7    Date, such assets shall be deemed assigned, set over, transferred and conveyed to the Liquidating

 8    Trust as soon as practical after the Effective Date. The Liquidating Trustee is hereby granted the

 9    Power of Attorney to execute documents on behalf of the Debtor, as reasonably determined by the

10    Liquidating Trustee (in recordable form where necessary or appropriate) to vest or perfect in or
11    confirm to the Liquidating Trustee title to and possession of the Trust Property.
12                   b.      On or after the Effective Date, the Liquidating Trustee shall continue as a
13    plaintiff and/or appellant in all litigation or causes of action (on behalf of beneficiaries of the
14    Liquidating Trust) in which the Debtor was the plaintiff and/or appellant prior to the Effective
15    Date. All recoveries and proceeds arising from litigation and causes of action shall be deemed
16    assigned, set over, transferred and conveyed to the Liquidating Trust upon receipt thereof. All
17    fees and costs of the Liquidating Trust (and agents thereof) arising from or relating to pursuing
18    litigation, causes of action, appeals or other services performed at the request of the Liquidating
19    Trustee on behalf of the Liquidating Trust shall be paid as a first priority in right of distribution

20    from the Liquidating Trust.

21                   c.      The transfer of assets of the estate to the Liquidating Trust shall be made
22    for the benefit of the beneficiaries of the Liquidating Trust, but only to the extent the beneficiaries
23    are entitled to distributions under the Plan.
24                   d.      For all federal, state and local income tax purposes, the Debtor, the
25    beneficiaries of the Liquidating Trust, and the Liquidating Trustee shall treat the transfer of the
26    Trust Property to the Liquidating Trust as a transfer of the Trust Property by the Debtor to the
27    beneficiaries of the Liquidating Trust in satisfaction of their claims under the Plan, followed by a
28    transfer of the Trust Property by the beneficiaries of the Liquidating Trust to the Liquidating Trust

                                                        24
     Case 1:20-bk-10256-DS         Doc 123 Filed 06/02/20 Entered 06/02/20 14:06:47                Desc
                                   Main Document    Page 28 of 109


 1    in exchange for their beneficial interests in the Liquidating Trust. Thus, the beneficiaries of the

 2    Liquidating Trust shall be treated as the grantors and owners of the Liquidating Trust.

 3           4.      Securities Exempt. Under Section 1145 of the Bankruptcy Code, the issuance of

 4    beneficial interests in the Liquidating Trust to the beneficiaries of the Liquidating Trust under the

 5    Plan, to the extent such interests are deemed to be “securities,” shall be exempt from registration

 6    under the Securities Act of 1933, as amended, and all applicable state and local laws requiring

 7    registration of securities. If the Liquidating Trustee determines, with the advice of counsel, that

 8    the Liquidating Trust is required to comply with the registration and reporting requirements of the

 9    Securities and Exchange Act of 1934, as amended, or the Investment Company Act of 1940, as

10    amended, then the Liquidating Trustee shall take any and all actions to comply with such

11    reporting requirements and file necessary periodic reports with the Securities and Exchange

12    Commission.

13           5.      Governance of Liquidating Trust. The Liquidating Trust shall be governed by

14    the Liquidating Trustee and the Liquidating Trust Board in accordance with the Liquidating Trust

15    Agreement and consistent with the Plan. A proposed form of Liquidating Trust Agreement is

16    attached as Exhibit “5” to this Disclosure Statement. The final version of the Liquidating Trust

17    Agreement will be filed with the Court prior to the Plan Confirmation Hearing.

18           6.      Designation of Liquidating Trustee.         David K. Gottlieb, an extremely well

19    known and highly regarded panel trustee in this district, will serve as the trustee of the

20    Liquidating Trust (the “Liquidating Trustee”), subject to the provisions of the Liquidating Trust

21    Agreement. A copy of Mr. Gottlieb’s resume is attached as Exhibit “6” to this Disclosure

22    Statement. ______________________ will serve as the members of the Liquidating Trust Board.

23    The designation of the Liquidating Trustee and the members of the Liquidating Trust Board shall

24    be effective on the Effective Date without the need for a further order of the Bankruptcy Court.

25    The duties, obligations, and responsibilities of the Liquidating Trustee shall be as set forth in the

26    Liquidating Trust Agreement and shall include, but not be limited to, the following: (a) oversee

27    the preservation, holding, management and maximization of all Trust Property and distribute

28    them to the beneficiaries of the Liquidating Trust; (b) take or not take those actions that the

                                                       25
     Case 1:20-bk-10256-DS        Doc 123 Filed 06/02/20 Entered 06/02/20 14:06:47                   Desc
                                  Main Document    Page 29 of 109


 1    Liquidating Trustee in his business discretion believes to be in accordance with the best interests

 2    of the beneficiaries of the Liquidating Trust and which actions or inactions are consistent with the

 3    Plan. The Liquidating Trustee’s responsibilities, duties and obligations are solely to the

 4    beneficiaries of the Liquidating Trust. The Liquidating Trustee shall report to and work under the

 5    supervision of the Liquidating Trust Board. The Liquidating Trustee shall have an independent

 6    right and standing to request relief from the Bankruptcy Court that the Liquidating Trustee

 7    believes to be in accordance with the best interests of the beneficiaries of the Liquidating Trust.

 8    The Liquidating Trustee shall be deemed to be a “party in interest” within the meaning of Section

 9    1109(b) of the Bankruptcy Code and a representative of the Debtor’s bankruptcy estate under

10    Bankruptcy Code section 1123(b)(3) and 1129(a)(5).
11           7.      Rights, Powers and Privileges of the Liquidating Trustee. The Liquidating
12    Trustee shall have all of the rights, powers and privileges expressly provided in the Liquidating

13    Trust Agreement and the Plan. The Liquidating Trustee shall have the power to take the actions

14    granted in the subsections 4.1.1 through and including 4.1.26 of the Liquidating Trust Agreement

15    and any powers reasonably incidental thereto, that the Liquidating Trustee, in his reasonable

16    discretion, deems necessary or appropriate to fulfill the purpose of the Liquidating Trust, unless

17    otherwise specifically limited or restricted by the Plan or the Liquidating Trust Agreement.

18           8.      Agents and Professionals. The Liquidating Trustee shall consult with and retain

19    attorneys, accountants, appraisers, or other parties deemed by the Liquidating Trustee to have

20    qualifications necessary to assist in the proper administration of the Liquidating Trust. The

21    Liquidating Trustee may pay the reasonable salaries, fees and expenses of such persons (including

22    himself), including contingency fees, out of the Trust Property in the ordinary course to the extent

23    permitted herein. The Debtor anticipates that the Liquidating Trustee will employ LNBYB to

24    commence and/or complete the objections to claims process with respect to any disputed claims

25    of creditors who are not insiders of the Debtor and to assist the Liquidating Trustee with the wind

26    down of the Debtor’s bankruptcy estate and administrative compliance, such as assisting the

27    Liquidating Trustee to prepare the ongoing financial reporting to the UST, to prepare and file any

28    post-confirmation status reports, dealing with any post-confirmation modifications to the Plan,

                                                      26
     Case 1:20-bk-10256-DS         Doc 123 Filed 06/02/20 Entered 06/02/20 14:06:47                 Desc
                                   Main Document    Page 30 of 109


 1    and filing and obtaining the entry of a final decree closing the Debtor’s Chapter 11 case. The

 2    Debtor anticipates that the Liquidating Trustee will employ MKZ in the event the Liquidating

 3    Trustee requires for the Liquidating Trust or the Debtor’s bankruptcy estate the same type of

 4    services that MKZ has been providing to the Debtor during the Debtor’s Chapter 11 case. The

 5    Debtor anticipates that the Liquidating Trustee will employ KLP in the event the Liquidating

 6    Trustee requires for the Liquidating Trust or the Debtor’s bankruptcy estate the same type of

 7    services that KLP has been providing to the Debtor during the Debtor’s Chapter 11 case. Finally,

 8    the Liquidating Trustee will employ Shemano for all of the following purposes: (1) to assist the

 9    Liquidating Trustee to analyze and, if appropriate, object to and/or negotiate settlements with the

10    claims of any insiders of the Debtor; (2) to assist the Liquidating Trustee to analyze and, if
11    appropriate, prosecute any litigation actions against any insiders of the Debtor (except with
12    respect to Scullin if Scullin votes to accept the Plan because as indicated above that would result
13    in the allowance in full of Scullin’s class 3 claim and a full and complete release of Scullin and
14    dismissal of the Debtor’s pending appeal of the Scullin Judgment); (3) to assist the Liquidating
15    Trustee to analyze and determine whether to accept the claim and release settlement option
16    available to the Liquidating Trustee with respect to the class 4 claims of Zugsmith and Howitt;
17    and (4) to assist the Liquidating Trustee to analyze and determine whether there are any
18    avoidance actions that should be pursued and, if there are, either to pursue them on behalf of the
19    Liquidating Trust or assist the Liquidating Trustee to locate alternative counsel for this purpose.

20           9.      Investment and Safekeeping of Trust Property. All monies and other Trust

21    Property received by the Liquidating Trustee shall, until distributed or paid over as provided in

22    the Liquidating Trust Agreement and the Plan, be held in the Liquidating Trust for the benefit of

23    the beneficiaries of the Liquidating Trust, but need not be segregated from other Trust Property,

24    unless and to the extent required by law or the Plan. The Liquidating Trustee shall be under no

25    liability for interest or producing income on any moneys received by the Liquidating Trust and

26    held for distribution or payment to the beneficiaries of the Liquidating Trust, except as such

27    interest shall actually be received by the Liquidating Trustee. Investments of any moneys held by

28    the Liquidating Trustee shall be administered in view of the manner in which individuals of

                                                       27
     Case 1:20-bk-10256-DS         Doc 123 Filed 06/02/20 Entered 06/02/20 14:06:47                 Desc
                                   Main Document    Page 31 of 109


 1    ordinary prudence, discretion and judgment would act in the management of their own affairs. For

 2    the removal of doubt, the investment powers of the Liquidating Trustee, other than those

 3    reasonably necessary to maintain the value of the Trust Property and to further the liquidating

 4    purpose of the Liquidating Trust, are limited to powers to invest in demand and time deposits,

 5    such as short-term certificates of deposits, in banks or other savings institutions, or other

 6    temporary, liquid investments, such as treasury bills.

 7           10.     Limitations on the Liquidating Trustee and Payment of Fees. The Liquidating

 8    Trustee shall not at any time, on behalf of the Liquidating Trust or beneficiaries of the Liquidating

 9    Trust: (i) enter into or engage in any trade or business, and no part of the Trust Property or the

10    proceeds, revenue or income therefrom shall be used or disposed of by the Liquidating Trust in

11    furtherance of any trade or business, or (ii) except as provided in the Liquidating Trust

12    Agreement, reinvest any Trust Property. The Liquidating Trustee may invest funds held in the

13    Liquidating Trust consistent with the requirements of the Liquidating Trust Agreement and the

14    prudent person standard of care, provided that the Liquidating Trustee shall have no liability in the

15    event of insolvency of any financial institution in which he/she has invested any funds of the

16    Liquidating Trust to the extent such institution is on the list of approved depositories by the United

17    States Trustee. The Liquidating Trustee shall hold, collect, conserve, protect and administer the

18    Liquidating Trust in accordance with the provisions of the Liquidating Agreement and the Plan,

19    and pay and distribute amounts as set forth herein for the purposes set forth in the Liquidating

20    Trust Agreement. Any determination by the Liquidating Trustee as to what actions are in the best

21    interests of the Liquidating Trust shall be determinative.

22           11.     Bankruptcy Court Approval of Trustee Actions. Except as provided in the Plan

23    or otherwise specified in the Liquidating Trust Agreement, the Liquidating Trustee need not

24    obtain the approval of the Bankruptcy Court in the exercise of any power, rights, or discretion

25    conferred hereunder or account to the Bankruptcy Court. The Liquidating Trustee shall exercise

26    his business judgment for the benefit of the beneficiaries of the Liquidating Trust in order to

27    maximize the value of the Trust Property and distributions, giving due regard to the cost, risk, and

28    delay of any course of action. Notwithstanding the foregoing, the Liquidating Trustee shall have

                                                       28
     Case 1:20-bk-10256-DS         Doc 123 Filed 06/02/20 Entered 06/02/20 14:06:47                 Desc
                                   Main Document    Page 32 of 109


 1    the right to submit to the Bankruptcy Court any question or questions regarding which the

 2    Liquidating Trustee may desire to have explicit direction and/or approval of the Bankruptcy Court

 3    with respect to the Trust Property, the Liquidating Trust, the Liquidating Trust Agreement, the

 4    Plan, or the Debtor. The Liquidating Trustee also shall have the authority, but not the obligation,

 5    to seek Bankruptcy Court approval to sell any Trust Property free and clear of any and all liens,

 6    claims and encumbrances.

 7           12.     Valuation of Trust Property. The Trustee shall make best efforts to understand

 8    and apprise the Trust Beneficiaries of the fair market value of the Trust Property. The valuation

 9    shall be used consistently by all parties (including the Trustee and Trust Beneficiaries) for all

10    federal income tax purposes. Any dispute regarding the valuation of Trust Property shall be

11    resolved by the Bankruptcy Court.

12           13.     Distributions. The Liquidating Trustee shall distribute at least quarterly to the

13    beneficiaries of the Liquidating Trust all net cash income plus all net cash proceeds from the

14    liquidation of Trust Property (provided there are meaningful funds available to distribute);

15    provided, however, that the Liquidating Trustee shall maintain at all times adequate cash or

16    marketable securities as reserves, including the Disputed Claim Reserve (defined below) as may

17    be reasonably necessary to maintain the value of the Trust Property, satisfy projected expenses

18    and meet claims and contingent liabilities of the Liquidating Trust. The Liquidating Trustee may

19    request the Bankruptcy Court to resolve any dispute or to rule upon any inquiry regarding the

20    adequacy of reserves.

21           14.     Pro Rata Share of Distributions. Each of the beneficiaries of the Liquidating

22    Trust shall receive its share or pro rata share (as applicable) of any and all distributions made by

23    the Liquidating Trustee. The Liquidating Trustee may withhold from amounts distributable to

24    any beneficiary of the Liquidating Trust any and all amounts, determined in the Liquidating

25    Trustee’s reasonable sole discretion to be required by any law, regulation, rule, ruling, directive or

26    other governmental requirement.

27           15.     Delivery of Distributions. All distributions to be made to the beneficiaries of the

28    Liquidating Trust shall be made by the Liquidating Trustee in accordance with the terms of the

                                                       29
     Case 1:20-bk-10256-DS         Doc 123 Filed 06/02/20 Entered 06/02/20 14:06:47                   Desc
                                   Main Document    Page 33 of 109


 1    Plan.

 2            16.    Undelivered Property. Any beneficiary of the Liquidating Trust that fails to

 3    claim any cash within ninety (90) days from the date upon which a distribution is first made to

 4    such entity shall forfeit all rights to any distribution under the Plan, and shall not be subject to the

 5    unclaimed property or escheat laws of any governmental unit. Upon forfeiture, such cash

 6    (including interest thereon) shall be made available for re-distribution to all other beneficiaries of

 7    the Liquidating Trust. Beneficiaries of the Liquidating Trust who fail to claim cash shall forfeit

 8    their rights thereto and shall have no claim whatsoever against the Liquidating Trust or the

 9    Liquidating Trustee, as applicable, or any of the other beneficiaries of the Liquidating Trust to

10    whom distributions are made under the Plan, provided, however, that the Liquidating Trustee

11    may, but is not required to, undertake reasonable efforts, in his business judgment, to locate

12    beneficiaries of the Liquidating Trust whose distributions are returned as undeliverable or whose

13    checks are not timely cashed.

14            17.    De Minimis Distributions. No distribution shall be required to be made to any

15    beneficiary of the Liquidating Trust under the Plan and the Liquidating Trust Agreement to any

16    beneficiary unless such distribution will amount to at least $25.00. Any beneficiary of the

17    Liquidating Trust on account of which the amount of cash to be distributed pursuant to any

18    distribution from the Liquidating Trust is less than $25.00 shall be deemed to have no claim for

19    such distribution against the Debtor, the Liquidating Trust, the Liquidating Trustee or the Trust

20    Property.

21            18.    Payments Limited to Trust Property.              All payments to be made by the

22    Liquidating Trustee to or for the benefit of any beneficiary of the Liquidating Trust shall be made

23    only to the extent that the Liquidating Trustee has sufficient reserves to make such payments in

24    accordance with the Liquidating Trust Agreement and the Plan.               Each beneficiary of the

25    Liquidating Trust shall have recourse only to the Trust Property for distribution under the

26    Liquidating Trust Agreement and the Plan.

27            19.    Fees and Expenses. Subject to the limitations set forth in the Liquidating Trust

28    Agreement and in the Plan, the Liquidating Trustee shall pay and/or reserve for the operating and

                                                        30
     Case 1:20-bk-10256-DS         Doc 123 Filed 06/02/20 Entered 06/02/20 14:06:47              Desc
                                   Main Document    Page 34 of 109


 1    administrative expenses of the Liquidating Trust before approving distributions to or for the

 2    benefit of the beneficiaries of the Liquidating Trust. The Liquidating Trustee shall satisfy any

 3    fees and expenses of the Liquidating Trust with Trust Property.

 4           20.     Priority of Distributions. Any recovery by the Liquidating Trust on account of

 5    the Trust Property shall be applied in the following order:

 6                   a.      First, to pay and/or reserve for any unpaid or reasonably anticipated costs

 7    and expenses of the Liquidating Trust, including, without limitation, reasonable professional fees

 8    and expenses and court costs;

 9                   b.      Second, distributed to the beneficiaries of the Liquidating Trust in

10    accordance with the Liquidating Trust Agreement and the Plan.

11           21.     Compliance with Laws. Any and all distributions of Trust Property shall be in

12    compliance with applicable laws, including, but not limited to, applicable federal and state

13    securities laws.

14           22.     Identification of the Beneficiaries of the Liquidating Trust.          Each of the

15    beneficiaries of the Liquidating Trust shall be recorded and set forth in a schedule (the

16    “Beneficiary Schedule”) maintained by the Liquidating Trustee. In order to determine the actual

17    names and addresses of the beneficiaries of the Liquidating Trust, the Liquidating Trustee may

18    either (i) rely upon the Beneficiary Schedule, or (ii) deliver a notice to the beneficiaries of the

19    Liquidating Trust. Such notice will include a form for each beneficiary of the Liquidating Trust

20    to complete in order to be properly registered as a beneficiary of the Liquidating Trust and be

21    eligible for distributions under the Liquidating Trust.

22           23.     Beneficial Interest Only.        The ownership of a beneficial interest in the

23    Liquidating Trust shall not entitle any beneficiary of the Liquidating Trust or the Debtor to any

24    title in or to the Trust Property or to any right to call for a partition or division of such Trust

25    Property or to require an accounting, except as specifically provided in the Liquidating Trust

26    Agreement.

27           24.     Ownership of Beneficial Interests in the Liquidating Trust. Subject to the

28    requirements and limitations of the Liquidating Trust Agreement, each beneficiary of the

                                                       31
     Case 1:20-bk-10256-DS         Doc 123 Filed 06/02/20 Entered 06/02/20 14:06:47                  Desc
                                   Main Document    Page 35 of 109


 1    Liquidating Trust shall own a beneficial interest in the Liquidating Trust equal in proportion to

 2    such Trust Beneficiary’s pro rata share of its allowed claim under the Plan.

 3           25.     Evidence of Beneficial Interest.        Ownership of a beneficial interest in the

 4    Liquidating Trust shall not be evidenced by any certificate, security, or receipt or in any other

 5    form or manner whatsoever, except as maintained on the books and records of the Liquidating

 6    Trust by the Liquidating Trustee, including the Beneficiary Schedule.

 7           26.     Conflicting Claims. If any conflicting claims or demands are made or asserted

 8    with respect to a beneficial interest, the Liquidating Trustee shall be entitled, at his sole election,

 9    to refuse to comply with any such conflicting claims or demands. In so refusing, the Liquidating

10    Trustee may elect to make no payment or distribution with respect to the beneficial interest

11    represented by the claims or demands involved, or any part thereof, and the Liquidating Trustee

12    shall refer such conflicting claims or demands to the Bankruptcy Court, which shall have

13    exclusive jurisdiction over resolution of such conflicting claims or demands. In so doing, the

14    Liquidating Trustee shall not be or become liable to any party for his refusal to comply with any

15    of such conflicting claims or demands. The Liquidating Trustee shall be entitled to refuse to act

16    until either (a) the rights of the adverse claimants have been adjudicated by a final order or (b) all

17    differences have been resolved by a written agreement among all of such parties and the

18    Liquidating Trustee, which agreement shall include a complete release of the Liquidating Trust

19    and the Liquidating Trustee (the occurrence of either (a) or (b) being referred to as a “Dispute

20    Resolution” in this paragraph). Until a Dispute Resolution is reached with respect to such

21    conflicting claims or demands, the Liquidating Trustee shall hold in a segregated interest-bearing

22    account with a United States financial institution any payments or distributions from the

23    Liquidating Trust to be made with respect to the beneficial interest at issue. Promptly after a

24    Dispute Resolution is reached, the Liquidating Trustee shall transfer the payments and

25    distributions, if any, held in the segregated account, together with any interest and income

26    generated thereon, in accordance with the terms of such Dispute Resolution.

27           27.     Limitation on Transferability. It is understood and agreed that the beneficial

28    interests in the Liquidating Trust shall not be assignable, other than by operation of law.

                                                        32
     Case 1:20-bk-10256-DS        Doc 123 Filed 06/02/20 Entered 06/02/20 14:06:47                Desc
                                  Main Document    Page 36 of 109


 1           28.     Parties Dealing With the Liquidating Trustee.             In the absence of actual

 2    knowledge to the contrary, any person dealing with the Liquidating Trust or the Liquidating

 3    Trustee shall be entitled to rely on the authority of the Liquidating Trustee or any of the

 4    Liquidating Trustee’s agents or professionals to act in connection with the Trust Property. No

 5    person or entity dealing with the Liquidating Trustee shall have any obligation to inquire into the

 6    validity, expediency or propriety of any transaction by the Liquidating Trustee or any agent or

 7    professional of the Liquidating Trustee.

 8           29.     Trustee’s Liability. In exercising the rights granted in the Liquidating Trust

 9    Agreement and the Plan, the Liquidating Trustee shall exercise his best judgment to the end that

10    the affairs of the Liquidating Trust shall be properly managed and the interests of all the

11    beneficiaries of the Liquidating Trust and the Debtor are safeguarded.

12           30.     Indemnity.     The Liquidating Trustee and each of the Liquidating Trustee’s

13    respective agents, employees, professionals, attorneys, accountants, advisors and representatives

14    (collectively, the “Liquidating Trust Indemnified Parties”) shall be indemnified and held harmless

15    by the Liquidating Trust, to the fullest extent permitted by law, solely from the Trust Property for

16    any losses, claims, damages, liabilities and expenses, including, without limitation, reasonable

17    attorneys’ fees, disbursements and related expenses that the Liquidating Trust Indemnified Parties

18    may incur or to which the Liquidating Trust Indemnified Parties may become subject in

19    connection with any action, suit, proceeding or investigation brought or threatened against one or

20    more of the Liquidating Trust Indemnified Parties on account of the acts or omissions of an

21    Liquidating Trust Indemnified Party solely in its capacity as such; provided, however, that the

22    Liquidating Trust shall not be liable to indemnify any Liquidating Trust Indemnified Party for any

23    act or omission constituting bad faith, fraud or willful misconduct by such Liquidating Trust

24    Indemnified Party. Notwithstanding any provision herein to the contrary, the Liquidating Trust

25    Indemnified Parties shall be entitled to obtain advances from the Liquidating Trust to cover their

26    reasonable expenses of defending themselves in any action brought against them as a result of the

27    acts or omissions, actual or alleged, of a Liquidating Trust Indemnified Party in its capacity as

28    such. The foregoing indemnity in respect of any Liquidating Trust Indemnified Party shall survive

                                                      33
     Case 1:20-bk-10256-DS        Doc 123 Filed 06/02/20 Entered 06/02/20 14:06:47                Desc
                                  Main Document    Page 37 of 109


 1    the termination of such Liquidating Trust Indemnified Party from the capacity for which it is

 2    indemnified.

 3           31.     Initial Liquidating Trustee. The Liquidating Trustee shall be David K. Gottlieb.

 4           32.     Term of Service of the Liquidating Trustee. The Liquidating Trustee shall serve

 5    until (a) the completion of all the Liquidating Trustee’s duties, responsibilities and obligations

 6    under the Liquidating Trust Agreement and the Plan; (b) termination of the Liquidating Trustee in

 7    accordance with the Liquidating Trust Agreement; or (c) the Liquidating Trustee’s death,

 8    resignation or removal.

 9           33.     Removal of the Liquidating Trustee. The Liquidating Trustee may be removed

10    only upon the entry of an order of the Bankruptcy Court that such removal is appropriate upon a

11    showing of good cause. The removal shall be effective upon the date specified in such entered

12    order of the Bankruptcy Court, subject to the payment of all amounts owing to the Liquidating

13    Trustee as of such date. In the event of any such removal, the Liquidating Trustee shall submit to

14    the Bankruptcy Court and any successor a full and complete accounting of monies and Trust

15    Property received, disbursed, and held during the term of office of that Liquidating Trustee.

16           34.     Resignation of the Trustee. The Liquidating Trustee may resign at any time by

17    filing with the Bankruptcy Court at least ninety (90) days written notice of his intention to do so.

18    In the event of a resignation, the resigning Liquidating Trustee shall submit to the Bankruptcy

19    Court a full and complete accounting of monies and Trust Property received, disbursed, and held

20    during the term of office of that Liquidating Trustee. The resignation shall be effective on the

21    later to occur of: (i) the date specified in the notice; or (ii) the appointment of a successor

22    Liquidating Trustee by order of the Bankruptcy Court and the acceptance by such successor of

23    such appointment; provided, that if a successor Liquidating Trustee is not appointed or does not

24    accept his appointment within ninety (90) days following delivery of notice of resignation, the

25    resigning Liquidating Trustee may petition the Bankruptcy Court for the appointment of a

26    successor Liquidating Trustee.

27           35.     Appointment of Successor Trustee. Upon the resignation, death, incapacity, or

28    removal of the Liquidating Trustee, a successor Liquidating Trustee shall be appointed pursuant

                                                      34
     Case 1:20-bk-10256-DS         Doc 123 Filed 06/02/20 Entered 06/02/20 14:06:47                 Desc
                                   Main Document    Page 38 of 109


 1    to an order of the Bankruptcy Court. Any successor Liquidating Trustee so appointed shall

 2    consent to and accept in writing the terms of the Liquidating Trust Agreement and agree that the

 3    provisions of the Liquidating Trust Agreement and the Plan shall be binding upon and inure to the

 4    benefit of the successor Liquidating Trustee.

 5           36.     Powers and Duties of Successor Trustee. A successor Liquidating Trustee shall

 6    have all the rights, privileges, powers, and duties of his predecessor under the Agreement and the

 7    Plan. Notwithstanding anything to the contrary herein, a removed or resigning Trustee shall,

 8    when requested in writing by the successor Trustee, execute and deliver an instrument or

 9    instruments conveying and transferring to such successor Trustee under the Trust Agreement all

10    the estates, properties, rights, powers, and trusts of such predecessor Trustee.

11           37.     Trust Continuance. The death, resignation or removal of the Trustee shall not

12    terminate the Trust or revoke any existing agency created pursuant to this Agreement or

13    invalidate any action theretofore taken by the Trustee. In the event that a successor Trustee is not

14    appointed within thirty (30) days of when required under this Agreement, any Trust Beneficiary

15    may apply to the Bankruptcy Court for appointment of a successor Trustee upon notice to the

16    Trustee.

17           38.     Compensation and Costs of Administration. As compensation for providing his

18    services for serving as the Liquidating Trustee pursuant to the terms of the Plan and the

19    Liquidating Trust Agreement, the Liquidating Trustee shall receive compensation pursuant to the

20    regular trustee fee schedule contained in Section 326 of the Bankruptcy Code plus be reimbursed

21    for all expenses incurred.

22           39.     Annual Reporting and Filing Requirements. The Trustee shall file tax returns

23    for the Trust as a grantor trust pursuant to Treasury Regulation Section 1.671-4(a) and any other

24    applicable laws or regulations, and shall furnish information statements to the Trust Beneficiaries

25    setting forth their allocable share of the income, loss, deduction or credit of the Trust and instruct

26    them to report such items on their federal income tax returns. The Trustee may withhold from

27    amounts distributable to any Trust Beneficiary any and all amounts, determined in the Trustee’s

28    reasonable sole discretion, to be required by any law, regulation, rule, ruling, directive or other

                                                       35
     Case 1:20-bk-10256-DS        Doc 123 Filed 06/02/20 Entered 06/02/20 14:06:47                Desc
                                  Main Document    Page 39 of 109


 1    governmental requirement. The Trustee shall have the right to employ an accountant and any

 2    other professionals needed to assist the Trustee for this purpose. The tax returns filed by the

 3    Trustee shall report all Trust earnings for the taxable year being reported. All of the Trust's

 4    income shall be treated as subject to tax on a current basis. For federal income tax purposes,

 5    items of income, gain, loss, and deduction of the Trust will be allocated to the Trust Beneficiaries

 6    in a manner, to be determined by the Trustee, that is consistent with applicable Treasury

 7    Regulations and that reflects the Trust Beneficiaries’ respective contributions and their respective

 8    interests in the interim and final distributions to be made by the Trust, and such Trust

 9    Beneficiaries shall be responsible for the payment of taxes on a current basis that result from such

10    allocations.
11           40.     Confidentiality. The Liquidating Trustee shall, while serving as the Liquidating
12    Trustee under the Liquidating Trust Agreement and for a period of twelve (12) months following

13    the termination of the Liquidating Trust Agreement or following his removal or resignation

14    thereunder, hold strictly confidential and not use for personal gain any material, non-public

15    information of or pertaining to any entity to which any of the Trust Property relate or of which

16    he/she has become aware in his capacity as Liquidating Trustee.

17           41.     Maintenance of Records. The Liquidating Trustee shall maintain books and

18    records containing a description of all property from time to time constituting the Trust Property

19    and an accounting of all receipts and disbursements. Upon sixty (60) days’ prior written notice

20    delivered to the Liquidating Trustee or other notice provided for under applicable law, such books

21    and records shall be open to inspection by any beneficiary of the Liquidating Trust at any

22    reasonable time during normal business hours; provided that, if so requested, such beneficiary of

23    the Liquidating Trust shall have entered into a confidentiality agreement satisfactory in form and

24    substance to the Liquidating Trustee; provided further that, the Liquidating Trust may transfer

25    records for property in which it or the Debtor holds or previously held an interest, upon the

26    transfer of the property and/or its interest therein, as provided under applicable law.         The

27    Liquidating Trustee shall furnish to any beneficiary of the Liquidating Trust upon written request

28    an annual statement of receipts and disbursements of the Liquidating Trust.

                                                      36
     Case 1:20-bk-10256-DS         Doc 123 Filed 06/02/20 Entered 06/02/20 14:06:47                 Desc
                                   Main Document    Page 40 of 109


 1           42.     Duration of the Liquidating Trust. The Liquidating Trust shall become effective

 2    upon the Effective Date of the Plan. Thereupon, the Liquidating Trust Agreement shall remain

 3    and continue in full force and effect until the Liquidating Trust is terminated in accordance with

 4    the provisions of the Liquidating Trust Agreement and the Plan.

 5           43.     Termination of the Liquidating Trust. The Liquidating Trust (and the duties,

 6    responsibilities and powers of the Liquidating Trustee) shall terminate on the later of (a) the date

 7    which is five (5) years after the Effective Date; and (b) the date when full resolution of all Trust

 8    Property transferred to the Liquidating Trust has occurred, including distribution of the Trust

 9    Property and the net proceeds thereof, in accordance with the Plan and the Liquidating Trust

10    Agreement, provided however, that for cause the Liquidating Trustee may seek earlier

11    termination of the Liquidating Trust upon application to the Bankruptcy Court. The Liquidating

12    Trustee shall not unduly prolong the duration of the Liquidating Trust and shall at all times

13    endeavor to resolve, settle, or otherwise dispose of all claims that constitute Trust Property and to

14    effect the distribution of the Trust Property to the beneficiaries of the Liquidating Trust in

15    accordance with the Plan and terminate the Liquidating Trust as soon as practicable. Upon such

16    termination, except as otherwise set forth in the Plan and the Liquidating Trust Agreement, the

17    Liquidating Trustee shall be discharged from his position as Liquidating Trustee and from all

18    further duties, obligations and responsibilities under the Plan.

19           44.     Continuance of the Liquidating Trust for Winding Up. After the termination of

20    the Liquidating Trust and for the purpose of liquidating and winding up the affairs of the

21    Liquidating Trust, the Liquidating Trustee shall continue to act as such until his duties have been

22    fully performed, including, without limitation, such post-distribution tasks as necessary to windup

23    the affairs of the Liquidating Trust.       After the termination of the Liquidating Trust, the

24    Liquidating Trustee shall retain for a period of five (5) years the books, records, beneficiary lists,

25    and certificates and other documents and files that have been created by the Liquidating Trustee.

26    At the Liquidating Trustee’s discretion, all such records and documents may, but need not, be

27    destroyed at any time after five (5) years from the completion and winding up of the affairs of the

28    Liquidating Trust. Except as otherwise specifically provided herein, upon the discharge of all

                                                       37
     Case 1:20-bk-10256-DS         Doc 123 Filed 06/02/20 Entered 06/02/20 14:06:47                  Desc
                                   Main Document    Page 41 of 109


 1    liabilities of the Liquidating Trust and final distribution of the Trust Property, the Liquidating

 2    Trustee shall have no further duties or obligations under the Plan or the Liquidating Trust

 3    Agreement. The Liquidating Trustee may pay in advance from the Trust Property all costs of

 4    document management.

 5            45.     Preservation of Privilege. In connection with the rights, claims, and causes of

 6    action that constitute the Trust Property, any attorney-client privilege, work product privilege, or

 7    other privilege or immunity attaching to any documents or communications (whether written or oral)

 8    transferred to the Liquidating Trust pursuant to the terms of the Plan or otherwise shall vest in the

 9    Liquidating Trustee and his representatives, and the Debtor and the Liquidating Trustee are

10    authorized to take all necessary actions to effectuate the transfer of such privileges, as necessary.

11            46.     No Bond. Notwithstanding any state law to the contrary, the Liquidating Trustee

12    (including any successor) shall be exempt from giving any bond or other security in any

13    jurisdiction.

14            47.     Governing Law of the Liquidating Trust. The Liquidating Trust Agreement

15    shall be governed by and construed in accordance with the laws of the State of California without

16    regard to principles of conflicts of law.

17            48.     Successors and Assigns. The Liquidating Trust Agreement shall inure to the

18    benefit of and shall be binding upon the parties hereto and their respective successors and assigns.

19            49.     No Execution. All Trust Property shall be deemed in custodia legis until such

20    times as the Trust Property has actually been paid to or for the benefit of a beneficiary of the

21    Liquidating Trust, and no beneficiary of the Liquidating Trust or any other person can execute

22    upon, garnish or attach the Trust Property or the Liquidating Trust in any manner or compel

23    payment from the Liquidating Trust except by an order of the Bankruptcy Court that becomes a

24    final order. Payment will be solely governed by the Liquidating Trust Agreement and the Plan.

25            50.     Intention to Establish Grantor Trust. The Liquidating Trust Agreement is

26    intended to create a grantor trust for United States federal income tax purposes and, to the extent

27    provided by law, shall be governed and construed in all respects as such a grantor trust.

28            51.     Amendment of the Liquidating Trust Agreement.                 The Liquidating Trust

                                                        38
     Case 1:20-bk-10256-DS         Doc 123 Filed 06/02/20 Entered 06/02/20 14:06:47              Desc
                                   Main Document    Page 42 of 109


 1    Agreement may be amended at any time by order of the Bankruptcy Court after motion by the

 2    Liquidating Trustee.

 3    B.     Settlement Agreements

 4           Any settlement effectuated prior to the confirmation of the Plan, upon notice thereof to the

 5    Bankruptcy Court, shall be deemed incorporated into the Plan and the Plan Confirmation Order

 6    including provisions of such settlement that shall be deemed a settlement pursuant to section

 7    1123(b)(3)(A) of the Bankruptcy Code. The Liquidating Trustee shall have the right to enter into

 8    settlements after the Effective Date without the requirement of an order of the Bankruptcy Court,

 9    but the Liquidating Trustee reserves the right to seek such an order of the Bankruptcy Court if the

10    other party requires it and/or if the Liquidating Trustee determines that doing so is in the best
11    interests of the beneficiaries of the Liquidating Trust.
12    C.       Claims Administration and Prosecution and Plan Distributions.
13           On and after the Effective Date, in addition to the rights provided to the Liquidating
14    Trustee in the Liquidating Trust Agreement, the Liquidating Trustee shall have the power and
15    authority to prosecute and resolve objections to any disputed claims. The Liquidating Trustee
16    shall have the right, power and authority to retain and assert all defenses, rights of setoff,
17    recoupment and counterclaims with respect to each of the foregoing. The Liquidating Trustee
18    shall also have the power and authority to hold, manage and distribute Plan distributions to the
19    holders of allowed claims consistent with the Plan and the Liquidating Trust Agreement.

20    D.     Books and Records of the Debtor

21           Unless applicable non-bankruptcy law permits the distribution or destruction of certain of
22    the Debtor’s business records at an earlier date, or the Debtor or the Liquidating Trust obtains an
23    order of the Bankruptcy Court providing otherwise, subject to the terms and conditions of the
24    Liquidating Trust Agreement governing the books and records of the Liquidating Trust, the
25    Liquidating Trustee shall have the responsibility of storing and maintaining the Debtor’s books
26    and records until two years after the Effective Date, after which time such books and records may
27    be abandoned or destroyed without further Bankruptcy Court order, unless applicable non-
28    bankruptcy law requires the retention and maintenance of any such books and records for a longer

                                                        39
     Case 1:20-bk-10256-DS         Doc 123 Filed 06/02/20 Entered 06/02/20 14:06:47                 Desc
                                   Main Document    Page 43 of 109


 1    period, in which instance the Liquidating Trustee shall retain such books and records for at least

 2    the minimum period required by applicable non-bankruptcy law. Notwithstanding the foregoing,

 3    before destroying any of the Debtor’s books and records, the Liquidating Trustee shall provide the

 4    Debtor’s majority owners and the Merger Partner no less than sixty (60) days’ prior written notice

 5    which provides for a reasonable opportunity to receive them and/or make copies of them. For

 6    purposes of this section, books and records include computer generated or computer maintained

 7    books and records and computer data, as well as electronically generated or maintained books and

 8    records or data, along with books and records of the Debtor maintained by or in possession of

 9    third parties and all of the claims and rights of the Debtor and in and to their books and records,

10    wherever located.
11           The Debtor or the Liquidating Trust may transfer records for property in which either
12    holds or previously held an interest, upon the transfer of the property and/or the interest therein,
13    as provided under applicable law. Upon sixty (60) days’ prior written notice delivered to the
14    Liquidating Trustee, such books and records shall be open to inspection by any beneficiary of the
15    Liquidating Trust at any reasonable time during normal business hours.
16    E.     Corporate Action
17           On the Effective Date, the Liquidating Trustee may perform each of the actions and effect
18    each of the transfers required by the terms of the Plan in the time period allocated therefor, and all
19    matters provided for under the Plan that would otherwise require approval of the directors or

20    comparable governing body of the Debtor shall be deemed to have occurred and shall be in effect

21    from and after the Effective Date pursuant to the applicable general corporation law (or other
22    applicable governing law) of the state in which the Debtor is incorporated or organized, without
23    any requirement of further action by the directors (or other governing body) of the Debtor.
24    F.     Effectuating Documents and Further Transactions
25           The Liquidating Trustee is authorized and directed to execute, deliver, file or record such
26    contracts, instruments, releases, indentures, and other agreements or documents and take such
27    actions as may be necessary or appropriate to effectuate and further evidence the terms and
28    conditions of the Plan and the Liquidating Trust Agreement.

                                                       40
     Case 1:20-bk-10256-DS        Doc 123 Filed 06/02/20 Entered 06/02/20 14:06:47                  Desc
                                  Main Document    Page 44 of 109


 1    G.     Transfers of Property under the Plan

 2           To the extent Bankruptcy Code Section 1129(a)(16) is applicable, all transfers of property

 3    by the Debtor under the Plan shall be made in accordance with any applicable provisions of

 4    nonbankruptcy law that govern the transfer of property by a nonprofit organization. Furthermore,

 5    to the extent that applicable law requires the Debtor to obtain the consent of the United States, or

 6    an agency thereof, for the Debtor to transfer property in which the United States or an agency

 7    thereof, has an interest, to the Liquidating Trust, and the United States and/or its applicable

 8    agency does not consent, such property shall remain in the possession of the Debtor’s bankruptcy

 9    estate and shall not be transferred to the Liquidating Trust, but shall be liquidated pursuant to

10    applicable law by the Liquidating Trustee in his capacity as the representative of the Debtor’s
11    bankruptcy estate under Bankruptcy Code section 1123(b)(3) and 1129(a)(5).
12    H.     Dissolution of the Debtor
13           On the Effective Date, and after the transfer of the Trust Property to the Liquidating Trust,
14    the Debtor shall be dissolved, or shall otherwise wind down, under applicable law, and all of the
15    members of the Debtor’s Board of Directors shall be free to resign if they so desire without any
16    negative repercussions to the Debtor or its bankruptcy estate.
17    I.      Procedures for Disputed, Contingent, or Unliquidated Claims
18           1.      Objections to Claims. From and after the Effective Date, the Liquidating Trust
19    shall be entitled to object to any and all claims against the Debtor’s bankruptcy estate, including

20    commencing any such claims objections or continuing pursuit of any claims objections that had

21    been commenced by the Debtor before the Effective Date but had not been resolved by the

22    Effective Date.

23           2.      No Distribution Pending Allowance of Claims.         Notwithstanding     any    other

24    provision of the Plan, if any portion of a claim is a disputed claim, no payment or distribution

25    provided under the Plan shall be made on account of such disputed claim unless and until such

26    disputed claim becomes an allowed claim, but the Liquidating Trustee shall maintain reserves on

27    account of such disputed claims as otherwise provided for herein.

28           3.      Reserves on Account of Disputed Claims.

                                                      41
     Case 1:20-bk-10256-DS         Doc 123 Filed 06/02/20 Entered 06/02/20 14:06:47             Desc
                                   Main Document    Page 45 of 109


 1                   a.      Establishment and Maintenance of a Reserve for Disputed Claims. The

 2    Liquidating Trust shall maintain a disputed claim reserve (the “Disputed Claim Reserve”) at an

 3    amount equal to the aggregate of 100% of the distributable amounts to which holders of such

 4    disputed claims would be entitled under the Plan if such disputed claims were allowed claims in

 5    their disputed claim amounts or such lesser amount as required by a final order of the Bankruptcy

 6    Court. The Bankruptcy Court may fix or liquidate the amount of any disputed claims pursuant to

 7    section 502(c) of the Bankruptcy Code, in which event the amounts so fixed or liquidated shall be

 8    deemed the amounts of the disputed claims for purposes of distribution under the Plan. In lieu of

 9    fixing or liquidating the amount of any disputed claim, the Bankruptcy Court may determine the

10    amount to be reserved for such disputed claim or such amount may be fixed by agreement in

11    writing between the Liquidating Trustee and the holder of a disputed claim.

12                   b.      Distributions upon Allowance of Disputed Claims.         The holder of a

13    disputed claim that becomes an allowed claim shall receive a distribution(s) in cash from the

14    Disputed Claim Reserve as set forth in, and subject to the terms of the Plan and the Liquidating

15    Trust Agreement. Such distributions shall be made in accordance with the Plan based upon the

16    distributions that would have been made to such holder under the Plan if the disputed claim had

17    been an allowed claim on or prior to the Effective Date. No holder of a disputed claim shall have

18    any claim against the Disputed Claim Reserve or the Liquidating Trust with respect to such

19    disputed claim until such disputed claim becomes an allowed claim, and no holder of a disputed

20    claim shall have any right to interest on such disputed claim.

21           4.      Estimation. The Liquidating Trustee may at any time request that the Bankruptcy

22    Court estimate any contingent, unliquidated or disputed claim pursuant to section 502(c) of the

23    Bankruptcy Code regardless of whether the Debtor of the Liquidating Trust previously objected to

24    such claim, and the Bankruptcy Court shall retain jurisdiction to estimate any claim at any time

25    during litigation concerning any objection to any claim, including, without limitation, during the

26    pendency of any appeal relating to any such objection. In the event that the Bankruptcy Court

27    estimates any contingent, unliquidated or disputed claim, the amount so estimated shall constitute

28    either the allowed amount of such claim or a maximum limitation on such claim, as determined

                                                       42
     Case 1:20-bk-10256-DS         Doc 123 Filed 06/02/20 Entered 06/02/20 14:06:47             Desc
                                   Main Document    Page 46 of 109


 1    by the Bankruptcy Court. If the estimated amount constitutes a maximum limitation on the

 2    amount of such claim, the Liquidating Trustee may pursue supplementary proceedings to object

 3    to the allowance of such claim. All of the aforementioned objection, estimation and resolution

 4    procedures are intended to be cumulative and not exclusive of one another. On and after the

 5    Effective Date, claims that have been estimated may be compromised, settled, withdrawn or

 6    otherwise resolved subsequently, without further order of the Bankruptcy Court.

 7    J.     Distributions to be Made Pursuant to the Plan

 8           Distributions to be made to holders of allowed claims pursuant to the Plan may be

 9    delivered by regular mail, postage prepaid, to the address shown in the Debtor’s schedules, as

10    they may from time to time be amended in accordance with Bankruptcy Rule 1000, or, if a
11    different address is stated in a proof of claim timely filed with the Bankruptcy Court, to such
12    address. Checks issued to pay allowed claims shall be null and void if not negotiated within sixty
13    (60) days after the date of issuance thereof.
14    K.     Exculpations and Releases
15           To the maximum extent permitted by law, neither the Debtor, the Merger Partner, the
16    Liquidating Trust, the Liquidating Trustee, the Creditors’ Committee, nor any of their employees,
17    officers, directors, shareholders, predecessors, agents, members, representatives, or attorneys or
18    other professionals employed or retained by any of them, shall have or incur any liability to any
19    person or entity for any act taken or omission made in good faith in connection with or related to

20    the formulation and implementation of the Plan or the Liquidating Trust Agreement, or any

21    contract, instrument, release, or other agreement or document created in connection therewith, the
22    solicitation of acceptances for or confirmation of the Plan, or the consummation and
23    implementation of the Plan and the transactions contemplated therein.
24    L.     Injunctions
25           The Plan Confirmation Order shall enjoin the prosecution, whether directly, derivatively
26    or otherwise, of any claim, obligation, suit, judgment, damage, demand, debt, right, cause of
27    action, liability or interest released, discharged or terminated pursuant to the Plan. Except as
28    provided in the Plan or the Plan Confirmation Order, as of the Effective Date, all entities that

                                                      43
     Case 1:20-bk-10256-DS         Doc 123 Filed 06/02/20 Entered 06/02/20 14:06:47                  Desc
                                   Main Document    Page 47 of 109


 1    have held, currently hold or may hold a claim or other debt or liability that is discharged or an

 2    interest or other right of a creditor or equity security holder that is extinguished pursuant to the

 3    terms of the Plan are permanently enjoined from taking any of the following actions against the

 4    Debtor, the Merger Partner, the Liquidating Trust, or their property on account of any such

 5    discharged claims, debts or liabilities or extinguished interests or rights: (i) commencing or

 6    continuing, in any manner or in any place, any action or other proceeding; (ii) enforcing,

 7    attaching, collecting or recovering in any manner any judgment, award, decree or order; (iii)

 8    creating, perfecting or enforcing any lien or encumbrance; (iv) asserting a setoff, right of

 9    subrogation or recoupment of any kind against any debt, liability or obligation due to the Debtor;

10    and (v) commencing or continuing any action in any manner, in any place, that does not comply
11    with or is inconsistent with the provisions of the Plan.
12           Notwithstanding the foregoing, nothing in the Plan or the Plan Confirmation Order shall
13    affect, waive, limit, or enjoin the United States’ rights, if any, of setoff or recoupment against the
14    Debtor and/or its successors and assigns and such rights, if any, are expressly preserved.
15    M.     Executory Contracts and Unexpired Leases
16           On the Effective Date, all of the Debtor’s remaining executory contracts and unexpired
17    leases which have not previously been assumed or rejected by the Debtor and which are identified
18    in Exhibit “3” hereto shall be deemed to be assumed by the Debtor and assigned to the Merger
19    Partner and to become valid and binding executory contracts and unexpired leases of the Merger

20    Partner (the “Assumed Contracts and Leases”). By 5:00 p.m. PST on the day that is 21 days prior

21    to the date of the Plan Confirmation Hearing, the Debtor (at the direction of the Merger Partner)

22    will file a pleading with the Court identifying any changes (additions or deletions) to the list of

23    the Assumed Contracts and Leases. All of the Debtor’s remaining executory contracts and

24    unexpired leases which have not previously been assumed or rejected by the Debtor and which

25    are not included among the Assumed Contracts and Leases shall be deemed rejected effective as

26    of 11:59 PST on the Effective Date. With respect to all of the Assumed Contracts and Leases for

27    which a default exists on the Effective Date, (a) the Debtor will be required to cure or provide

28    adequate assurance that the Debtor (or the Merger Partner) will promptly cure any default existing

                                                        44
     Case 1:20-bk-10256-DS        Doc 123 Filed 06/02/20 Entered 06/02/20 14:06:47               Desc
                                  Main Document    Page 48 of 109


 1    under any such executory contracts and unexpired leases (the “Cure Amount”), (b) the Debtor

 2    will be required to compensate or provide adequate assurance that the Debtor (or the Merger

 3    Partner) will promptly compensate any other party to such executory contracts and unexpired

 4    leases for any actual pecuniary loss to such parties resulting from any default existing under any

 5    such executory contracts and unexpired leases (the “Pecuniary Loss Amount”), and (c) the

 6    Merger Partner will provide to the Court any evidence necessary to enable the Merger Partner to

 7    demonstrate adequate assurance of future performance under all such Assumed Contracts and

 8    Leases. Exhibit “3” hereto identifies all Cure Amounts and all Pecuniary Loss Amounts, if any,

 9    that the Debtor believes to exist with respect to each of the Assumed Contracts and Leases (the

10    “Identified Cure and Pecuniary Loss Amount”). Unless the counter-party to each of the Assumed

11    Contracts and Leases files a pleading with the Court at least 14 days prior to the Plan

12    Confirmation Hearing disputing the Debtor’s Identified Cure and Pecuniary Loss Amount, such

13    counter-party shall be deemed to have consented to such Identified Cure and Pecuniary Loss

14    Amount and such Identified Cure and Pecuniary Loss Amount shall be deemed to be the only

15    amount that must be paid by the Debtor (or the Merger Partner) to such counter-party in

16    connection with the Debtor’s assumption and assignment to the Merger Partner of such Assumed

17    Contract and Lease. THE BAR DATE FOR FILING A PROOF OF CLAIM BASED ON A

18    CLAIM ARISING FROM THE REJECTION OF AN UNEXPIRED LEASE OR

19    EXECUTORY CONTRACT WHICH IS REJECTED ON THE EFFECTIVE DATE WILL

20    BE THIRTY DAYS AFTER THE EFFECTIVE DATE. Any claim based on the rejection of

21    an unexpired lease or executory contract will be barred if the proof of claim is not timely filed,

22    unless the Court orders otherwise.

23    N.       Changes in Rates Subject to Regulatory Commission Approval

24             The Debtor is not subject to any governmental regulatory commission approval of its

25    rates.

26

27

28

                                                     45
     Case 1:20-bk-10256-DS          Doc 123 Filed 06/02/20 Entered 06/02/20 14:06:47             Desc
                                    Main Document    Page 49 of 109


 1    O.     Retention of Jurisdiction

 2           After confirmation of the Plan and occurrence of the Effective Date, in addition to any

 3    jurisdiction which exists in any other court, the Bankruptcy Court will retain such jurisdiction as

 4    is legally permissible including for the following purposes:

 5                   i.      To resolve any and all disputes regarding the operation and interpretation

 6    of the Plan;

 7                   ii.     To resolve any and all disputes regarding the operation and interpretation

 8    of the Plan Confirmation Order;

 9                   iii.    To determine the allowability, classification, or priority of claims upon

10    objection by the Debtor, the Liquidating Trustee, or any other parties in interest with standing to
11    bring such objection or proceeding and to consider any objection to claim whether such objection
12    is filed before or after the Effective Date;
13                   iv.     To determine the extent, validity and priority of any lien asserted against
14    property of the Debtor or property of the Debtor’s estate;
15                   v.      To construe and take any action to enforce the Plan, the Plan Confirmation
16    Order, and any other order of the Bankruptcy Court, issue such orders as may be necessary for the
17    implementation, execution, performance, and consummation of the Plan and the Plan
18    Confirmation Order, and all matters referred to in the Plan and the Plan Confirmation Order, and
19    to determine all matters that may be pending before the Bankruptcy Court in this case on or

20    before the Effective Date with respect to any person or entity related thereto;

21                   vi.     To determine (to the extent necessary) any and all applications for
22    allowance of compensation and reimbursement of expenses of professionals for the period on or
23    before the Effective Date;
24                   vii.    To determine any request for payment of administrative expenses;
25                   viii.   To determine motions for the rejection, assumption, or assignment of
26    executory contracts or unexpired leases filed before the Effective Date and the allowance of any
27    claims resulting therefrom;
28

                                                       46
     Case 1:20-bk-10256-DS           Doc 123 Filed 06/02/20 Entered 06/02/20 14:06:47            Desc
                                     Main Document    Page 50 of 109


 1                   ix.     To determine all applications, motions, adversary proceedings, contested

 2    matters, and any other litigated matters instituted during the pendency of this bankruptcy case

 3    whether before, on, or after the Effective Date including avoidance causes of action, and the

 4    Liquidating Trustee shall have the right and standing to commence any avoidance causes of

 5    action after the Effective Date and to continue with the prosecution of any avoidance causes of

 6    action commenced by the Debtor prior to the Effective Date;

 7                   x.      To determine such other matters and for such other purposes as may be

 8    provided in the Plan Confirmation Order;

 9                   xi.     To modify the Plan under Section 1127 of the Bankruptcy Code in order to

10    remedy any apparent defect or omission in the Plan or to reconcile any inconsistency in the Plan
11    so as to carry out its intent and purpose;
12                   xii.    Except as otherwise provided in the Plan or the Plan Confirmation Order,
13    to issue injunctions, to take such other actions or make such other orders as may be necessary or
14    appropriate to restrain interference with the Plan or the Plan Confirmation Order, or the execution
15    or implementation by any person or entity of the Plan or the Plan Confirmation Order;
16                   xiii. To issue such orders in aid of consummation of the Plan or the Plan
17    Confirmation Order, notwithstanding any otherwise applicable nonbankruptcy law, with respect
18    to any person or entity, to the fullest extent authorized by the Bankruptcy Code or Bankruptcy
19    Rules; and

20                   xiv.    To enter a final decree closing the Debtor’s Chapter 11 case.

21                             VI.    TAX CONSEQUENCES OF THE PLAN
22    INTERNAL REVENUE SERVICE (“IRS”) CIRCULAR 230 DISCLOSURE:                                      TO
23    ENSURE COMPLIANCE WITH REQUIREMENTS IMPOSED BY THE INTERNAL

24    REVENUE SERVICE, EACH HOLDER OF A CLAIM IS HEREBY NOTIFIED THAT:

25    (A) ANY DISCUSSION OF U.S. FEDERAL INCOME TAX CONTAINED OR

26    REFERRED TO IN THIS DISCLOSURE STATEMENT IS NOT INTENDED OR

27    WRITTEN TO BE RELIED UPON, AND CANNOT BE RELIED UPON, FOR THE

28    PURPOSE OF AVOIDING PENALTIES THAT MAY BE IMPOSED UNDER THE

                                                      47
     Case 1:20-bk-10256-DS         Doc 123 Filed 06/02/20 Entered 06/02/20 14:06:47                Desc
                                   Main Document    Page 51 of 109


 1    INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “TAX CODE”); (B) SUCH

 2    DISCUSSION IS WRITTEN IN CONNECTION WITH THE PROMOTION OR

 3    MARKETING           (WITHIN      THE     MEANING         OF     CIRCULAR         230)   OF     THE

 4    TRANSACTIONS OR MATTERS ADDRESSED HEREIN; AND (C) HOLDERS OF

 5    CLAIMS       SHOULD         SEEK      ADVICE          BASED     ON      THEIR      PARTICULAR

 6    CIRCUMSTANCES FROM AN INDEPENDENT TAX ADVISOR.

 7           The following disclosure (the “Tax Disclosure”) summarizes certain federal income tax

 8    consequences of the implementation of the Plan to holders of allowed general unsecured claims

 9    and the Debtor. It does not address the specific federal income tax consequences to those with a

10    unique position with respect to their treatment. Priority claims are also not specifically addressed.

11    General withholding obligations are, however, addressed for all holders of claims.

12           Moreover, the Tax Disclosure summarizes only some of the federal income tax

13    consequences associated with the Plan’s implementation; other consequences are not addressed.

14    Certain of the federal income tax consequences described in the Tax Disclosure are complex and

15    are subject to uncertainties. The Debtor has not requested a ruling from the IRS or an opinion of

16    counsel with respect to any of the tax aspects of the Plan. Thus, no assurance can be given as to

17    the interpretation that the IRS will adopt. It is important to note that the Debtor has not retained

18    any tax professional, including any tax counsel or tax accountant.

19           In addition, the Tax Disclosure does not attempt to consider any facts or limitations

20    applicable to any particular holder of a claim which may modify or alter the consequences

21    described below. Examples of particular taxpayers who might have special tax treatment include

22    but are not limited to those who hold a claim as a capital asset, foreign taxpayers, broker-dealers,

23    banks, mutual funds, insurance companies, financial institutions, small business investment

24    companies, regulated investment companies, tax-exempt organizations, and investors in pass-

25    through entities.   The Tax Disclosure also does not address state, local, or foreign tax

26    consequences or the consequences of any federal tax other than the federal income tax.

27           The following summary is based on the Tax Code, the regulations promulgated thereunder

28    by the Department of the Treasury (“Treasury Regulations”), judicial decisions, and published

                                                       48
     Case 1:20-bk-10256-DS         Doc 123 Filed 06/02/20 Entered 06/02/20 14:06:47                Desc
                                   Main Document    Page 52 of 109


 1    administrative rules and pronouncements of the IRS in effect on the date hereof. Changes in, or

 2    new interpretations of, such rules may have retroactive effect and could significantly affect the

 3    federal income tax consequences described below.

 4           ACCORDINGLY, THE FOLLOWING SUMMARY OF CERTAIN FEDERAL

 5    INCOME TAX CONSEQUENCES IS FOR INFORMATIONAL PURPOSES ONLY AND

 6    IS NOT A SUBSTITUTE FOR CAREFUL TAX PLANNING AND ADVICE BASED

 7    UPON THE INDIVIDUAL CIRCUMSTANCES OF A HOLDER OF A CLAIM. EACH

 8    HOLDER OF A CLAIM IS URGED TO CONSULT HIS, HER OR ITS OWN TAX

 9    ADVISOR        FOR     THE      FEDERAL,        STATE,       LOCAL,       AND      OTHER       TAX

10    CONSEQUENCES APPLICABLE UNDER THE PLAN.
11    A.     Withholding Applicable to all Holders of Claims
12           All payments transferred under the Plan are subject to applicable tax withholding
13    (including employment tax withholding).
14           Under federal income tax law, interest and other reportable payments may be subject to
15    “backup withholding”. Backup withholding generally applies if the holder (a) fails to furnish its
16    social security number or other taxpayer identification number (“TIN”), (b) furnishes an incorrect
17    TIN, (c) fails to report properly interest or dividends, or (d) under certain circumstances, fails to

18    provide a certified statement, signed under penalty of perjury, that the TIN provided is its correct

19    number and that it is not subject to backup withholding. Backup withholding is not an additional

20    tax, but merely an advance payment that may be refunded to the extent it results in an

21    overpayment of tax. Certain persons are exempt from backup withholding.

22    B.     Tax Consequences to Holders of Allowed General Unsecured Claims

23           1.      Recognition of Gain or Loss Generally

24             Pursuant to the Plan, on the Effective Date, general unsecured creditors will receive on

25    account of their allowed claim, in full and complete satisfaction thereof, one or more pro rata

26    distributions of the cash in the Liquidating Trust based upon the amount of the respective holder’s

27    allowed claim and claim priority. In general, each holder of such an allowed claim will recognize

28    gain or loss in an amount equal to the difference between (i) the sum of the amount of any cash and

                                                       49
     Case 1:20-bk-10256-DS           Doc 123 Filed 06/02/20 Entered 06/02/20 14:06:47                  Desc
                                     Main Document    Page 53 of 109


 1    the fair market value of any other property that such claim holder receives in satisfaction of its

 2    claim (other than in respect of any claim for accrued but unpaid interest, and excluding any portion

 3    required to be treated as imputed interest due to the post-Effective Date distribution of such

 4    consideration upon the resolution of disputed claims), and (ii) such holder’s adjusted tax basis in its

 5    claim (other than any claim for accrued but unpaid interest).

 6              Due to the possibility that a holder of an allowed claim may receive more than one

 7    distribution subsequent to the Effective Date, the imputed interest provisions of the IRC may apply

 8    to treat a portion of such later distributions to such holders as imputed interest. In addition, it is

 9    possible that any loss realized by a holder in satisfaction of an allowed claim may be deferred until

10    all subsequent distributions relating to disputed claims are determinable, and that a portion of any
11    gain realized may be deferred under the “installment method” of reporting. Holders of such
12    allowed claims are urged to consult their own tax advisors regarding the possibility for deferral and
13    the potential ability to elect out of the installment method of reporting any gain realized in respect of
14    their claims.
15              Where a claimant recognizes gain or loss in respect of its claim, the character of such gain
16    or loss as long-term or short-term capital gain or loss or as ordinary income or loss will be
17    determined by a number of factors, including the tax status of the claimant, whether the claim
18    constitutes a capital asset in the hands of the claimant and how long it has been so held, whether the
19    claimant had acquired the claim at a market discount, and whether and to what extent the claimant

20    had previously claimed a bad debt deduction. A claimant that purchased its claim from a prior

21    claimant at a market discount may be subject to the market discount rules of the IRC. Under those
22    rules, assuming that the claimant has made no election to amortize the market discount into income
23    on a current basis with respect to any market discount instrument, any gain recognized on the
24    exchange of such claim (subject to a de minimis rule) generally would be characterized as ordinary
25    income to the extent of the accrued market discount on such claim as of the date of the exchange.
26            2.        Distributions in Payment of Accrued But Unpaid Interest
27                 Distributions to any holder of an allowed claim will be allocated first to the original
28    principal portion of such claim as determined for federal income tax purposes, and then, to the

                                                         50
     Case 1:20-bk-10256-DS           Doc 123 Filed 06/02/20 Entered 06/02/20 14:06:47               Desc
                                     Main Document    Page 54 of 109


 1    extent the consideration exceeds such amount, to the portion of such claim representing accrued but

 2    unpaid interest. However, there is no assurance that the IRS would respect such allocation for

 3    federal income tax purposes.

 4              To the extent a holder of debt receives an amount of cash or property in satisfaction of

 5    interest accrued during its holding period, such claimant generally recognizes taxable interest

 6    income in such amount (if not previously included in the claimant’s gross income). Conversely, a

 7    claimant generally recognizes a deductible loss to the extent any accrued interest claimed was

 8    previously included in its gross income and is not paid in full. Each claimant is urged to consult its

 9    own tax advisor regarding the allocation of consideration and the deductibility of unpaid interest for

10    U.S. federal income tax purposes.
11    C.     Tax Consequences for the Debtor
12           The Debtor has not done any analysis of whether the Debtor has any previous net
13    operating loss and, if it does, what the impact of the confirmation of the Plan will have upon any
14    such accumulated net operating loss. The Debtor assumes that the confirmation of the Plan may
15    result in the loss or elimination of any such accumulated net operating loss. While the Debtor has
16    not retained any tax professional to analyze the tax impact, if any, of the confirmation of the Plan
17    upon the Debtor, the Debtor is not aware of any negative tax consequences to the Debtor resulting
18    from the confirmation of the Plan.
19                 VII.    CONFIRMATION REQUIREMENTS AND PROCEDURES

20           PERSONS OR ENTITIES CONCERNED WITH CONFIRMATION OF THE PLAN

21    SHOULD CONSULT WITH THEIR OWN ATTORNEYS BECAUSE THE LAW ON
22    CONFIRMING A PLAN OF REORGANIZATION IS VERY COMPLEX.                                  The following
23    discussion is intended solely for the purpose of alerting readers about basic confirmation issues,
24    that they may wish to consider, as well as certain deadlines for filing claims. The Debtor
25    CANNOT and DOES NOT represent that the discussion contained below is a complete summary
26    of the law on this topic.
27           Many requirements must be met before the Bankruptcy Court can confirm a plan. Some
28    of the requirements include that the plan must be proposed in good faith, acceptance of the plan,

                                                       51
     Case 1:20-bk-10256-DS         Doc 123 Filed 06/02/20 Entered 06/02/20 14:06:47                  Desc
                                   Main Document    Page 55 of 109


 1    whether the plan pays creditors at least as much as creditors would receive in a Chapter 7

 2    liquidation, and whether the plan is feasible. These requirements are not the only requirements

 3    for confirmation.

 4    A.     Who May Vote or Object

 5           Any party in interest may object to the confirmation of the Plan, but, as explained below,

 6    not everyone is entitled to vote to accept or reject the Plan.

 7    B.     Who May Vote to Accept/Reject the Plan

 8           A creditor has a right to vote for or against the Plan if that creditor has a claim that is both

 9    (1) allowed or allowed for voting purposes and (2) classified in an impaired class.

10    C.     What Is an Allowed Claim

11           As noted above, a creditor must first have an allowed claim to have the right to vote.

12    Generally, any proof of claim will be allowed, unless a party in interest files an objection to the

13    claim. When an objection to a claim is filed, the creditor holding the claim cannot vote unless the

14    Court, after notice and hearing, either overrules the objection or allows the claim for voting

15    purposes.

16           THE BAR DATE FOR FILING A PROOF OF CLAIM IN THIS CASE ON ACCOUNT

17    OF PRE-PETITION CLAIMS IS JULY 31, 2020 WITH RESPECT TO ALL CREDITORS

18    EXCEPT FOR GOVERNMENTAL UNITS.                       THE BAR DATE FOR GOVERNMENTAL

19    UNITS TO FILE A PROOF OF CLAIM IN THIS CASE ON ACCOUNT OF PRE-PETITION

20    CLAIMS IS JULY 29, 2020. A creditor may have an allowed claim even if a proof of claim or

21    interest was not timely filed. A claim is deemed allowed if (1) it is scheduled on the Debtor's

22    schedules and such claim is not scheduled as disputed, contingent, or unliquidated, and (2) no

23    party in interest has objected to the claim.

24           As previously indicated, a detailed claims chart is attached hereto as Exhibit “2” (defined

25    above as the “Claims Chart”). The Claims Chart identifies all claims that were scheduled by the

26    Debtor, including the amounts and priorities of the claims and whether the Debtor contends that

27    the claims are disputed, contingent or unliquidated. The Claims Chart also identifies all proofs of

28    claim that were filed by creditors asserting claims against the Debtor, including the amounts and

                                                        52
     Case 1:20-bk-10256-DS         Doc 123 Filed 06/02/20 Entered 06/02/20 14:06:47               Desc
                                   Main Document    Page 56 of 109


 1    priorities of the claims asserted. Finally, the Claims Chart indicates whether the Debtor has

 2    disputed or presently disputes any portion of the claims. The Debtor reserves the right to update

 3    and modify the Claims Chart at any time, and the Debtor and the Liquidating Trust reserve all

 4    rights to file and prosecute an objection to any claim even if the Claims Chart does not identify

 5    any dispute relating to a particular claim.

 6    D.     What Is an Impaired Claim.

 7           As noted above, the holder of an allowed claim has the right to vote only if it is in a class

 8    that is impaired under the Plan. A class is impaired if the Plan alters the legal, equitable, or

 9    contractual rights of the members of that class. For example, a class comprised of general

10    unsecured claims is impaired if the Plan fails to pay the members of that class 100% of what they

11    are owed.

12           The Debtor believes that members of classes 1-4 are impaired and are entitled to vote to

13    accept or reject the Plan. The Debtor believes that members of class 5 are not entitled to vote on

14    the Plan because they are deemed to have rejected the Plan since they will not be receiving any

15    property under the Plan. Parties who dispute the Debtor’s characterization of their claim as being

16    impaired or unimpaired may file an objection to the Plan contending that the Debtor has

17    incorrectly characterized the class.

18    E.     Who Is Not Entitled to Vote.

19           The following four types of claims are not entitled to vote: (1) claims that have been

20    disallowed; (2) claims in unimpaired classes; (3) claims entitled to priority pursuant to

21    Bankruptcy Code Sections 507(a)(2), (a)(3), and (a)(8); and (4) claims in classes that do not

22    receive or retain any value under the Plan. Claims in unimpaired classes are not entitled to vote

23    because such classes are deemed to have accepted the Plan. Claims entitled to priority pursuant to

24    Bankruptcy Code Sections 507(a)(2), (a)(3), and (a)(8) are not entitled to vote because such

25    claims are not placed in classes and they are required to receive certain treatment specified by the

26    Bankruptcy Code. Claims in classes that do not receive or retain any value under the Plan do not

27    vote because such classes are deemed to have rejected the Plan. EVEN IF YOUR CLAIM IS OF

28

                                                      53
     Case 1:20-bk-10256-DS         Doc 123 Filed 06/02/20 Entered 06/02/20 14:06:47                Desc
                                   Main Document    Page 57 of 109


 1    THE TYPE DESCRIBED ABOVE, YOU MAY STILL HAVE A RIGHT TO OBJECT TO THE

 2    CONFIRMATION OF THE PLAN.

 3    F.     Who Can Vote in More Than One Class.

 4           A creditor whose claim has been allowed in part as a secured claim and in part as an

 5    unsecured claim is entitled to accept or reject the Plan in both capacities by casting one ballot for

 6    the secured part of the claim and another ballot for the unsecured claim.

 7    G.     Votes Necessary to Confirm the Plan.

 8           If impaired classes exist, the Court cannot confirm the Plan unless (1) at least one

 9    impaired class has accepted the Plan without counting the votes of any insiders within that class,

10    and (2) all impaired classes have voted to accept the Plan, unless the Plan is eligible to be
11    confirmed by “cramdown” on non-accepting classes, as discussed below.
12    H.     Votes Necessary for a Class to Accept the Plan.
13           A class of claims is considered to have accepted the Plan when more than one-half (1/2) in
14    number and at least two-thirds (2/3) in dollar amount of the claims which actually voted on the
15    plan, voted in favor of the plan.
16    I.     Treatment of Non-Accepting Classes.
17           As noted above, even if all impaired classes do not accept the Plan, the Court may
18    nonetheless confirm the Plan if the non-accepting classes are treated in the manner required by the

19    Bankruptcy Code. The process by which non-accepting classes are forced to be bound by the

20    terms of a plan is commonly referred to as “cramdown.” The Bankruptcy Code allows the Plan to

21    be “crammed down” on non-accepting classes of claims if it meets all consensual requirements

22    except the voting requirements of 1129(a)(8) and if the Plan does not “discriminate unfairly” and

23    is “fair and equitable” toward each impaired class that has not voted to accept the Plan as referred

24    to in 11 U.S.C. § 1129(b) and applicable case law.

25    J.     Request for Confirmation Despite Nonacceptance by Impaired Class(es).

26           The Debtor will ask the Court to confirm the Plan by cramdown on any and all impaired

27    classes that do not vote to accept the Plan.

28    K.     Liquidation Analysis.

                                                       54
     Case 1:20-bk-10256-DS         Doc 123 Filed 06/02/20 Entered 06/02/20 14:06:47               Desc
                                   Main Document    Page 58 of 109


 1           Another confirmation requirement is the “Best Interest Test”, which requires a liquidation

 2    analysis. Under the Best Interest Test, if a claimant is in an impaired class and that claimant does

 3    not vote to accept the Plan, then that claimant must receive or retain under the Plan property of a

 4    value not less than the amount that such holder would receive or retain if the Debtor was

 5    liquidated under Chapter 7 of the Bankruptcy Code.

 6           In a Chapter 7 case, the debtor's assets are usually sold by a Chapter 7 trustee. Secured

 7    creditors are paid first from the sales proceeds of properties on which the secured creditor has a

 8    lien. Administrative claims are paid next. Next, unsecured creditors are paid from any remaining

 9    sales proceeds, according to their rights to priority. Unsecured creditors with the same priority

10    share in proportion to the amount of their allowed claim in relationship to the amount of total
11    allowed unsecured claims.
12           For the Court to be able to confirm the Plan, the Court must find that all creditors who do
13    not accept the Plan will receive at least as much under the Plan as such holders would receive
14    under a Chapter 7 liquidation of the Debtor. The Debtor maintains that this requirement is clearly
15    met in this case.
16           The Debtor believes that in the event of a conversion of the Debtor’s Chapter 11 case to a
17    case under Chapter 7 of the Bankruptcy Code, all of the Brokers would terminate their
18    agreements with the Debtor and enter into new agreements with an alternative real estate
19    company. Under such a Chapter 7 bankruptcy scenario, the Debtor and its creditors would

20    thereby not receive the $750,000 Initial Cash Component from the Merger Partner nor receive the

21    Merger Partner Promissory Note. Moreover, under such a Chapter 7 bankruptcy scenario, all of
22    the Debtor’s executory contracts and unexpired leases would be rejected, which would
23    dramatically increase the total amount of the Debtor’s debt resulting from all such rejection
24    damage claims, the vast majority of which will be avoided by the Merger Partner’s assumption of
25    most of the Debtor’s executory contracts and unexpired leases. Finally, in a Chapter 7 bankruptcy
26    scenario, there would be the addition of the fees and expenses of the Chapter 7 trustee and his/her
27    professionals.      Based upon the current extent of Chapter 11 administrative claims (both
28    professional fees and expenses and the unpaid post-petition debts of the Debtor) and the projected

                                                      55
     Case 1:20-bk-10256-DS         Doc 123 Filed 06/02/20 Entered 06/02/20 14:06:47                 Desc
                                   Main Document    Page 59 of 109


 1    expenses of a Chapter 7 trustee, the Debtor does not believe that there would be any recovery

 2    whatsoever for any pre-petition creditors in the event of a conversion of the Debtor’s Chapter 11

 3    bankruptcy case to a case under Chapter 7 of the Bankruptcy Code. The Debtor therefore

 4    believes that all creditors will receive more under the Plan than they would receive in a Chapter 7,

 5    thereby satisfying the “Best Interest Test” with respect to any creditor who votes against the Plan.

 6    The Debtor also submits that the Plan provides fair and equitable treatment to all classes of

 7    creditors.

 8    L.      Feasibility.

 9            Another requirement for confirmation involves the feasibility of the Plan, which means

10    that confirmation of the Plan is not likely to be followed by the liquidation, or the need for further
11    financial reorganization, of the Debtor.
12            There are at least two important aspects of a feasibility analysis. The first aspect considers
13    whether the Debtor will have enough cash on hand on the Effective Date to pay all the claims and
14    expenses that are entitled to be paid on such date. As indicated above, the Merger Partner will be
15    required to deposit the $750,000 Initial Cash Component into an escrow account maintained by
16    LNBYB at least 21 days prior to the Plan Confirmation Hearing so that there is no risk that the
17    Initial Cash Component would not be received by the Debtor following the confirmation of the
18    Plan.
19            The second aspect considers whether the Debtor will have enough cash over the life of the

20    Plan to make the required Plan payments. There are two primary components to this aspect of the

21    Plan. One has to do with the Pending Transactions for which there will be no risk of collection by
22    the Debtor because the Debtor (and/or the Liquidating Trustee) will notify all other parties to all
23    Pending Transactions, including all relevant escrow companies, that they are to pay the
24    commissions owing to the Debtor directly to the Liquidating Trustee who will then pay the
25    Debtor’s Brokers their portion of such commissions and retain the balance as Trust Property. The
26    other has to do with the Merger Partner Promissory Note which will obligate the Merger Partner
27    to pay 3% of net commissions received by the Merger Partner (i.e., after the Brokers have been
28    paid their share) from sale and lease transactions consummated by the Debtor’s Brokers who

                                                       56
     Case 1:20-bk-10256-DS            Doc 123 Filed 06/02/20 Entered 06/02/20 14:06:47            Desc
                                      Main Document    Page 60 of 109


 1    become associated with the Merger Partner for the first three years following the Effective Date.

 2    Given the fact that these payments will be made only from actual sale and lease transactions that

 3    close, the Debtor does not believe that there is any realistic risk that the Merger Partner will not

 4    make these payments to the Liquidating Trustee, but it will be the responsibility of the

 5    Liquidating Trustee and his professionals to make sure that they are continuously being apprised

 6    by the Merger Partner of the extent, timing and amount of all such sale and lease transactions.

 7           Based upon all of the foregoing, the Debtor believes that it has satisfied the feasibility

 8    aspects of the Plan.

 9                           VIII.    RISK FACTORS REGARDING THE PLAN

10           For all of the reasons described above, the Debtor does not believe that there is any
11    meaningful risk to the Debtor’s (or as applicable the Liquidating Trustee’s) ability to satisfy the
12    Plan obligations to the Debtor’s creditors.
13                        IX.        EFFECT OF CONFIRMATION OF THE PLAN
14    A.     Discharge.
15           The Debtor will not receive a discharge under the Plan pursuant to and in accordance with
16    the provisions of Section 1141 of the Bankruptcy Code because the Debtor will not be engaging
17    in any business after consummation of the Plan.
18    B.     Modification of the Plan.
19           The Debtor may modify the Plan at any time before confirmation.               However, the

20    Bankruptcy Court may require a new disclosure statement and/or re-voting on the Plan if the

21    Debtor modifies the Plan before confirmation. The Liquidating Trust may seek to modify the
22    Plan at any time after confirmation of the Plan so long as (1) the Plan has not been substantially
23    consummated, and (2) the Bankruptcy Court authorizes the proposed modifications after notice
24    and a hearing.
25    C.     Post-Confirmation Status Reports.
26           Until a final decree closing the Debtor’s Chapter 11 case is entered, the Liquidating Trust
27    will file a quarterly status report with the Bankruptcy Court explaining what progress has been
28

                                                        57
Case 1:20-bk-10256-DS   Doc 123 Filed 06/02/20 Entered 06/02/20 14:06:47   Desc
                        Main Document    Page 61 of 109
     Case 1:20-bk-10256-DS     Doc 123 Filed 06/02/20 Entered 06/02/20 14:06:47   Desc
                               Main Document    Page 62 of 109


 1    Presented By:
 2    LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
 3

 4    By:   /s/ Ron Bender
            RON BENDER
 5          TODD M. ARNOLD
            LINDSEY L. SMITH
 6          Attorneys for Chapter 11
 7          Debtor and Plan Proponent

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              59
     Case 1:20-bk-10256-DS   Doc 123 Filed 06/02/20 Entered 06/02/20 14:06:47   Desc
                             Main Document    Page 63 of 109


 1                                        Exhibit “1”
 2                                Schedule of Acquired Assets
 3
                                    [TO BE SUPPLIED]
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              60
     Case 1:20-bk-10256-DS   Doc 123 Filed 06/02/20 Entered 06/02/20 14:06:47   Desc
                             Main Document    Page 64 of 109


 1                                       Exhibit “2”
 2                                      Claims Chart
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             61
                                                                                                             SCHEDULED CLAIM                                              FILED CLAIM                               ESTIMATED CLAIMS
Desc




                                                                                                                                                 C/           Date
                                                                                              Schedule "D"   Schedule "E" Schedule "F"           U/   Claim   Claim                        General     Secured   Priority                Unsecured
                                                   Creditor                                   Secured        Priority     Unsecured              D    No.     Filed   Secured   Priority   Unsecured   Amount    Amount                  Amount
Doc 123 Filed 06/02/20 Entered 06/02/20 14:06:47




                                                   420 Group, Inc.                                                                    $0.00                                                                                                            $0.00
                                                   AT&T                                                                             $160.50                                                                                                          $160.50
                                                   Abbi Lapus                                                       $0.00                                                                                                       $0.00
                                                   ABM Parking - Downtown                                                                $0.00                                                                                                         $0.00
                                                   ABM Parking - West LA                                                                 $0.00                                                                                                         $0.00
                                                   ABM Parking Services - Encino                                                         $0.00                                                                                                         $0.00
                                                   Abstrakt Marketing Group LLC                                                          $0.00                                                                                                         $0.00
                                                   Adam B. Comora                                                                        $0.00                                                                                                         $0.00
                                                   Adobe Acrobat - Vendor                                                                $0.00                                                                                                         $0.00
                                                   Aetna                                                                                 $0.00                                                                                                         $0.00
                                                   Aflac - Insurance                                                                     $0.00                                                                                                         $0.00
                                                   AIR Commercial Real                                                                   $0.00                                                                                                         $0.00
                                                   Albert P Abel                                                                         $0.00                                                                                                         $0.00
                 Page 65 of 109




                                                   Alturas Capital Partners                                                              $0.00                                                                                                         $0.00
                                                   Alvin Lalas                                                      $0.00                                                                                                       $0.00
                                                   Amazon Web Services, Inc.                                                             $0.00                                                                                                         $0.00
                                                   Angelica Leyva                                                   $0.00                                                                                                       $0.00
                                                   Angelle Grace Wacker                                                                  $0.00                                                                                                         $0.00
                                                   Anthony M. Michelman                                                                  $0.00                                                                                                         $0.00
                                                   Arnold Holdings Group                                                                 $0.00                                                                                                         $0.00
                                                   Arvin Poblete                                                                         $0.00                                                                                                         $0.00
                                                   Attalla Real Estate Services, Inc.                                                    $0.00                                                                                                         $0.00
                                                   Azalea Millet                                                    $0.00                                                                                                       $0.00
                                                   Benedikt & Co., Inc.                                                                  $0.00                                                                                                         $0.00
                                                   Benjamin Hung                                                                         $0.00                                                                                                         $0.00
Main Document




                                                   Berkshire Hathaway                                                                    $0.00                                                                                                         $0.00
                                                   Biggie Red, Inc.                                                                      $0.00                                                                                                         $0.00
                                                   Blanca Enriquez                                                  $0.00                                                                                                       $0.00
                                                   Brian Luft                                                                         $0.00                                                                                                          $0.00
                                                   Broadway Michelson LLC - Orange County R                                           $0.00                                                                                                          $0.00
                                                   Bruin Capital, Inc.                                                                $0.00                                                                                                          $0.00
                                                   Buildout, Inc. - Vendor                                                            $0.00                                                                                                          $0.00
                                                   Byron A. Batcheller, Jr.                                                           $0.00                                                                                                          $0.00
                                                   California Desert Association- VENDOR ML                                           $0.00                                                                                                          $0.00
                                                   Campbell Realty Advisors, Inc.                                $3,405.07       $12,417.73                                                                                  $3,405.07          $12,417.73
                                                   Canon Solutions America, Inc.                                                   $305.32                                                                                                        $305.32
                                                   Capital Commercial Real Estate                                                     $0.00                                                                                                          $0.00
Case 1:20-bk-10256-DS




                                                   Capital Realty                                                                     $0.00                                                                                                          $0.00
                                                   Capital Realty                                                                $11,000.00                                                                                                     $11,000.00
                                                   Carl E. Anderson                                              $9,649.82                                                                                                   $9,649.82
                                                   Carlton West Properties, Inc.                                                         $0.00                                                                                                         $0.00
                                                   CDW                                                                                   $0.00                                                                                                         $0.00
                                                   Chain Properties Inc.                                                                 $0.00                                                                                                         $0.00
                                                   Charles Cameron Hall                                                                  $0.00                                                                                                         $0.00
                                                   Charles Carmichael                                               $0.00                                                                                                       $0.00
                                                   Charles Frederick Dunn                                                                $0.00                                                                                                         $0.00
                                                   Charloma CRE, Inc.                                                                    $0.00                                                                                                         $0.00
                                                   Charlotte Pope                                                   $0.00                                                                                                       $0.00
                                                   Charter Communications dba Spectrum Busi                                        $199.96                                                                                                        $199.96
                                                   Chase Visa                                                                         $0.00                                                                                                          $0.00
                                                   Cheryl Pestor                                                                      $0.00                                                                                                          $0.00
                                                   Cheyshonna Real Estate Group, Inc.                                                 $0.00                                                                                                          $0.00
                                                   Chris Jackson                                                $13,650.00      $150,830.98                                                                                 $13,650.00         $150,830.98
                                                   Christine Salazar                                                 $0.00                                                                                                       $0.00
                                                                                                                                                       Page 1 of 7
                                                                                                             SCHEDULED CLAIM                                                FILED CLAIM                                    ESTIMATED CLAIMS
Desc




                                                                                                                                                 C/           Date
                                                                                              Schedule "D"   Schedule "E" Schedule "F"           U/   Claim   Claim                          General          Secured   Priority           Unsecured
                                                   Creditor                                   Secured        Priority     Unsecured              D    No.     Filed     Secured   Priority   Unsecured        Amount    Amount             Amount
                                                   Christopher S. Raczynski                                                           $0.00                                                                                                            $0.00
Doc 123 Filed 06/02/20 Entered 06/02/20 14:06:47




                                                   Cimarron Sign Services, Inc.                                                  $11,886.13                                                                                                       $11,886.13
                                                   Citicard MC                                                                        $0.00                                                                                                            $0.00
                                                   Citrus Valley Association of Realtors                                              $0.00                                                                                                            $0.00
                                                   Coldwell Banker                                                                    $0.00                                                                                                            $0.00
                                                   Commercial Capital & Business Solutions                                            $0.00                                                                                                            $0.00
                                                   Commercial Real Estate Owner Support Inc                                           $0.00                                                                                                            $0.00
                                                   Contemporary Information Company                                                $168.00                                                                                                          $168.00
                                                   CoStar Realty Information, Inc.                                                    $0.00                                                                                                            $0.00
                                                   CREW Network                                                                    $390.00                                                                                                          $390.00
                                                   Curtis Franklin                                                  $0.00                                                                                                          $0.00
                                                   CVFI - S Lake Avenue, LP - Pasadena Rent                                              $0.00                                                                                                         $0.00
                                                   CVFI- S. Lake Avenue, LP - Pasadena Park                                              $0.00                                                                                                         $0.00
                 Page 66 of 109




                                                   D & G Capital Investments, Inc.                                                       $0.00                                                                                                         $0.00
                                                   Dan A. Spell                                                                          $0.00                                                                                                         $0.00
                                                   Daniel Miller                                                                         $0.00                                                                                                         $0.00
                                                   Daniel P. Walsh                                                                       $0.00                                                                                                         $0.00
                                                   Daniel R. Mudge                                                                       $0.00                                                                                                         $0.00
                                                   Daniel Vlessing                                                                       $0.00                                                                                                         $0.00
                                                   Danny Castaneda                                                  $0.00                                                                                                          $0.00
                                                   Dave Maron dba Maron Commercial, Inc.                                                 $0.00                                                                                                         $0.00
                                                   David Shanfeld                                                                        $0.00                                                                                                         $0.00
                                                   David W. Moore                                                                        $0.00                                                                                                         $0.00
                                                   Dawn M. Lowder dba Community Consulting                                               $0.00                                                                                                         $0.00
                                                   dealingsqft, Inc.                                                                     $0.00                                                                                                         $0.00
                                                   Deborah K Luedy                                                                       $0.00                                                                                                         $0.00
Main Document




                                                   Deborah Nash                                                     $0.00                                                                                                          $0.00
                                                   Delia Medina                                                     $0.00                                                                                                          $0.00
                                                   Delonne R. Valens                                                                     $0.00                                                                                                         $0.00
                                                   Dennis Pontillano                                                $0.00                                                                                                          $0.00
                                                   Diane Sullivan                                                   $0.00                                                                                                          $0.00
                                                   Digital Map Products, Inc. - Vendor                                                   $0.00                                                                                                         $0.00
                                                   Dominic Figuro                                                   $0.00                                                                                                          $0.00
                                                   Donna Roth                                                                            $0.00                                                                                                         $0.00
                                                   Dorchex, Inc.                                                                         $0.00                                                                                                         $0.00
                                                   Douglas Emmett 2014, LLC -West LA Rent                                                $0.00                                                                                                         $0.00
                                                   Douglas Emmett 2014, LLC-Encino Rent                                                  $0.00                                                                                                         $0.00
                                                   Douglas F. Wubbena                                                                    $0.00                                                                                                         $0.00
Case 1:20-bk-10256-DS




                                                   Douglas J Golden                                                                      $0.00                                                                                                         $0.00
                                                   Dow Jones - WSJ Subscription                                                          $0.00                                                                                                         $0.00
                                                   Dror Ambar                                                       $0.00                                                                                                          $0.00
                                                   Edwina Roberts                                                   $0.00                                                                                                          $0.00
                                                   Eileen Foss                                                      $0.00                                                                                                          $0.00
                                                   EMPLOYERS PREFERED INS. CO.                                                           $0.00                                                                                                         $0.00
                                                   Employment Development Department                                $0.00                                                                                                          $0.00
                                                   Epsteen & Associates                                                                  $0.00                                                                                                         $0.00
                                                   Eric H. Leon                                                                          $0.00                                                                                                         $0.00
                                                   Eric P. Hasserjian                                                                    $0.00                                                                                                         $0.00
                                                   ESRI, Inc.                                                                            $0.00                                                                                                         $0.00
                                                   Evelyn Ortiz                                                     $0.00                                                                                                          $0.00
                                                   Fariba Kavian                                                                         $0.00                                                                                                         $0.00
                                                   Faye C. Montgomery                                                                    $0.00                                                                                                         $0.00
                                                   Felisha Mejia                                                    $0.00                                                                                                          $0.00
                                                   Ford Harrison LLP                                                             $30,056.89             3     2/21/20                             $8,444.25                                        $8,444.25
                                                   Foresight Real Estate Investment, Inc.                                             $0.00                                                                                                            $0.00
                                                                                                                                                       Page 2 of 7
                                                                                                          SCHEDULED CLAIM                                                FILED CLAIM                                             ESTIMATED CLAIMS
Desc




                                                                                                                                              C/           Date
                                                                                         Schedule "D"     Schedule "E" Schedule "F"           U/   Claim   Claim                                General          Secured      Priority                Unsecured
                                                   Creditor                              Secured          Priority     Unsecured              D    No.     Filed     Secured   Priority         Unsecured        Amount       Amount                  Amount
                                                   Foutz Enterprises                                                                  $0.00                                                                                                                         $0.00
Doc 123 Filed 06/02/20 Entered 06/02/20 14:06:47




                                                   Franchise Tax Board                                           $0.00                                                                                                                       $0.00
                                                   Frontier Communications                                                      $120.98              8     5/18/20                                    $136.83                                                   $136.83
                                                   Gary Kreft                                                                      $0.00                                                                                                                          $0.00
                                                   General Logistics Systems US, Inc.                                              $0.00                                                                                                                          $0.00
                                                   General Logistics Systems US, Inc.                                           $844.53                                                                                                                        $844.53
                                                   Geraldine Armstrong                                                             $0.00                                                                                                                          $0.00
                                                   Gianpaolo Starita                                                               $0.00                                                                                                                          $0.00
                                                   Gibraltar Investment Partners                                                   $0.00                                                                                                                          $0.00
                                                   Gil Lara                                                                        $0.00                                                                                                                          $0.00
                                                   Ginsberg Trust                                                            $150,000.00                                                                                                                    $150,000.00
                                                   Glenn Melnick                                                                   $0.00                                                                                                                          $0.00
                                                   Golden State Overnight                                                        $287.48                                                                                                                       $287.48
                 Page 67 of 109




                                                   Good Fortune Group, LLC                                                         $0.00                                                                                                                          $0.00
                                                   GPHB, Inc.                                                                      $0.00                                                                                                                          $0.00
                                                   Graeme G. Carr                                                                  $0.00                                                                                                                          $0.00
                                                   Granroue, Inc.                                                                  $0.00                                                                                                                          $0.00
                                                   Grant Sterling Bullen                                                           $0.00                                                                                                                          $0.00
                                                   Greater Antelope Valley MLS                                                     $0.00                                                                                                                          $0.00
                                                   Gregory G Zimmerman                                                             $0.00                                                                                                                          $0.00
                                                   Gregory John Maradei                                                            $0.00                                                                                                                          $0.00
                                                   Guy Enriquez                                                                    $0.00                                                                                                                          $0.00
                                                   Hartford Fire Insurance Company                                            $42,868.50 D           4     5/12/20                                  $34,106.50                                               $34,106.50
                                                   Heather Cabral                                                $0.00                                                                                                                       $0.00
                                                   Heena Kwon                                                                         $0.00                                                                                                                         $0.00
                                                   Helen Shaw                                                    $0.00                                                                                                                       $0.00
Main Document




                                                   Helga Weinbach                                                                  $0.00                                                                                                                            $0.00
                                                   Henry Franklin Crane, Jr.                                                       $0.00                                                                                                                            $0.00
                                                   High Desert Association of Realtors                                             $0.00                                                                                                                            $0.00
                                                   Hot Spot Properties, Inc.                                                       $0.00                                                                                                                            $0.00
                                                   HP Inc.                                                                       $718.43                                                                                                                          $718.43
                                                   Humana Insurance Co                                                             $0.00                                                                                                                            $0.00
                                                   Ikon Financial Svcs                            $0.00                                                                                                               $0.00
                                                   Imperial Irrigation District                                                  $273.39                                                                                                                          $273.39
                                                   Infogroup City Directories                                                      $0.00                                                                                                                            $0.00
                                                   Internal Revenue Service                                      $0.00                               2     2/20/20                  $5,733.09                                             $5,733.09
                                                   IPFS Corporation of California                                                     $0.00
                                                   Irene Aguilera                                                $0.00                                                                                                                       $0.00
Case 1:20-bk-10256-DS




                                                   Iron Mountain Inc.                                                            $597.56                                                                                                                          $597.56
                                                   Irwin D Archer                                                                  $0.00                                                                                                                            $0.00
                                                   Irwin S. Hyman dba Hyman                                                        $0.00                                                                                                                            $0.00
                                                   J.C. Casillas                                                 $0.00                                                                                                                       $0.00
                                                   Jace Foss                                                     $0.00                                                                                                                       $0.00
                                                   Jackie Stephens                                               $0.00                                                                                                                       $0.00
                                                   JACLU, INC                                                                      $0.00                                                                                                                          $0.00
                                                   James D. Houghton                                                               $0.00                                                                                                                          $0.00
                                                   Jands Advisory, Inc.                                                            $0.00                                                                                                                          $0.00
                                                   Jared Major Himes                                                               $0.00                                                                                                                          $0.00
                                                   JCHIU Real Estate, Inc.                                                         $0.00                                                                                                                          $0.00
                                                   Jeanene Stolrow                                                                 $0.00                                                                                                                          $0.00
                                                   Jeff Linklater                                                                  $0.00                                                                                                                          $0.00
                                                   Jeffrey W. Simonds, Inc.                                                        $0.00                                                                                                                          $0.00
                                                   Jerry N. Gillman                                          $13,650.00        $3,284.69                                                                                                 $13,650.00           $3,284.69
                                                   Jesse Paster                                                                    $0.00                                                                                                                          $0.00
                                                   Jessica Hernandez                                             $0.00                                                                                                                       $0.00
                                                                                                                                                    Page 3 of 7
                                                                                                             SCHEDULED CLAIM                                                FILED CLAIM                                    ESTIMATED CLAIMS
Desc




                                                                                                                                                 C/           Date
                                                                                              Schedule "D"   Schedule "E" Schedule "F"           U/   Claim   Claim                          General          Secured   Priority             Unsecured
                                                   Creditor                                   Secured        Priority     Unsecured              D    No.     Filed     Secured   Priority   Unsecured        Amount    Amount               Amount
                                                   Jessica Lamb                                                     $0.00                                                                                                            $0.00
Doc 123 Filed 06/02/20 Entered 06/02/20 14:06:47




                                                   Jillian Olivas                                                   $0.00                                                                                                            $0.00
                                                   Jody San Gabriel                                                 $0.00                                                                                                            $0.00
                                                   Joel Angel Gamez                                                                      $0.00                                                                                                           $0.00
                                                   John K. Alstrom                                                                       $0.00                                                                                                           $0.00
                                                   John T. Martin                                                                        $0.00                                                                                                           $0.00
                                                   John Z Cserkuti                                                                       $0.00                                                                                                           $0.00
                                                   Jones Lang LaSalle Brokerage                                                          $0.00                                                                                                           $0.00
                                                   Joseph Faulkner                                                $342.48                                                                                                          $342.48
                                                   Joseph Gabbaian                                                                       $0.00                                                                                                           $0.00
                                                   Joseph R. Sanchez                                                                     $0.00                                                                                                           $0.00
                                                   Katherine Tattersfield                                           $0.00                                                                                                            $0.00
                                                   Kathleen Howard                                                $755.36                                                                                                          $755.36
                 Page 68 of 109




                                                   Kay Sasatomi                                                                       $0.00                                                                                                              $0.00
                                                   Kay US Wholesalers                                                                 $0.00                                                                                                              $0.00
                                                   Kazuo Enrique Gil                                                                  $0.00                                                                                                              $0.00
                                                   Keith Sherman                                                                      $0.00                                                                                                              $0.00
                                                   Keller Williams Realty                                                             $0.00                                                                                                              $0.00
                                                   Keller Williams VIP                                                            $2,753.68                                                                                                          $2,753.68
                                                   Kenfield E. Kennedy                                                                $0.00                                                                                                              $0.00
                                                   Kenneth Ward                                                                       $0.00                                                                                                              $0.00
                                                   Kevin H Kawaoka                                                                    $0.00                                                                                                              $0.00
                                                   KGL Real Estate                                                                    $0.00                                                                                                              $0.00
                                                   Kinte Robinson                                                                     $0.00                                                                                                              $0.00
                                                   Kirby Greenlee                                                                     $0.00                                                                                                              $0.00
                                                   Knowlton Commercial Real Estate                                                    $0.00                                                                                                              $0.00
Main Document




                                                   Latrice Robertson                                                $0.00                                                                                                            $0.00
                                                   Laurence Saper                                                                        $0.00                                                                                                           $0.00
                                                   Lee & Associates                                                                      $0.00                                                                                                           $0.00
                                                   Lee & Associates LA/ North                                                            $0.00                                                                                                           $0.00
                                                   Leon Trigonis                                                                         $0.00                                                                                                           $0.00
                                                   Liberty Mutual Insurance                                                              $0.00                                                                                                           $0.00
                                                   Linda Rosen                                                      $0.00                                                                                                            $0.00
                                                   Linzer Law Group, P.C.                                                       $142,790.96                                                                                                        $142,790.96
                                                   Liron Eli Kotel                                                                    $0.00                                                                                                              $0.00
                                                   Littler Mendelson PC                                                          $34,681.15             6     4/21/20                            $34,681.15                                         $34,681.15
                                                   Live Art Plantscapes Inc.                                                       $514.00                                                                                                            $514.00
                                                   Liviu Paul Fisher                                                                  $0.00                                                                                                              $0.00
Case 1:20-bk-10256-DS




                                                   LoopNet, Inc.                                                                      $0.00                                                                                                              $0.00
                                                   Los Angeles County Tax Collector                                 $0.00                                                                                                            $0.00
                                                   Louis Burgueno                                                   $0.00                                                                                                            $0.00
                                                   Lucy M. Hartford                                                                      $0.00                                                                                                           $0.00
                                                   Lynn Coker                                                                            $0.00                                                                                                           $0.00
                                                   M.B.Moss, Inc.                                                                        $0.00                                                                                                           $0.00
                                                   Madeline Foss                                                    $0.00                                                                                                            $0.00
                                                   MailChimp                                                                          $0.00                                                                                                              $0.00
                                                   MailFinance - Equip Finance                                                    $2,974.79                                                                                                          $2,974.79
                                                   Marc Piron                                                                         $0.00                                                                                                              $0.00
                                                   Marcelle M. Williams & Ass, Inc.                                                   $0.00                                                                                                              $0.00
                                                   Marcos Xavier Villagomez                                                           $0.00                                                                                                              $0.00
                                                   Marcus & Millichap Real Estate                                                 $1,533.26                                                                                                          $1,533.26
                                                   Marie Taylor                                                                       $0.00                                                                                                              $0.00
                                                   Mariko Beaver                                                                      $0.00                                                                                                              $0.00
                                                   Mario Gandara                                                                      $0.00                                                                                                              $0.00
                                                   Mario J. Alvarez Jr. dba NNN Capital, LL                                           $0.00                                                                                                              $0.00
                                                                                                                                                       Page 4 of 7
                                                                                                             SCHEDULED CLAIM                                                FILED CLAIM                                    ESTIMATED CLAIMS
Desc




                                                                                                                                                 C/           Date
                                                                                              Schedule "D"   Schedule "E" Schedule "F"           U/   Claim   Claim                          General          Secured   Priority               Unsecured
                                                   Creditor                                   Secured        Priority     Unsecured              D    No.     Filed     Secured   Priority   Unsecured        Amount    Amount                 Amount
                                                   Marty L. Shelton                                                                      $0.00                                                                                                             $0.00
Doc 123 Filed 06/02/20 Entered 06/02/20 14:06:47




                                                   Marwa Abdel Salam Elhawary                                                            $0.00                                                                                                             $0.00
                                                   Mary Chavarin                                                    $0.00                                                                                                             $0.00
                                                   Mary E. Roubidoux                                                                  $0.00                                                                                                                $0.00
                                                   Maryam Memon                                                                       $0.00                                                                                                                $0.00
                                                   Massimo Group                                                                      $0.00                                                                                                                $0.00
                                                   Matt Ehrlich                                                                       $0.00                                                                                                                $0.00
                                                   Matthew B. Hijazin                                                                 $0.00                                                                                                                $0.00
                                                   McGarrigle, Kenney & Zampiello, APC                                           $22,685.48                                                                                                           $22,685.48
                                                   Mehdi Mostaedi                                                $8,964.78                                                                                                         $8,964.78
                                                   Mehran Foroughi                                                                     $0.00                                                                                                               $0.00
                                                   MGR Property Management - Ontario Rent                                              $0.00                                                                                                               $0.00
                                                   Michael A. Lanzarotta                                                               $0.00                                                                                                               $0.00
                 Page 69 of 109




                                                   Michael A. Zugsmith                                                         $1,888,661.11 C                                                                                                     $1,888,661.11
                                                   Michael Jeffrey Jacobs                                                              $0.00                                                                                                               $0.00
                                                   Michael Ogbodo                                                                      $0.00                                                                                                               $0.00
                                                   Michael's Family Enterprises, Inc.                                                  $0.00                                                                                                               $0.00
                                                   Michelle Boyer                                                   $0.00                                                                                                             $0.00
                                                   Mimecast North America, Inc.                                                   $1,262.49                                                                                                            $1,262.49
                                                   MK Heating & Air Conditioning, Inc.                                             $425.00                                                                                                              $425.00
                                                   Monique Berry                                                                      $0.00                                                                                                                $0.00
                                                   Montana Realty Company                                                             $0.00                                                                                                                $0.00
                                                   Mopro                                                                              $0.00                                                                                                                $0.00
                                                   Muller-ING-Gateway, LLC                                                            $0.00                                                                                                                $0.00
                                                   Nadia Maiwandi                                                                     $0.00                                                                                                                $0.00
                                                   NAI Capital Management, Inc.                                                       $0.00                                                                                                                $0.00
Main Document




                                                   NAI Puget Sound Properties                                                         $0.00                                                                                                                $0.00
                                                   Nancy Portolesi                                                  $0.00                                                                                                             $0.00
                                                   Navajo Holdings Inc., A CA Corp                                                    $0.00                                                                                                                $0.00
                                                   NC Real Estate Company, Inc.                                                       $0.00                                                                                                                $0.00
                                                   Neopost USA                                                                       $45.74                                                                                                               $45.74
                                                   Nestle Waters North America dba ReadyRef                                        $810.97                                                                                                              $810.97
                                                   New America Network, Inc.                                                      $5,025.93                                                                                                            $5,025.93
                                                   Newtek Technology Solutions                                                       $16.63                                                                                                               $16.63
                                                   Nicole Roche                                                     $0.00                                                                                                             $0.00
                                                   Nova Homes, Inc.                                                               $2,850.00                                                                                                            $2,850.00
                                                   Nova Pacific                                                                       $0.00                                                                                                                $0.00
                                                   Oak Development 51, LLC                                                            $0.00                                                                                                                $0.00
Case 1:20-bk-10256-DS




                                                   Office Solutions                                                               $1,999.58                                                                                                            $1,999.58
                                                   Ogletree Deakins Nash Smoak & Stewart PC                                      $67,285.84             5     3/27/20                            $92,486.17                                           $92,486.17
                                                   Ohio Equities LLC Realtors                                                         $0.00                                                                                                                $0.00
                                                   On Target                                                                      $1,063.15                                                                                                            $1,063.15
                                                   Osullivan Business Enterprises Inc                                                 $0.00                                                                                                                $0.00
                                                   Paragon Business Center                                                            $0.00                                                                                                                $0.00
                                                   Patrick Ortiz                                                                      $0.00                                                                                                                $0.00
                                                   Patro, Inc.                                                                        $0.00                                                                                                                $0.00
                                                   Patsy J. Norris                                                                    $0.00                                                                                                                $0.00
                                                   Paul Kurkjian                                                                      $0.00                                                                                                                $0.00
                                                   Peter Lund                                                                         $0.00                                                                                                                $0.00
                                                   Peter Scott Cameron                                                                $0.00                                                                                                                $0.00
                                                   Philip Price                                                                       $0.00                                                                                                                $0.00
                                                   Pierre DeLorenzo                                                                   $0.00                                                                                                                $0.00
                                                   Pitney Bowes Inc                                                                  $46.67                                                                                                               $46.67
                                                   Premier Business Centers                                                           $0.00                                                                                                                $0.00
                                                   ProGraphics LLC                                                                  $998.87                                                                                                             $998.87
                                                                                                                                                       Page 5 of 7
                                                                                                             SCHEDULED CLAIM                                              FILED CLAIM                               ESTIMATED CLAIMS
Desc




                                                                                                                                                 C/           Date
                                                                                              Schedule "D"   Schedule "E" Schedule "F"           U/   Claim   Claim                        General     Secured   Priority           Unsecured
                                                   Creditor                                   Secured        Priority     Unsecured              D    No.     Filed   Secured   Priority   Unsecured   Amount    Amount             Amount
                                                   R & S Consulting                                                                    $0.00                                                                                                    $0.00
Doc 123 Filed 06/02/20 Entered 06/02/20 14:06:47




                                                   Rachel Howitt                                                               $1,888,661.11 C                                                                                          $1,888,661.11
                                                   Rackspace Hosting                                                                   $0.00                                                                                                    $0.00
                                                   Ramiro Prado                                                                        $0.00                                                                                                    $0.00
                                                   Randy Matusoff                                                                      $0.00                                                                                                    $0.00
                                                   Randy Sheinbein                                                                     $0.00                                                                                                    $0.00
                                                   RCI Ontario Equities LLC                                                            $0.00                                                                                                    $0.00
                                                   ReadyRefresh by Nestle                                                              $0.00                                                                                                    $0.00
                                                   Redhill Ridge Commercial Properties, Inc                                            $0.00                                                                                                    $0.00
                                                   Retail Lease Trac, Inc. - Subscription                                              $0.00                                                                                                    $0.00
                                                   Richard Bennett                                                                     $0.00                                                                                                    $0.00
                                                   Rick Gold                                                                        $368.84                                                                                                  $368.84
                                                   Ricoh USA, Inc                                                                 $75,153.00                                                                                               $75,153.00
                 Page 70 of 109




                                                   Robert Bush                                                                         $0.00                                                                                                    $0.00
                                                   Robert G Stover                                                                     $0.00                                                                                                    $0.00
                                                   Robert M. Davis, Inc.                                                               $0.00                                                                                                    $0.00
                                                   Robert Scullin                                                              $1,888,661.11 C                                                                                          $1,888,661.11
                                                   Rodriguez Real Estate Investment Svc                                                $0.00                                                                                                    $0.00
                                                   Runyen, Inc.                                                                        $0.00                                                                                                    $0.00
                                                   Ryan Campbell                                                                       $0.00                                                                                                    $0.00
                                                   SA Heri, Inc.                                                                       $0.00                                                                                                    $0.00
                                                   Salesgenie.com                                                                      $0.00                                                                                                    $0.00
                                                   Sam Kangavari, Inc.                                                                 $0.00                                                                                                    $0.00
                                                   Sam Monempour                                                                       $0.00                                                                                                    $0.00
                                                   Samantha Diaz                                                    $0.00                                                                                                   $0.00
                                                   Samantha S Zoleta                                                                $495.00                                                                                                     $495.00
Main Document




                                                   Sandra Lopez                                                                       $0.00                                                                                                       $0.00
                                                   Scott Crane                                                                        $0.00                                                                                                       $0.00
                                                   Scott J Wilcott                                                                    $0.00                                                                                                       $0.00
                                                   Scott Tracy Taft                                                                   $0.00                                                                                                       $0.00
                                                   SD Properties, Inc.                                                                $0.00                                                                                                       $0.00
                                                   Sea Point Consulting                                                               $0.00                                                                                                       $0.00
                                                   Sean R. Sansone                                                                    $0.00                                                                                                       $0.00
                                                   SendGrid                                                                           $0.00                                                                                                       $0.00
                                                   Shafron & Kammer, LLP                                                              $0.00                                                                                                       $0.00
                                                   Shea Commercial Real Estate Svc, Inc                                               $0.00                                                                                                       $0.00
                                                   Sheri McCanless                                                                    $0.00                                                                                                       $0.00
                                                   Sheri Messerlian                                                                   $0.00                                                                                                       $0.00
Case 1:20-bk-10256-DS




                                                   Shreeraj Parikh                                                                    $0.00                                                                                                       $0.00
                                                   Silver Commercial, Inc.                                                            $0.00                                                                                                       $0.00
                                                   Sione Titali Fua                                                                   $0.00                                                                                                       $0.00
                                                   Smith Guide, Inc.                                                                  $0.00                                                                                                       $0.00
                                                   South Bay Association of Realtors                                                  $0.00                                                                                                       $0.00
                                                   Spectrum Business                                                                $339.94                                                                                                     $339.94
                                                   Spectrum Commercial Real Est., Inc                                                 $0.00                                                                                                       $0.00
                                                   Sprout Social, Inc.                                                                $0.00                                                                                                       $0.00
                                                   Squarespace                                                                        $0.00                                                                                                       $0.00
                                                   Stacey McKinney                                                  $0.00                                                                                                   $0.00
                                                   State Board of Equalization                                      $0.00                                                                                                   $0.00
                                                   Stephanie Villalobos                                             $0.00                                                                                                   $0.00
                                                   Stephen Lim                                                                           $0.00                                                                                                    $0.00
                                                   Steve Dohngik Gim                                                                     $0.00                                                                                                    $0.00
                                                   Steve Freshour                                                                        $0.00                                                                                                    $0.00
                                                   Steven G Ehrich                                                                       $0.00                                                                                                    $0.00
                                                   Steven J. Hogberg                                                                     $0.00                                                                                                    $0.00
                                                                                                                                                       Page 6 of 7
Desc




                                                                                                                    SCHEDULED CLAIM                                                    FILED CLAIM                                                ESTIMATED CLAIMS
Doc 123 Filed 06/02/20 Entered 06/02/20 14:06:47




                                                                                                                                                        C/           Date
                                                                                                   Schedule "D"     Schedule "E" Schedule "F"           U/   Claim   Claim                                       General          Secured      Priority                Unsecured
                                                   Creditor                                        Secured          Priority     Unsecured              D    No.     Filed         Secured      Priority         Unsecured        Amount       Amount                  Amount
                                                   Steven Samuel Gedis                                                                          $0.00                                                                                                                                $0.00
                                                   Sun Valley Equities, Inc.                                                                    $0.00                                                                                                                                $0.00
                                                   Susan Martin                                                            $0.00                                                                                                                              $0.00
                                                   Tahor Naor Graves                                                                            $0.00                                                                                                                                $0.00
                                                   Talavera Investments, Inc.                                                                   $0.00                                                                                                                                $0.00
                                                   Tami Carpenter                                                          $0.00                                                                                                                              $0.00
                                                   Tamika Kennedy                                                          $0.00                                                                                                                              $0.00
                                                   Tang & Associates, Inc.                                                                   $0.00                                                                                                                                 $0.00
                 Page 71 of 109




                                                   Team Kuehn Realty Group                                                                   $0.00                                                                                                                                 $0.00
                                                   Tepper & Takvoryan                                                                  $343,154.45 D                                                                                                                         $343,154.45
                                                   The Childs Group, Inc.                                                               $87,543.83             7     5/1/20                         $13,650.00       $71,208.97                           $13,650.00          $71,208.97
                                                   The Enclave - East - Southbay Rent                                                        $0.00                                                                                                                                 $0.00
                                                   The Real Deal                                                                          $125.00                                                                                                                               $125.00
                                                   The Sheridan Group                                                                   $33,258.32                                                                                                                            $33,258.32
                                                   The Smith Guide, Inc.                                                                  $515.00                                                                                                                               $515.00
                                                   Thomas D. Patriarca                                                                       $0.00                                                                                                                                 $0.00
                                                   Thomas Shaun Oliver                                                                       $0.00                                                                                                                                 $0.00
                                                   Timothy Steuernol                                                                         $0.00                                                                                                                                 $0.00
                                                   Tina LaMonica Real Estate Svc, Inc.                                                       $0.00                                                                                                                                 $0.00
                                                   Todd A. Lorber                                                                            $0.00                                                                                                                                 $0.00
Main Document




                                                   Todd Anthony Hughes                                                                       $0.00                                                                                                                                 $0.00
                                                   Tom Oliver                                                                                $0.00                                                                                                                                 $0.00
                                                   Tommy Lam                                                                                 $0.00                                                                                                                                 $0.00
                                                   Total Funds by Hasler                                                                     $0.00                                                                                                                                 $0.00
                                                   TPX Communications                                                                        $0.00                                                                                                                                 $0.00
                                                   Tracey Desco                                                            $0.00                                                                                                                              $0.00
                                                   TransUnion                                                                                   $0.00                                                                                                                                $0.00
                                                   Tristan M. Greenleaf                                                                         $0.00                                                                                                                                $0.00
                                                   U.S. BANK EQUIPMENT FINANCE,                             $0.00                                                                                                                      $0.00
                                                   U.S. Postal Service                                                                     $653.75                                                                                                                                 $653.75
                                                   Valencia Capital Realty, Inc.                                                             $0.00                                                                                                                                   $0.00
                                                   Vanessa Navarro                                                         $0.00                                                                                                                              $0.00
Case 1:20-bk-10256-DS




                                                   VenOx Realty, Inc.                                                                   $87,767.12                                                                                                                            $87,767.12
                                                   Ventura-Gaviota, LLC                                                                 $84,000.00 D                                                                                                                          $84,000.00
                                                   Veronica A. Krayzman                                                                      $0.00                                                                                                                                 $0.00
                                                   Vesuvio Partners, Inc.                                                                    $0.00                                                                                                                                 $0.00
                                                   Vicki R Donkin                                                                            $0.00                                                                                                                                 $0.00
                                                   VND Consulting Inc.                                                                       $0.00                                                                                                                                 $0.00
                                                   Wayne L. Williamson                                                                       $0.00                                                                                                                                 $0.00
                                                   Wells Fargo Vendor Financial Sevices                                                                        1     3/19/20                                              $0.00                                                    $0.00
                                                                                                                                                                     (withdrawn)
                                                   Ziyi Wang                                                                                  $0.00                                                                                                                                $0.00
                                                   ZZyZZx, Inc.                                                        $13,650.00        $83,419.96                                                                                                       $13,650.00          $83,419.96
                                                                                          TOTALS            $0.00      $64,067.51     $7,168,952.80                                     $0.00       $19,383.09      $241,063.87        $0.00              $83,450.60       $7,147,459.48
                                                                                                                                                              Page 7 of 7
     Case 1:20-bk-10256-DS   Doc 123 Filed 06/02/20 Entered 06/02/20 14:06:47   Desc
                             Main Document    Page 72 of 109


 1                                         Exhibit “3”
 2                           Schedule of Assumed Contracts and Leases
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                               62
                                                                                                                                                                                                                                  Pecuniary Loss
                                                   Counter-Party                    Address1                           Address2                    City           State   Zip        Description                    Cure Amount   Amount
                                                                                                                                                                                     Lease of real property
                                                                                                                                                                                     located at 601 S. Figueroa,
                                                                                                                                                                                     Ste. 3825, Los Angeles, CA
                                                   601 Figueroa, CO, LLC            601 S. Figueroa Street             Suite 1450                  Los Angeles    CA      90017-0000 90017                          TBD           TBD
                                                   Adobe Creative Cloud             345 Park Avenue                                                San Jose       CA      95110-0000 Hosted Software                TBD           TBD
                                                   Amazon Web Service               410 Terry Ave North                                            Seattle        WA      98108-0000 Cloud Software Flatform        TBD           TBD
Desc




                                                                                                                                                                                     Lease of real property
                                                                                                                                                                                     located at 1920 Main Street,
Doc 123 Filed 06/02/20 Entered 06/02/20 14:06:47




                                                   Broadway Michelson, LLC          Dept LA 24530                                                  Pasadena       CA      91185-0000 Suite 100, Irvine, CA 92614 TBD              TBD
                                                   Buildout                         222 S Riverside Plaza              Suite 810                   Chicago        IL      60606-0000 Marketing and Advertising      TBD           TBD
                                                   Canon Solution America           300 Commerce Square Blvd                                       Burlington     NJ      08016-0000 Copier                         TBD           TBD
                                                                                                                                                                                     Hosted Software / Microsoft
                                                   CDW                              200 N. Milwaukee Ave.                                          Vernon Hills   IL      60061-0000 365                            TBD           TBD
                                                                                                                                                                                     Lease of real property
                 Page 73 of 109




                                                                                                                                                                                     located at 225 South Lake
                                                   CVFI - S Lake Avenue LP, At:                                         444 South Flower Street,                                     Avenue, Suite 1170,
                                                   Morgan                           c/o Coretrust Capital Partners, LLC Ste. 600                   Los Angeles    CA      90071-0000 Pasadena, CA 91101             TBD           TBD
                                                                                                                                                                                     Web Application
                                                   Digital Map                      5201 California Avenue             Suite 200                   Irvine         CA      92617-0000 Subscription                   TBD           TBD
                                                                                                                                                                                     Lease of real property
Main Document




                                                                                                                                                                                     located at 11835 W.
                                                                                                                                                                                     Olympic Blvd., Suite 700E,
                                                   Douglas Emmett 2014, LLC         11845 Olympic Blvd, Suite 700                                  Los Angeles    CA      90064-0000 Los Angeles, CA 90064          TBD           TBD
                                                                                                                                                                                     Lease of real property
                                                                                                                                                                                     located at 15821 Ventura
                                                                                                                                                                                     Blvd., Suite 320 Encino, CA
                                                   Douglas Emmett 2014, LLC         15821 Ventura Blvd.                Suite 150                   Encino         CA      91436-0000 91436                          TBD           TBD
Case 1:20-bk-10256-DS




                                                   ESRI                             380 New York Street                                            Redlands       CA      92373-0000 ArcGis Online Service          TBD           TBD
                                                                                                                                                                                     Lease of real property
                                                                                                                                                                                     located at 970 W. 190th
                                                                                                                                                                                     Street, Suite 100, Torrance,
                                                   Gateway Towers, LLC              PO Box 515727                                                  Los Angeles    CA      90051-0000 CA 90502                       TBD           TBD
                                                                                    13155 Noel Rd, Galleria Tower                                                                    Sales Leads Database /
                                                   Infogroup City Directories       Three                              Suite 1750                  Dallas         TX      75240-0000 Online Service                 TBD           TBD
                                                                                                                                                                                     Errors & Omissions
                                                   IPFS Corporation Of California   P.O Box 412086                                                 Kansas City    MO      64141-0000 Insurance                      TBD           TBD
                                                   Iron Mountain                    P.O Box 601002                                                 pasadena       CA      91189-0000 Offsite Storage                TBD           TBD
                                                   Liberty Mutual                   P.O. Box 91013                                                 Chicago        IL      60680-0000 Business Auto Insurance        TBD           TBD
                                                                                                                                                                                     Postage Machine -
                                                   Mail Finance                     P.O Box 30193                                                  Tampa          FL      33630-0000 N15072331                      TBD           TBD
                                                                                                                                                                                     Postage Machine -
                                                   Mail Finance                     P.O Box 30193                                                  Tampa          FL      33630-0000 N15072332                      TBD           TBD
                                                                                                                                                                  Postage Machine -
                                                   Mail Finance                  P.O Box 30193                                     Tampa          FL   33630-0000 N15072335                    TBD   TBD
                                                                                                                                                                  Postage Machine -
                                                   Mail Finance                  P.O Box 30193                                     Tampa          FL   33630-0000 N15072337                    TBD   TBD
                                                                                                                                                                  Postage Machine -
                                                   Mail Finance                  P.O Box 30193                                     Tampa          FL   33630-0000 N16013163                    TBD   TBD
                                                                                                                                                                  Sublease of real proeprty
Desc




                                                                                                                                                                  located at 13911 Park
                                                                                                                                                                  Avenue, Suite 206,
                                                   Mehdi Mostaedi                13911 Park Avenue               Suite 206         Victorville    CA   92392-0000 Victorville, CA 92392        TBD   TBD
Doc 123 Filed 06/02/20 Entered 06/02/20 14:06:47




                                                                                                                                                                  Lease of real property
                                                                                                                                                                  located at 800 North Haven
                                                                                                                                                                  Ave., Suite 400, Ontario, CA
                                                   MGR Property Management       3800 E. Concours                Suite 100                        CA   91476-4000 91764                        TBD   TBD
                                                                                                                                                                  Email Management /
                                                   Mimecast                      191 Spring Street                                 Lexington      MA   02421-0000 Computer Online Service      TBD   TBD
                 Page 74 of 109




                                                                                                                                                                  Lease of real property
                                                                                                                                                                  located at 21660 E. Copley
                                                                                                                                                                  Drive., Suite 320, Diamond
                                                   Muller-ING-Gateway, LLC       PO Box 512219-28                                  Los Angeles    CA   90051-0000 Bar, CA 91765                TBD   TBD
                                                   Nestle Waters North America   dba Ready Re                    P.O. Box 856158   Louisville     KY   40285-0000 Coffee and Water Machines    TBD   TBD
                                                                                                                                                                  License fee and Marketing
Main Document




                                                   New America Network, Inc      P.O Box 786697                                    Philadelphia   PA   19178-0000 Assessments                  TBD   TBD
                                                                                                                                                                  Lease of real property
                                                                                                                                                                  located at 25060 Avenue
                                                                                                                                                                  Stanford, Suite 165,
                                                   Paragon Business Center       25060 Avenue Stanford           Suite 230         Valencia       CA   91355-0000 Valencia, CA 91355           TBD   TBD
                                                   Pitney Bowes                  P.O Box 371896                                    Pittsburg      PA   15250-0000 Postage Machine              TBD   TBD
                                                                                                                                                                  Lease of real property
Case 1:20-bk-10256-DS




                                                                                                                                                                  located at 41593
                                                                                                                                                                  Winchester Rd., Suite 240,
                                                   Premier Business Centers      2102 Business Center Drive                        Irvine         CA   92612-0000 Temecula, CA 92590           TBD   TBD
                                                   Rackspace                     P.O Box 731214                                    Dallas         TX   75373-0000 Domain Registration          TBD   TBD
                                                                                 13155 Noel Rd, Galleria Tower                                                    Sales Leads Database /
                                                   Salesgenie                    Three                           Suite 1750        Dallas         TX   75240-0000 Online Service               TBD   TBD
                                                   SendGrid                      1801 California Street          Suite 500         Denver         CO   80202-0000 Email Deliverance Service   TBD    TBD
                                                                                                                                                                  Lease of real property
                                                                                                                                                                  located at 75-410 Gerald
                                                                                                                                                                  Ford Drive, Suite 200, Palm
                                                   SG&H Partners, LP             3150 E. La Palma Ave            Suite A           Anaheim        CA   92806-0000 Desert, CA 92211            TBD    TBD
                                                                                                                                  Lease of real property
                                                                                                                                  located at 707 Wilshire
                                                                                                                                  Blvd., Suite 5125, Los
                                                   SRI Ten 707 Wilshire LLC   707 Wilshire Blvd     Los Angeles   CA   90017-0000 Angeles, CA 90017         TBD   TBD
                                                                                                                                  Commercial Real Estate
                                                   Trans Union                P.O Box 209047        Dallas        TX   75320-0000 Research Product          TBD   TBD
                                                   VenOx Realty, Inc.         300 Esplanade Drive   Oxnard        CA   93036-0000 Joint Venture Agreement   TBD   TBD
Desc
Doc 123 Filed 06/02/20 Entered 06/02/20 14:06:47
Main Document    Page 75 of 109
Case 1:20-bk-10256-DS
     Case 1:20-bk-10256-DS   Doc 123 Filed 06/02/20 Entered 06/02/20 14:06:47   Desc
                             Main Document    Page 76 of 109


 1                                        Exhibit “4”
 2                           Form of Merger Partner Promissory Note
 3
                                    [TO BE SUPPLIED]
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              63
     Case 1:20-bk-10256-DS   Doc 123 Filed 06/02/20 Entered 06/02/20 14:06:47   Desc
                             Main Document    Page 77 of 109


 1                                        Exhibit “5”
 2                            Form of Liquidating Trust Agreement
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              64
Case 1:20-bk-10256-DS         Doc 123 Filed 06/02/20 Entered 06/02/20 14:06:47                 Desc
                              Main Document    Page 78 of 109



                                     TRUST AGREEMENT

        This Trust Agreement (the “Agreement”), dated as of August __, 2020, is entered into by
and among NAI Capital, Inc. (the “Debtor”), as settlor, and David K. Gottlieb, as the trustee of
the Trust referred to herein (the “Trustee”), and is executed in connection with and pursuant to
the terms of the Debtor’s Plan of Reorganization Dated __________, 2020 (the “Plan”) that was
proposed by the Debtor and filed with the Bankruptcy Court as Docket Number ___, and
confirmed by the Plan confirmation order entered by the Bankruptcy Court on __________, 2020
as Docket Number ___ (the “Confirmation Order”), which provides for, among other things, the
establishment of a trust evidenced hereby (the “Trust”).

                                      WITNESSETH

       WHEREAS, on January 31, 2020, the Debtor filed a voluntary petition pursuant to
Chapter 11 of the Bankruptcy Code with the United States Bankruptcy Court, Central District of
California, San Fernando Valley Division (the “Bankruptcy Court”);

       WHEREAS, on ___________, 2020, the Bankruptcy Court entered the Confirmation
Order confirming the Plan. All references herein to the “Plan” mean the Plan as modified by the
Confirmation Order;

       WHEREAS, the Trust is created pursuant to the Plan;

       WHEREAS, the Trust is created on behalf, and for the sole benefit, of the creditors of the
Debtor (the “Trust Beneficiaries”), as set forth in the Plan and provided herein;

        WHEREAS, the Trust is established and maintained for the purpose of collecting,
distributing and liquidating all of the funds and property assigned to the Trust and pursuing
claims and causes of action assigned to the Trust under the Plan (the “Trust Corpus”) for the
benefit of the Trust Beneficiaries in accordance with the terms of this Agreement and the Plan;

      WHEREAS, the Trust shall have no objective or authority to continue or to engage in the
conduct of any trade or business;

       WHEREAS, the Plan provides that the Trust Beneficiaries are entitled to their applicable
share of the Trust Corpus, all as described generally in the Plan;

       WHEREAS, concurrently with the effectiveness of this Agreement, the Effective Date
under the Plan has occurred, the Plan has become effective, and the Debtor has been
conclusively deemed to have irrevocably transferred, absolutely assigned, conveyed, set over and
delivered all right, title and interest of the Debtor and the Debtor’s bankruptcy estate in property
and assets of any kind (the “Trust Property”) to the Trust (except as specifically set forth in the
Plan);

       WHEREAS, pursuant to the Plan, the Debtor, the Trustee, and the Trust Beneficiaries are
required to treat, for all federal income tax purposes, the transfer of the Trust Property to the
Trust as a transfer of the Trust Property by the Debtor to the Trust Beneficiaries in satisfaction of
their claims under the Plan, followed by a transfer of the Trust Property by the Trust
                                                 1
Case 1:20-bk-10256-DS        Doc 123 Filed 06/02/20 Entered 06/02/20 14:06:47              Desc
                             Main Document    Page 79 of 109



Beneficiaries to the Trust in exchange for the beneficial interest herein, and to treat the Trust
Beneficiaries as the grantors and owners of the Trust for federal income tax purposes;

        WHEREAS, the Trust is intended to qualify as a liquidating trust for federal income tax
purposes pursuant to Treasury Regulation Section 301.7701-4(d), and to be treated as a grantor
trust for federal income tax purposes pursuant to Sections 671 through 679 of the Internal
Revenue Code;

       WHEREAS, pursuant to the Plan and the Confirmation Order, the Bankruptcy Court has
approved David K. Gottlieb to serve as the Trustee of the Trust and be compensated in
accordance with the terms of the Plan, and the Bankruptcy Court has approved
________________________ as the Trust Board Members and be compensated in accordance
with the terms of the Plan;

        WHEREAS, the Bankruptcy Court shall have jurisdiction over the Trust, the Trustee, and
the Trust Property, including, without limitation, any claims and causes of action, as provided
herein and in the Plan; and

       NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein and in the Plan, the Debtor and the Trustee hereby agree as follows:

                                    ARTICLE I
                        DEFINITIONS AND INTERPRETATIONS

        1.1   Definitions.

               1.1.1   “Agreement” shall have the meaning set forth in the introductory
paragraph to this Agreement.

              1.1.2    “Bankruptcy Court” shall have the meaning set forth above.

              1.1.3    “Debtor” shall have the meaning set forth in the introductory paragraph
to this Agreement.

             1.1.4     “Effective Date” shall have the meaning set forth in the Plan and the
Confirmation Order.

             1.1.5     “Plan” shall have the meaning set forth in the introductory paragraph to
this Agreement.

             1.1.6     “Trust” shall have the meaning set forth in the introductory paragraph to
this Agreement.

              1.1.7   “Trustee” shall mean David K. Gottlieb and any successor or
replacement duly appointed under the terms of this Agreement.




                                               2
Case 1:20-bk-10256-DS        Doc 123 Filed 06/02/20 Entered 06/02/20 14:06:47                 Desc
                             Main Document    Page 80 of 109



             1.1.8    “Trust Beneficiaries” shall have the meaning set forth in the Recitals to
this Agreement, or any successors to such Trust Beneficiaries pursuant to Section 7.6 of this
Agreement.

               1.1.9   “Trust Board Members” shall mean _______________________ and any
successors or replacements.

              1.1.10 “Trust Property” shall mean the Trust Corpus (as defined in the Recitals
to this Agreement) and shall include all of the assets assigned to the Trust under the Plan.

        1.2   Use of Plan Definitions. All capitalized terms which are used in this Agreement
and not otherwise defined herein shall have the same meaning set forth in the Plan and the
Confirmation Order. In the case of any inconsistency between the terms of this Agreement and
the terms of the Plan, the terms of the Plan shall govern and control. In the case of any
inconsistency between the terms of the Plan and the Confirmation Order, the terms of the
Confirmation Order shall govern and control.

         1.3     Certain References. Reference in this Agreement to any Section or Article is,
unless otherwise specified, to such section or article under this Agreement. The words “hereof,”
“herein,” and similar terms shall refer to this Agreement and not to any particular section or
article of this Agreement.

                                 ARTICLE II
                ESTABLISHMENT, PURPOSE AND FUNDING OF TRUST

        2.1    Creation and Name. There is hereby created the Trust, referred to in the Plan as
the Liquidating Trust. The Trustee may conduct the affairs of the Trust under the name of the
“NAI Trust.”

        2.2    Purpose of the Trust. The Debtor and the Trustee, pursuant to the Plan and in
accordance with Title 11 of the United States Code (the “Bankruptcy Code”), hereby create the
Trust for the purpose of (i) collecting, distributing, liquidating and otherwise disposing of all of
the funds and property in the Trust for the benefit of the Trust Beneficiaries in accordance with
the terms of this Agreement and the Plan, (ii) causing all proceeds of Trust Property to be
deposited into the Trust in accordance with the Plan and this Agreement, (iii) controlling,
defending, prosecuting settling, and/or pursuing the resolution or litigation of all claims, rights,
claims and causes of action included in the Trust Property, in each such case, in accordance with
the Plan and this Agreement, (iv) overseeing and, where appropriate, directly initiating actions to
resolve any remaining issues regarding the allowance and payment of disputed claims or any
other claims that require resolution, including, as necessary, initiation and/or participation in
proceedings before the Bankruptcy Court, and (v) taking such actions permitted hereunder that
are necessary or useful to maximize the value of the Trust including, without limitation, the
borrowing of funds and the retention of employees. The activities of the Trust shall be limited to
those activities set forth herein and as otherwise contemplated by the Plan. The Trustee
understands and agrees that the Trust has no objective to continue or engage in the conduct of
any trade or business, except to the extent reasonably necessary to, and consistent with, the
liquidating purpose of the Trust.

                                                 3
Case 1:20-bk-10256-DS         Doc 123 Filed 06/02/20 Entered 06/02/20 14:06:47                  Desc
                              Main Document    Page 81 of 109



        2.2    Transfer of Trust Property.

                (i)     The Debtor hereby irrevocably grants, releases, assigns, conveys, transfers
and delivers, for the benefit of the Trust Beneficiaries, pursuant to Sections 1123(a)(5)(B) and
1123(b)(3)(B) of the Bankruptcy Code and in accordance with the Plan and the Confirmation
Order, the Trust Property to the Trust for the uses and purposes as specified in this Agreement
and the Plan, free and clear of any and all liens, claims, encumbrances and interests (legal,
beneficial or otherwise) of all other entities to the maximum extent contemplated by and
permissible under Section 1141(c) of the Bankruptcy Code, except as set forth in the
Confirmation Order or the Plan. To the extent that certain assets of the Debtor’s or the Debtor’s
bankruptcy estate (and their right, title and interest in such assets), because of their nature or
because they will accrue subsequent to the Effective Date, cannot be irrevocably transferred,
absolutely assigned, conveyed, set over or delivered to the Trust on the Effective Date, such
assets shall be deemed assigned, set over, transferred and conveyed to the Liquidating Trust as
soon as practical after the Effective Date. The Trustee is hereby granted the Power of Attorney
to execute documents on behalf of the Debtor, as reasonably determined by the Trustee (in
recordable form where necessary or appropriate) to vest or perfect in or confirm to the Trustee
title to and possession of the Trust Property.

               2.2.2     Except as expressly provided herein or as provided in the Confirmation
Order, in no event shall any part of the Trust Property revert to or be distributed to the Debtor.

                2.2.3    For all federal, state and local income tax purposes, the Debtor, the Trust
Beneficiaries, and the Trustee shall treat the transfer of the Trust Property to the Trust as a
transfer of the Trust Property by the Debtor to the Trust Beneficiaries in satisfaction of their class
14 and class 15 claims under the Plan, followed by a transfer of the Trust Property by the Trust
Beneficiaries to the Trust in exchange for their beneficial interests in the Trust. Thus, the Trust
Beneficiaries shall be treated as the grantors and owners of the Trust.

         2.3 Securities Law. Under Section 1145 of the Bankruptcy Code, the issuance of
beneficial interests in the Trust to the Trust Beneficiaries under the Plan, to the extent such
interests are deemed to be “securities,” shall be exempt from registration under the Securities Act
of 1933, as amended, and all applicable state and local laws requiring registration of securities.
If the Trustee determines, with the advice of counsel, that the Trust is required to comply with
the registration and reporting requirements of the Securities and Exchange Act of 1934, as
amended, or the Investment Company Act of 1940, as amended, then the Trustee shall take any
and all actions to comply with such reporting requirements and file necessary periodic reports
with the Securities and Exchange Commission.

                                ARTICLE III
              APPOINTMENT, DUTIES, AND POWERS OF THE TRUSTEE

       3.1      Appointment. David K. Gottlieb hereby acknowledges his acceptance of his
appointment as the Trustee to serve pursuant to the terms of the Plan and this Agreement, until
such time as he resigns, is removed or discharged, or this Agreement and the Trust terminate as
hereinafter set forth.



                                                  4
Case 1:20-bk-10256-DS         Doc 123 Filed 06/02/20 Entered 06/02/20 14:06:47                 Desc
                              Main Document    Page 82 of 109



        3.2     Trustee’s Duties. The duties, obligations, and responsibilities of the Trustee shall
include, but not be limited to, the following: (a) oversee the preservation, holding, management
and maximization of all Trust Property and distribute them to the Trust Beneficiaries; (b) take or
not take those actions that the Trustee in his business discretion believes to be in accordance with
the best interests of the Trust Beneficiaries and which actions or inactions are consistent with the
Plan; and (c) report to and work under the supervision of the Trust Board Members.

        The Trustee’s responsibilities, duties and obligations are solely to the Trust Beneficiaries.
The Trustee shall have an independent right and standing to request relief from the Bankruptcy
Court that the Trustee believes to be in accordance with the best interests of the Trust
Beneficiaries. For purposes of performing his duties and fulfilling his obligations under the Plan,
this Agreement, and the Confirmation Order, the Trustee shall be deemed to be a “party in
interest” within the meaning of Section 1109(b) of the Bankruptcy Code and a representative of
the Debtor’s bankruptcy estate under Bankruptcy Code section 1123(b)(3) and 1129(a)(5).

       3.3     Trustee’s Rights, Powers and Privileges and Limitations Thereto.

        The Trustee’s rights, powers and privileges and the limitations thereto are set forth below
in Sections 4.1 and 4.4, respectively.

                                    ARTICLE IV
                            ADMINISTRATION OF THE TRUST

         4.1    Rights, Powers and Privileges. The Trustee shall have all of the rights, powers
and privileges expressly provided in this Agreement and the Plan. The Trustee shall have the
power to take the actions granted in the subsections below and any powers reasonably incidental
thereto, that the Trustee, in his reasonable discretion, deems necessary or appropriate to fulfill
the purpose of the Trust, unless otherwise specifically limited or restricted by the Plan or this
Agreement:

               4.1.1    make continuing efforts to collect on, sell, or otherwise liquidate or
dispose of Trust Property, and take any of the actions set forth in this Agreement without the
approval of the Bankruptcy Court and free of the restrictions of the Bankruptcy Code, the
Bankruptcy Rules, and the Local Bankruptcy Rules, other than restrictions expressly imposed by
the Plan, the Confirmation Order or this Agreement;

                4.1.2    file, initiate, analyze, investigate, compromise and settle all causes of
action that are Trust Property, including all claims and causes of action, that could be brought by
a trustee or debtor-in-possession under the Bankruptcy Code, and prosecute or defend all appeals
on behalf of the Debtor, as representative of the Debtor within the meaning of section
1123(b)(3)(B) of the Bankruptcy Code;

                4.1.3   commence and/or pursue any and all actions involving Trust Property
that could arise or be asserted at any time, unless otherwise waived or relinquished in the Plan,
including all claims and causes of action;

               4.1.4     hold legal title to any and all rights of the Debtor and the Trust
Beneficiaries in or arising from the Trust Property;

                                                 5
Case 1:20-bk-10256-DS         Doc 123 Filed 06/02/20 Entered 06/02/20 14:06:47                  Desc
                              Main Document    Page 83 of 109



               4.1.5     protect and enforce the rights to the Trust Property (including, without
limitation, any and all claims and causes of action that are Trust Property) vested in the Trustee
by this Agreement and the Plan by any method deemed appropriate including, without limitation,
by judicial proceedings or otherwise;

               4.1.6      compromise, adjust, arbitrate, sue on or defend, abandon, or otherwise
deal with and settle, in accordance with the terms of this Agreement, claims in favor of or against
the Trust, and release and discharge, to the fullest extent permitted by law, non-Debtor parties to
claims or causes of action from all claims and causes of action that the Trustee (as successor to
the Debtor on behalf of the Trust Beneficiaries) has or may have whether known or unknown
against such persons without further notice to, or approval of, the Bankruptcy Court;

              4.1.7 exercise any and all powers granted to the Trustee by any agreements or
by common law or any statute which serves to increase the extent of the powers granted to the
Trustee hereunder;

               4.1.8    manage all litigation instituted by or against the Trust or the Trustee, and
administer the Trust expenses related thereto;

                4.1.9    determine and satisfy any and all liabilities created or incurred by the
Trust;

                4.1.10   effectuate the wind down and ultimate dissolution of the Debtor as a
legal entity;

               4.1.11 file, if necessary, any and all tax and information returns with respect to
the Trust and pay taxes properly payable by the Trust, if any;

                4.1.12   request any appropriate tax determination with respect to the Trust;

                4.1.13 in reliance upon the official claims register maintained in the Debtor’s
chapter 11 case, maintain on the Trustee’s books and records a schedule evidencing the
beneficial interest herein held by each of the Trust Beneficiaries;

              4.1.14 make timely distributions to the Trust Beneficiaries of Trust Property in
accordance with this Agreement;

                4.1.15   open and maintain bank accounts on behalf of or in the name of the
Trust;

               4.1.16 make all tax withholdings, file tax information returns, make tax
elections by and on behalf of the Trust and file returns for the Trust;

                4.1.17 establish such reserves for, among other things, payment of taxes,
assessments, Trustee’s fees and professional fees and other expenses of administration of the
Trust as the Trustee deems to be necessary and appropriate for the proper operation of matters
incidental to the Trust;


                                                 6
Case 1:20-bk-10256-DS         Doc 123 Filed 06/02/20 Entered 06/02/20 14:06:47                  Desc
                              Main Document    Page 84 of 109



               4.1.18 pay all expenses and make all other payments relating to the Trust
Property and the administration of the Trust;

               4.1.19    retain and pay third parties pursuant to Section 4.2 hereof;

                4.1.20 obtain insurance coverage or a bond with respect to the liabilities and
obligations of the Trustee under this Agreement (in the form of an errors and omissions policy or
otherwise) and use Trust Property to obtain and maintain the same;

              4.1.21     employ and compensate professionals as the Trustee deems necessary
and appropriate;

               4.1.22    pay post-Effective Date quarterly fees to the U.S. Trustee;

               4.1.23 prepare and file post-confirmation quarterly reports with the U.S. Trustee
and post-confirmation status reports with the Bankruptcy Court as required;

               4.1.24    all powers provided under the Plan to the Trustee;

               4.1.25 invest any moneys held as part of the Trust Property in accordance with
the terms of Section 4.3 hereof; and

              4.1.26 terminate the Trust consistent with the terms of this Agreement and the
Plan and not unduly prolong the duration of the Trust.

         4.2     Agents and Professionals. The Trustee shall consult with and retain attorneys,
accountants, appraisers, or other parties deemed by the Trustee to have qualifications necessary
to assist in the proper administration of the Trust. The Trustee may pay the reasonable salaries,
fees and expenses of such persons (including himself), including contingency fees, out of the
Trust Property in the ordinary course to the extent permitted herein.

         4.3    Investment and Safekeeping of Trust Property. All monies and other Trust
Property received by the Trustee shall, until distributed or paid over as herein provided, be held
in the Trust for the benefit of the Trust Beneficiaries, but need not be segregated from other Trust
Property, unless and to the extent required by law or the Plan. The Trustee shall be under no
liability for interest or producing income on any moneys received by the Trust and held for
distribution or payment to the Trust Beneficiaries, except as such interest shall actually be
received by the Trustee. Investments of any moneys held by the Trustee shall be administered in
view of the manner in which individuals of ordinary prudence, discretion and judgment would
act in the management of their own affairs. For the removal of doubt, the investment powers of
the Trustee, other than those reasonably necessary to maintain the value of the Trust Property
and to further the liquidating purpose of the Trust, are limited to powers to invest in demand and
time deposits, such as short-term certificates of deposits, in banks or other savings institutions, or
other temporary, liquid investments, such as treasury bills.

        4.4    Limitations on Trustee and Payment of Fees. The Trustee shall not at any time,
on behalf of the Trust or Trust Beneficiaries: (i) enter into or engage in any trade or business, and
no part of the Trust Property or the proceeds, revenue or income therefrom shall be used or

                                                  7
Case 1:20-bk-10256-DS        Doc 123 Filed 06/02/20 Entered 06/02/20 14:06:47                 Desc
                             Main Document    Page 85 of 109



disposed of by the Trust in furtherance of any trade or business, or (ii) except as provided below,
reinvest any Trust Property.

               4.4.1    The Trustee may invest funds held in the Trust consistent with the
requirements of this Agreement and the prudent person standard of care, provided that the
Trustee shall have no liability in the event of insolvency of any financial institution in which
he/she has invested any funds of the Trust to the extent such institution is on the list of approved
depositories by the United States Trustee.

                4.4.2   The Trustee shall hold, collect, conserve, protect and administer the Trust
in accordance with the provisions of this Agreement and the Plan, and pay and distribute
amounts as set forth herein for the purposes set forth in this Agreement. Any determination by
the Trustee as to what actions are in the best interests of the Trust shall be determinative.

         4.5     Bankruptcy Court Approval of Trustee Actions. Except as provided in the Plan or
otherwise specified in this Agreement, the Trustee need not obtain the approval of the
Bankruptcy Court in the exercise of any power, rights, or discretion conferred hereunder or
account to the Bankruptcy Court. The Trustee shall exercise his business judgment for the
benefit of the Trust Beneficiaries in order to maximize the value of the Trust Property and
distributions, giving due regard to the cost, risk, and delay of any course of action.
Notwithstanding the foregoing, the Trustee shall have the right to submit to the Bankruptcy
Court any question or questions regarding which the Trustee may desire to have explicit
direction and/or approval of the Bankruptcy Court with respect to the Trust Property, the Trust,
this Agreement, the Plan, or the Debtor. The Trustee also shall have the authority, but not the
obligation, to seek Bankruptcy Court approval to sell any Trust Property free and clear of any
and all liens, claims and encumbrances.

        4.6 Valuation of Trust Property. The Trustee shall make best efforts to understand
and apprise the Trust Beneficiaries of the fair market value of the Trust Property. The valuation
shall be used consistently by all parties (including the Trustee and Trust Beneficiaries) for all
federal income tax purposes. Any dispute regarding the valuation of Trust Property shall be
resolved by the Bankruptcy Court.

        4.7     Trust Board. ____________________ will serve as the Trust Board Members. In
the event that a Trust Board Member resigns, the remaining Trust Board Member, along with the
Trustee, shall jointly select a replacement Trust Board Member, if they deem it advisable and
practicable. The Trust Board Members shall each receive compensation of ______________ for
serving as a Trust Board Member.

                                     ARTICLE V
                           DISTRIBUTIONS FROM THE TRUST

        5.1   Distributions. The Trustee shall distribute at least quarterly to the Trust
Beneficiaries all net cash income plus all net cash proceeds from the liquidation of Trust
Property; provided, however, that the Trustee shall maintain at all times adequate cash or
marketable securities as reserves, including the Disputed Claim Reserve, as may be reasonably
necessary to maintain the value of the Trust Property, satisfy projected expenses and meet claims

                                                 8
Case 1:20-bk-10256-DS         Doc 123 Filed 06/02/20 Entered 06/02/20 14:06:47                 Desc
                              Main Document    Page 86 of 109



and contingent liabilities of the Trust. The Trustee may request the Bankruptcy Court to resolve
any dispute or to rule upon any inquiry regarding the adequacy of reserves.

         5.2    Pro Rata Share of Distributions. Each of the Trust Beneficiaries shall receive its
share or pro rata share (as applicable) of any and all distributions made by the Trustee. The
Trustee may withhold from amounts distributable to any Trust Beneficiary any and all amounts,
determined in the Trustee’s reasonable sole discretion to be required by any law, regulation, rule,
ruling, directive or other governmental requirement.

         5.3   Delivery of Distributions. All distributions to be made to the Trust Beneficiaries
shall be made by the Trustee in accordance with the terms of the Plan.

        5.4    Undelivered Property. Any Trust Beneficiary that fails to claim any cash within
90 days from the date upon which a distribution is first made to such entity shall forfeit all rights
to any distribution under the Plan, and shall not be subject to the unclaimed property or escheat
laws of any governmental unit. Upon forfeiture, such cash (including interest thereon) shall be
made available for re-distribution to all other Trust Beneficiaries. Trust Beneficiaries who fail to
claim cash shall forfeit their rights thereto and shall have no claim whatsoever against the Trust
or the Trustee, as applicable, or any of the other Trust Beneficiaries to whom distributions are
made under the Plan, provided, however, that the Trustee may, but is not required to, undertake
reasonable efforts, in his business judgment, to locate Trust Beneficiaries whose distributions are
returned as undeliverable or whose checks are not timely cashed.

         5.5    De Minimis Distributions. No distribution shall be required to be made hereunder
to any Trust Beneficiary unless such distribution will amount to at least $25.00. Any Trust
Beneficiary on account of which the amount of cash to be distributed pursuant to any distribution
from the Trust is less than $25.00 shall be deemed to have no claim for such distribution against
the Debtor, the Trust, the Trustee or the Trust Property. Subject to Section 5.4 of this Agreement,
any cash not distributed pursuant to this Section 5.5 shall be the property of the Trust free of any
restrictions thereon.

         5.6   Payments Limited to Trust Property. All payments to be made by the Trustee to
or for the benefit of any Trust Beneficiary shall be made only to the extent that the Trustee has
sufficient reserves to make such payments in accordance with this Agreement and the Plan.
Each Trust Beneficiary shall have recourse only to the Trust Property for distribution under this
Agreement and the Plan.

        5.7    Fees and Expenses.

               5.7.1    Subject to the limitations set forth herein and in the Plan, the Trustee
shall pay and/or reserve for the operating and administrative expenses of the Trust before
approving distributions to or for the benefit of the Trust Beneficiaries.

               5.7.2    The Trustee shall satisfy any fees and expenses of the Trust with Trust
Property.

        5.8    Priority of Distributions. Any recovery by the Trust on account of the Trust
Property shall be applied in the following order:

                                                 9
Case 1:20-bk-10256-DS          Doc 123 Filed 06/02/20 Entered 06/02/20 14:06:47                   Desc
                               Main Document    Page 87 of 109



                      (i)     first, to pay and/or reserve for any unpaid or reasonably anticipated
               costs and expenses of the Trust, including, without limitation, reasonable
               professional fees and expenses and court costs;

                      (ii)   second, distributed to the Trust Beneficiaries in accordance with
               this Agreement and the Plan.

         5.9    Compliance with Laws. Any and all distributions of Trust Property shall be in
compliance with applicable laws, including, but not limited to, applicable federal and state
securities laws.

                                        ARTICLE VI
                                    TRUST BENEFICIARIES

        6.1    Identification of the Trust Beneficiaries. Each of the Trust Beneficiaries shall be
recorded and set forth in a schedule (the “Schedule”) maintained by the Trustee. In order to
determine the actual names and addresses of the Trust Beneficiaries, the Trustee may either (i)
rely upon the Schedule, or (ii) deliver a notice to the Trust Beneficiaries. Such notice will
include a form for each Trust Beneficiary to complete in order to be properly registered as a
Trust Beneficiary and be eligible for distributions under the Trust.

         6.2     Beneficial Interest Only. The ownership of a beneficial interest in the Trust shall
not entitle any Trust Beneficiary or the Debtor to any title in or to the Trust Property or to any
right to call for a partition or division of such Trust Property or to require an accounting, except
as specifically provided herein.

         6.3    Ownership of Beneficial Interests Hereunder. Subject to the requirements and
limitations of this Agreement, each Trust Beneficiary shall own a beneficial interest in the Trust
equal in proportion to such Trust Beneficiary’s pro rata share of its allowed claim in class 14 and
class 15 under the Plan.

        6.4    Evidence of Beneficial Interest. Ownership of a beneficial interest in the Trust
shall not be evidenced by any certificate, security, or receipt or in any other form or manner
whatsoever, except as maintained on the books and records of the Trust by the Trustee, including
the Schedule.

         6.5    Conflicting Claims. If any conflicting claims or demands are made or asserted
with respect to a beneficial interest, the Trustee shall be entitled, at his sole election, to refuse to
comply with any such conflicting claims or demands. In so refusing, the Trustee may elect to
make no payment or distribution with respect to the beneficial interest represented by the claims
or demands involved, or any part thereof, and the Trustee shall refer such conflicting claims or
demands to the Bankruptcy Court, which shall have exclusive jurisdiction over resolution of such
conflicting claims or demands. In so doing, the Trustee shall not be or become liable to any
party for his refusal to comply with any of such conflicting claims or demands. The Trustee shall
be entitled to refuse to act until either (a) the rights of the adverse claimants have been
adjudicated by a final order or (b) all differences have been resolved by a written agreement
among all of such parties and the Trustee, which agreement shall include a complete release of
the Trust and the Trustee (the occurrence of either (a) or (b) being referred to as a “Dispute
                                                  10
Case 1:20-bk-10256-DS        Doc 123 Filed 06/02/20 Entered 06/02/20 14:06:47                 Desc
                             Main Document    Page 88 of 109



Resolution” in this Section 6.5). Until a Dispute Resolution is reached with respect to such
conflicting claims or demands, the Trustee shall hold in a segregated interest-bearing account
with a United States financial institution any payments or distributions from the Trust to be made
with respect to the Beneficial Interest at issue. Promptly after a Dispute Resolution is reached,
the Trustee shall transfer the payments and distributions, if any, held in the segregated account,
together with any interest and income generated thereon, in accordance with the terms of such
Dispute Resolution.

         6.6     Limitation on Transferability. It is understood and agreed that the beneficial
interests in the Trust shall not be assignable, other than by operation of law.

                             ARTICLE VII
      THIRD PARTY RIGHTS, LIMITATION OF LIABILITY AND INDEMNITY

        7.1    Parties Dealing With the Trustee. In the absence of actual knowledge to the
contrary, any person dealing with the Trust or the Trustee shall be entitled to rely on the
authority of the Trustee or any of the Trustee’s agents or professionals to act in connection with
the Trust Property. No person or entity dealing with the Trustee shall have any obligation to
inquire into the validity, expediency or propriety of any transaction by the Trustee or any agent
or professional of the Trustee.

         7.2    Trustee’s Liability. In exercising the rights granted herein, the Trustee shall
exercise his best judgment to the end that the affairs of the Trust shall be properly managed and
the interests of all the Trust Beneficiaries and the Debtor are safeguarded.

         7.3   Indemnity. The Trustee, each of the Trustee’s respective agents, employees,
professionals, attorneys, accountants, advisors and representatives, and all of the Trust Board
Members (collectively, the “Indemnified Parties”) shall be indemnified and held harmless by the
Trust, to the fullest extent permitted by law, solely from the Trust Property for any losses,
claims, damages, liabilities and expenses, including, without limitation, reasonable attorneys’
fees, disbursements and related expenses that the Indemnified Parties may incur or to which the
Indemnified Parties may become subject in connection with any action, suit, proceeding or
investigation brought or threatened against one or more of the Indemnified Parties on account of
the acts or omissions of an Indemnified Party solely in its capacity as such; provided, however,
that the Trust shall not be liable to indemnify any Indemnified Party for any act or omission
constituting bad faith, fraud or willful misconduct by such Indemnified Party. Notwithstanding
any provision herein to the contrary, the Indemnified Parties shall be entitled to obtain advances
from the Trust to cover their reasonable expenses of defending themselves in any action brought
against them as a result of the acts or omissions, actual or alleged, of an Indemnified Party in its
capacity as such. The foregoing indemnity in respect of any Indemnified Party shall survive the
termination of such Indemnified Party from the capacity for which it is indemnified.

                               ARTICLE VIII
              SELECTION, REMOVAL AND COMPENSATION OF TRUSTEE

        8.1    Initial Trustee. The Trustee shall be David K. Gottlieb.



                                                11
Case 1:20-bk-10256-DS        Doc 123 Filed 06/02/20 Entered 06/02/20 14:06:47                 Desc
                             Main Document    Page 89 of 109



        8.2     Term of Service. The Trustee shall serve until (a) the completion of all the
Trustee’s duties, responsibilities and obligations under this Agreement and the Plan; (b)
termination of the Trustee in accordance with this Agreement; or (c) the Trustee’s death,
resignation or removal.

         8.3    Removal of the Trustee. The Trustee may be removed only upon the entry of an
order of the Bankruptcy Court that such removal is appropriate upon a showing of good cause.
The removal shall be effective upon the date specified in such entered order of the Bankruptcy
Court, subject to the payment of all amounts owing to the Trustee as of such date. In the event of
any such removal, the Trustee shall submit to the Bankruptcy Court and any successor a full and
complete accounting of monies and Trust Property received, disbursed, and held during the term
of office of that Trustee.

         8.4    Resignation of the Trustee. The Trustee may resign at any time by filing with the
Bankruptcy Court at least ninety (90) days written notice of his intention to do so. In the event
of a resignation, the resigning Trustee shall submit to the Bankruptcy Court a full and complete
accounting of monies and Trust Property received, disbursed, and held during the term of office
of that Trustee. The resignation shall be effective on the later to occur of: (i) the date specified
in the notice; or (ii) the appointment of a successor Trustee by order of the Bankruptcy Court and
the acceptance by such successor of such appointment; provided, that if a successor Trustee is
not appointed or does not accept his/her appointment within ninety (90) days following delivery
of notice of resignation, the resigning Trustee may petition the Bankruptcy Court for the
appointment of a successor Trustee.

        8.5    Appointment of Successor Trustee. Upon the resignation, death, incapacity, or
removal of the Trustee, a successor Trustee shall be appointed pursuant to an order of the
Bankruptcy Court. Any successor Trustee so appointed shall consent to and accept in writing the
terms of this Agreement and agree that the provisions of this Agreement and the Plan shall be
binding upon and inure to the benefit of the successor Trustee.

         8.6 Powers and Duties of Successor Trustee. A successor Trustee shall have all the
rights, privileges, powers, and duties of his/her predecessor under this Agreement and the Plan.
Notwithstanding anything to the contrary herein, a removed or resigning Trustee shall, when
requested in writing by the successor Trustee, execute and deliver an instrument or instruments
conveying and transferring to such successor Trustee under the Trust Agreement all the estates,
properties, rights, powers, and trusts of such predecessor Trustee.

         8.7    Trust Continuance. The death, resignation or removal of the Trustee shall not
terminate the Trust or revoke any existing agency created pursuant to this Agreement or
invalidate any action theretofore taken by the Trustee. In the event that a successor Trustee is
not appointed within thirty (30) days of when required under this Agreement, any Trust
Beneficiary may apply to the Bankruptcy Court for appointment of a successor Trustee upon
notice to the Trustee.

       8.8     Compensation and Costs of Administration. The Trustee shall be compensated in
the manner set forth in the Plan and the Plan Confirmation Order.


                                                12
Case 1:20-bk-10256-DS         Doc 123 Filed 06/02/20 Entered 06/02/20 14:06:47                 Desc
                              Main Document    Page 90 of 109



        8.9    Annual Reporting and Filing Requirements.

                8.9.1    Until a final decree closing the Debtor’s chapter 11 case is entered, the
Trustee will file a quarterly status report with the Bankruptcy Court explaining what progress has
been made toward consummation of the confirmed Plan. The report will be available and
provided to any Trust Beneficiary upon written request.

               8.9.2     The Trustee shall file tax returns for the Trust as a grantor trust pursuant
to Treasury Regulation Section 1.671-4(a) and any other applicable laws or regulations, and shall
furnish information statements to the Trust Beneficiaries setting forth their allocable share of the
income, loss, deduction or credit of the Trust and instruct them to report such items on their
federal income tax returns. The Trustee may withhold from amounts distributable to any Trust
Beneficiary any and all amounts, determined in the Trustee’s reasonable sole discretion, to be
required by any law, regulation, rule, ruling, directive or other governmental requirement. The
Trustee shall have the right to employ an accountant and any other professionals needed to assist
the Trustee for this purpose.

               8.9.3    The tax returns filed by the Trustee shall report all Trust earnings for the
taxable year being reported.

                8.9.4    All of the Trust's income shall be treated as subject to tax on a current
basis. For federal income tax purposes, items of income, gain, loss, and deduction of the Trust
will be allocated to the Trust Beneficiaries in a manner, to be determined by the Trustee, that is
consistent with applicable Treasury Regulations and that reflects the Trust Beneficiaries'
respective contributions and their respective interests in the interim and final distributions to be
made by the Trust, and such Trust Beneficiaries shall be responsible for the payment of taxes on
a current basis that result from such allocations.

         8.10 Confidentiality. The Trustee shall, while serving as Trustee under this Agreement
and for a period of twelve (12) months following the termination of this Agreement or following
his removal or resignation hereunder, hold strictly confidential and not use for personal gain any
material, non-public information of or pertaining to any entity to which any of the Trust Property
relate or of which he/she has become aware in his capacity as Trustee.

                                     ARTICLE IX
                               MAINTENANCE OF RECORDS

         9.1    The Trustee shall maintain books and records containing a description of all
property from time to time constituting the Trust Property and an accounting of all receipts and
disbursements. Upon 60 days’ prior written notice delivered to the Trustee, such books and
records shall be open to inspection by any Trust Beneficiary at any reasonable time during
normal business hours; provided that, if so requested, such Trust Beneficiary shall have entered
into a confidentiality agreement satisfactory in form and substance to the Trustee. The Trustee
shall furnish to any Trust Beneficiary upon written request an annual statement of receipts and
disbursements of the Trust. Such books and records may be destroyed without further notice to
parties or approval of the Bankruptcy Court five (5) years after the final report to the Bankruptcy



                                                 13
Case 1:20-bk-10256-DS         Doc 123 Filed 06/02/20 Entered 06/02/20 14:06:47                 Desc
                              Main Document    Page 91 of 109



Court has been rendered by the Trustee (unless such records and documents are necessary to
fulfill the Trustee’s obligations pursuant to this Agreement).

                                        ARTICLE X
                                    DURATION OF TRUST

        10.1 Duration. The Trust shall become effective upon the Effective Date of the Plan.
Thereupon, this Agreement shall remain and continue in full force and effect until the Trust is
terminated in accordance with the provisions of this Agreement and the Plan.

        10.2 Termination of the Trust. The Trust (and the duties, responsibilities and powers
of the Trustee) shall terminate on the later of (a) the date which is 5 years after the Effective
Date; and (b) the date when full resolution of all Trust Property transferred to the Trust has
occurred, including distribution of the Trust Property and the net proceeds thereof, in accordance
with the Plan and this Agreement, provided however, that for cause the Trustee may seek earlier
termination of the Trust upon application to the Bankruptcy Court. The Trustee shall not unduly
prolong the duration of the Trust and shall at all times endeavor to resolve, settle, or otherwise
dispose of all claims that constitute Trust Property and to effect the distribution of the Trust
Property to the Trust Beneficiaries in accordance with the Plan and terminate the Trust as soon as
practicable. Upon such termination, except as set forth in Section 10.3 below, the Trustee shall
be discharged from his position as Trustee and from all further duties, obligations and
responsibilities under the Plan.

         10.3 Continuance of Trust for Winding Up. After the termination of the Trust and for
the purpose of liquidating and winding up the affairs of the Trust, the Trustee shall continue to
act as such until his duties have been fully performed, including, without limitation, such post-
distribution tasks as necessary to windup the affairs of the Trust. After the termination of the
Trust, the Trustee shall retain for a period of five (5) years the books, records, Beneficiary lists,
and certificates and other documents and files that have been created by the Trustee. At the
Trustee’s discretion, all such records and documents may, but need not, be destroyed at any time
after five (5) years from the completion and winding up of the affairs of the Trust. Except as
otherwise specifically provided herein, upon the discharge of all liabilities of the Trust and final
distribution of the Trust Property, the Trustee shall have no further duties or obligations
hereunder. The Trustee may pay in advance from the Trust Property all costs of document
management.

                                         ARTICLE XI
                                       MISCELLANEOUS

         11.1 Preservation of Privilege. In connection with the rights, claims, and causes of
action that constitute the Trust Property, any attorney-client privilege, work product privilege, or
other privilege or immunity attaching to any documents or communications (whether written or oral)
transferred to the Trust pursuant to the terms of the Plan or otherwise shall vest in the Trustee and
his representatives, and the Debtor and the Trustee are authorized to take all necessary actions to
effectuate the transfer of such privileges, as necessary.




                                                 14
Case 1:20-bk-10256-DS        Doc 123 Filed 06/02/20 Entered 06/02/20 14:06:47              Desc
                             Main Document    Page 92 of 109



        11.2 Notices. Any notice or other communication which may be or is required to be
given, served, or sent to the Trustee, as applicable, shall be in writing and shall be sent by
Federal Express and email, or transmitted by hand delivery and email, addressed as follows:

              If to the Trustee:

                      David K. Gottlieb
                      D. Gottlieb & Associates, LLC
                      16255 Ventura Blvd., Suite 440
                      Encino, California, 91436
                      Email: dgottlieb@dkgallc.com

                      With a copy to:

                      David B. Shemano
                      ShemanoLaw
                      1801 Century Park East, Suite 1600
                      Los Angeles, CA 90067
                      Tel: (310) 492-5033
                      Email: dshemano@shemanolaw.com

                      And to:

                      Levene, Neale, Bender, Yoo & Brill L.L.P.
                      10250 Constellation Blvd., Suite 1700
                      Los Angeles, California 90067
                      Telephone: (310) 229-1234; Facsimile: (310) 229-1244
                      Attn: Ron Bender
                      Email: RB@LNBYB.com

       11.3 No Bond. Notwithstanding any state law to the contrary, the Trustee (including
any successor) shall be exempt from giving any bond or other security in any jurisdiction.

       11.4 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California without regard to principles of conflicts of
law.

        11.5 Successors and Assigns. This Agreement shall inure to the benefit of and shall be
binding upon the parties hereto and their respective successors and assigns.

        11.6 Headings. The various headings of this Agreement are inserted for convenience
only and shall not affect the meaning or understanding of this Agreement or any provision
hereof.

        11.7 No Execution. All Trust Property shall be deemed in custodia legis until such
times as the Trust Property has actually been paid to or for the benefit of a Beneficiary, and no
Beneficiary or any other Person can execute upon, garnish or attach the Trust Property or the
Trust in any manner or compel payment from the Trust except by an order of the Bankruptcy
                                               15
Case 1:20-bk-10256-DS        Doc 123 Filed 06/02/20 Entered 06/02/20 14:06:47                Desc
                             Main Document    Page 93 of 109



Court that becomes a final order. Payment will be solely governed by this Agreement and the
Plan.

         11.8 Intention of Parties to Establish Grantor Trust. This Agreement is intended to
create a grantor trust for United States federal income tax purposes and, to the extent provided by
law, shall be governed and construed in all respects as such a grantor trust.

       11.9 Amendment. This Agreement may be amended at any time by order of the
Bankruptcy Court after motion by the Trustee.

        11.10 Severability. If any term, provision covenant or restriction contained in this
Agreement is held by a court of competent jurisdiction or other authority to be invalid, void,
unenforceable or against its regulatory policy, the remainder of the terms, provisions, covenants
and restrictions contained in this Agreement shall remain in full force and effect and shall in no
way be affected, impaired or invalidated.

         11.11 Counterparts and Facsimile Signatures. This Agreement (or any amendment
thereto) may be executed in counterparts and a facsimile or other electronic form of signature
shall be of the same force and effect as an original.

       IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year written above.

NAI Capital, Inc.


By:
Name: Chris Jackson
Title: Executive Managing Director and Authorized Agent


TRUSTEE

By:_________________________________
Name: David K. Gottlieb




                                                16
     Case 1:20-bk-10256-DS   Doc 123 Filed 06/02/20 Entered 06/02/20 14:06:47   Desc
                             Main Document    Page 94 of 109


 1                                        Exhibit “6”
 2                    Resume of David K. Gottlieb (the Liquidating Trustee)
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                               65
Case 1:20-bk-10256-DS          Doc 123 Filed 06/02/20 Entered 06/02/20 14:06:47                     Desc
                               Main Document    Page 95 of 109
    Resume David K. Gottlieb                                                                                     1




    David K. Gottlieb, CPA, CFF

    Professional Summary
    ▪   D. Gottlieb & Associates, LLC – May 2014 – Present
        Managing Member

    ▪   Crowe Horwath, LLP – December 2008 to April 2014
        Partner in charge of Bankruptcy and Insolvency Services unit.
    ▪   Grobstein, Horwath & Company LLP - 1989 to 2008
        Co-partner in charge of bankruptcy and litigation support departments
    ▪   BDO Seidman, San Francisco - April 1986 to August 1989
        Specialist in apparel and insolvency areas
    ▪   Laventhol & Horwath, San Francisco - October 1984 to April 1986
    ▪   Cohen, Graff & Company, San Francisco - December 1982 to October 1984
    ▪   Joseph S. Herbert & Company, New York - June 1980 to July 1982

    Experience
    ▪   Mr. Gottlieb currently specializes in providing trustee and fiduciary services in bankruptcy and ,
        insolvency related matters. In the past he provided bankruptcy, insolvency, litigation support and
        forensic accounting services to a wide variety of clients engaged in professional services,
        manufacturing, import/export, wholesale and retail sales, healthcare, hospitality, energy, real estate and
        various other industries

    Professional Affiliations
    ▪   Member of Association of Certified Fraud Examiners
    ▪   Charter Member of California Receivers Forum
    ▪   Past Board Member of Los Angeles Bankruptcy Forum
    ▪   Member of the National Association of Bankruptcy Trustees
    ▪   Member of the American Bankruptcy Institute
    ▪   Member of the American Institute of Certified Public Accountants
    ▪   Member of the California Society of CPA's
    ▪   Member of Nevada Society of CPA’s
    ▪   Member of the American College of Forensic Examiners

    Education
    ▪   Graduated 1980 with a Bachelor of Science degree in Accounting from New York University.



    Publications and Speaking Engagements
    ▪   Commercial Finance Conference - Accounts receivable, fraud and inventory valuation
    ▪   BDO Seidman - National instructor, third year staff accountants
    ▪   Heller Financial - Seminar on use of financial statements
Case 1:20-bk-10256-DS          Doc 123 Filed 06/02/20 Entered 06/02/20 14:06:47                    Desc
                               Main Document    Page 96 of 109
    Resume David K. Gottlieb                                                                                      2



    ▪   Nations Bank - Seminar on prospective financial statements
    ▪   Manufacturers Bank - Seminar on inventory valuation and deferred taxes
    ▪   Heller Financial - Seminar on inventory
    ▪   Internal Revenue Service - Seminar on investigating illicit transactions
    ▪   National Association of Bankruptcy Trustees - Seminar on exemptions
    ▪   ABI- Battleground West panel member on post BAPCA healthcare cases

    Certifications and Credentials
    ▪   Certified Public Accountant (CPA)
    ▪   AICPA Certified Financial Forensics (CFF Credential)

    Bankruptcy and Litigation Support and Operational Experience

    ▪   Mr. Gottlieb currently specializes in providing trustee and fiduciary services in bankruptcy and
        insolvency matters and in the past provided litigation support and forensic accounting services with
        emphasis on insolvency cases. He currently serves as a Chapter 7 Panel Trustee for the Central
        District of California and as a Chapter 11 Trustee, both positions of which are appointed by the United
        States Trustee.
    ▪   Samples of insolvency and litigation consulting and operational services provided under Mr. Gottlieb’s
        direction include:

    Type of Client                                   Employment Capacity and Services Rendered
    Hospital                                          Chapter 11 and subsequent Chapter 7 Trustee
                                                      Appointed by the United States Trustee to serve as a
                                                      Chapter 11 Trustee of a 155 bed community hospital.
                                                      Successful evaluation of operations and wind-down of
                                                      hospital. Sale of real property and equipment for
                                                      approximately $23 million, prosecution of avoidance
                                                      actions and D&O litigation resulting in recoveries of
                                                      approximately $5 million.

    Hospital                                          Accountant and Financial Advisor to Chapter 11
                                                      Trustee
                                                      Evaluation of operations and finances to assist in wind-
                                                      down and sale of real property and equipment. Analysis of
                                                      all tax issues, use of cash collateral issues, solvency
                                                      analysis, avoidance actions and litigation support for D&O
                                                      claims.

    Hospital                                          Accountant to the Debtor and Debtor in Possession
                                                      Hired to assist with cash management, budget forecasts
                                                      and analysis of cash collateral. Assisted with United
                                                      States Trustee reporting requirements and compliance.
                                                      Prepared tax returns.
Case 1:20-bk-10256-DS          Doc 123 Filed 06/02/20 Entered 06/02/20 14:06:47               Desc
                               Main Document    Page 97 of 109
    Resume David K. Gottlieb                                                                                  3




    Type of Client                              Employment Capacity and Services Rendered

    Hospital                                    Chapter 7 Trustee
                                                Appointed by the United States Trustee to serve as a
                                                Chapter 7 Trustee for a psychiatric hospital treating
                                                primarily those with chemical dependencies. Liquidation
                                                of assets, wind down of operations, prosecution of
                                                avoidance actions and successful carve out negotiated
                                                with secured lender.

    Hospital                                    Plan Administrator
                                                Ensuring all classes of creditors receive payments as
                                                outlined in the confirmed Plan of Reorganization.
                                                Negotiate with the Internal Revenue Service regarding
                                                past-due payroll taxes, the City of Los Angeles regarding
                                                past-due business taxes and Debtor’s working capital
                                                lender regarding pay down of the working capital loan.

    California Power Exchange                   Interim Chief Executive Officer
                                                Appointed to Board of Directors and selected as the
                                                Interim Chief Executive Officer to operate and eventually
                                                liquidate the reorganized debtor which was the primary
                                                energy trading exchange created by deregulation.
                                                Responsible for devising and implementing a plan to staff
                                                and operate the reorganized debtor upon the effective
                                                date of the Bankruptcy Plan (April 1, 2003).
                                                Recommended and implemented the staffing and
                                                compensation plans to efficiently and effectively operate
                                                the reorganized debtor. Other responsibilities include
                                                reviewing and disbursing all monies, implementation of
                                                cash management system, negotiation and structuring
                                                investment relationship with money center bank, semi-
                                                annual rate case filings with the Federal Energy
                                                Regulatory Commission ("FERC"), daily supervision of
                                                staff and IT consultants, responsible for oversight and
                                                coordination of all legal matters affecting the reorganized
                                                debtor, accounting, negotiation of insurance as well as all
                                                other business operations.

    Media Buying Company                        Chapter 7 Trustee
                                                Appointed by the United States Trustee to serve a
                                                Chapter 7 Trustee. Evaluation of operations and finances
                                                and wind-down of company. Case currently in progress.

    Apparel Manufacturer                        Liquidating Trustee
                                                Selected by Debtor to act as Liquidating Trustee. Settled
                                                claims and litigation. Negotiated financing agreements
                                                Liquidated manufacturer’s inventory which resulted in a
                                                distribution to unsecured creditors of approximately $0.96.

    Individual Chapter 11                       Chapter 11 Trustee
                                                Involuntary Chapter 11 Trustee for High Profile Individual
                                                and 9 Affiliated Entites
                                                Cross border transfer issues and sophisticated litigation in
                                                 the 9th Circuit Court of Appeals and the California
                                                 Supreme Court.
Case 1:20-bk-10256-DS          Doc 123 Filed 06/02/20 Entered 06/02/20 14:06:47              Desc
                               Main Document    Page 98 of 109
    Resume David K. Gottlieb                                                                               4




    Type of Client                              Employment Capacity and Services Rendered

    Fulfillment Company                         Chapter 11 and subsequent Chapter 7 Trustee
                                                Appointed by the United States Trustee to serve as
                                                Chapter 11 Trustee of a fulfillment company. Successful
                                                evaluation of operations, wind-down of business, sale of
                                                assets and prosecution of avoidance actions.

    Primary Care Medical Services               Chapter 11 Examiner and subsequent accountant
    Provider Organization                       to the Chapter 7 Trustee
                                                Appointed by the United States Trustee to serve as
                                                Examiner in connection with an ongoing Chapter
                                                11 Debtor-in-Possession matter. Issued a detailed
                                                report summarizing the conduct of the debtor and
                                                the need for appointment of a trustee.
                                                Upon conversion of the case was employed by the
                                                Chapter 7 Trustee to perform a wide variety of
                                                accounting tasks, including scheduling out potential
                                                avoidance actions, reconstruction of books and
                                                records and preparation of estate tax returns..


    Hotel                                       Chapter 11 and subsequent Chapter 7 Trustee
                                                Appointed by the United States Trustee to serve as
                                                Chapter 11 Trustee which was operated and sold for $15
                                                million.

    Hotel                                       Chapter 11 Trustee
                                                Appointed by the United States Trustee to serve as
                                                Chapter 11 Trustee to three residential hotels which
                                                Were operated and sold for $9.8 million.

    Apparel manufacturer                        Chapter 7 Trustee
                                                Appointed by the United States Trustee upon
                                                election by creditors to serve as Chapter 7 Trustee in
                                                connection with negotiating $1.5 million settlement
                                                with secured lender and debtor’s stockholders.

    Nightclub                                   Chapter 11 Trustee
                                                Appointed by the United States Trustee to serve as
                                                Chapter 11 Trustee in connection with operating
                                                nightclub. Negotiated settlement between landlord,
                                                debtor and other interested parties.

    Real estate developer                       Examiner
                                                Appointed by the United States Trustee to serve as
                                                an Examiner in connection with an ongoing Chapter
                                                11 Debtor-in-Possession matter. Issued a detailed
                                                report summarizing the conduct of the debtor and
                                                the need for appointment of a trustee.
Case 1:20-bk-10256-DS           Doc 123 Filed 06/02/20 Entered 06/02/20 14:06:47               Desc
                                Main Document    Page 99 of 109
    Resume David K. Gottlieb                                                                                  5




    Type of Client                               Employment Capacity and Services Rendered

    Importer                                     Examiner
                                                 Appointed by the United States Trustee to serve as
                                                 Examiner in connection with an ongoing individual debtor-
                                                 in-possession matter. Issued detailed report leading to
                                                 parties agreeing to settle and confirm plan of
                                                 reorganization.

    Entertainment Executive                      Chapter 11 Trustee
                                                 Appointed by the United States Trustee to serve as
                                                 Chapter 11 Trustee in connection with individual
                                                 Debtor involved as a co-debtor in an appeal of a
                                                 multimillion dollar judgment. Trustee safeguarded
                                                 assets and performed forensic investigation until case
                                                 was dismissed and settlement reached with all parties.

    Media Buying Broker                          Chapter 11 and subsequent Ch. 7 Trustee
                                                 Appointed by the United States Trustee to serve as
                                                 Chapter 11 Trustee. Determined conversion was
                                                 necessary and was subsequently re-appointed in the
                                                 capacity of Chapter 7 Trustee. Negotiated compromise
                                                 of controversy with secured creditor and purchaser.


    Real estate holding company                  Accountant for Receiver
                                                 Assist Trustee and his counsel with plans
                                                 and related family partnership
                                                 of reorganization and disclosure statements,
                                                 including cash flow statements and liquidation
                                                 analyses. Assist with insider preference
                                                 analyses.

    Multi-affiliate financial services           Accountant for Creditors’ Committee
    Company                                      Assist counsel for creditors’ committee with
                                                 fraudulent conveyance and insider preference
                                                 analysis, asset search, preparation of combined
                                                 financial statements, expert witness testimony.


    Publicly held national                       Accountant to Creditors’ Committee
    campground company                           Assist counsel for creditors’ committee with
                                                 analysis of plan of reorganization, financial statement
                                                 preparation and insider activity analysis.

    Multi-affiliate thoroughbred                 Accountant to Creditors and Certain Equity
    finance corporation                          Holders
                                                 Assisted certain petitioning creditors in
                                                 involuntary proceeding with reconstruction of
                                                 claims, solvency analysis. Expert witness testimony.

    Credit Union Service Organization            Accountant to Debtor
    (Mortgage Banker owned by Credit             Assisted company in reconstruction of records
    Unions)                                      and liquidation of assets. Expert transactional witness in
                                                 major litigation against national accounting firm.
Case 1:20-bk-10256-DS          Doc 123 Filed 06/02/20 Entered 06/02/20 14:06:47                   Desc
                               Main Document   Page 100 of 109
    Resume David K. Gottlieb                                                                                6




    Type of Client                                 Employment Capacity and Services Rendered
    Distributor of Goods to Gas Stations           Examiner
    and Convenience Stores                         Appointed by the United States Trustee to serve as
                                                   Examiner to investigate business operations of Chapter 11
                                                   wholesaler and the potential improper
                                                   transfer of assets of the estate. Prepared extensive
                                                   report which included a recommendation to appoint a
                                                   trustee.

    Equine Rescue and Sanctuary                    Examiner
                                                   Appointed by the United States Trustee to serve as
                                                   Examiner in connection with a non-profit public
                                                   benefit corporation. Investigated inadequate
                                                   management and maintenance of financial records
                                                   as well as potential alter ego. Prepared extensive
                                                   report recommending the appointment of a trustee.


    Real Estate Investor/Developer                 Examiner
                                                   Appointed by the United States Trustee to serve as
                                                   Examiner to investigate the debtor’s complex holdings
                                                   in several affiliated companies which primarily
                                                   invested in a real estate development in san Diego.
                                                   Also, performed an extensive investigation related to
                                                   community vs. separate property issues.

    Wholesale Distributor of Computers             Representative to Disbursing Agent
    And related accessories                        Responsible for distributions in accordance with plan
                                                   of reorganization, prosecution of avoidance actions
                                                   and orderly liquidation of estate.

    Manufacturer of Storage Products for           Disbursing Agent
    CD-R, CD-RW and DVD’s                          Prosecution of avoidance actions and liquidation of
                                                   estate.


    Manufacturer of Fiber-Optic Lighting Systems   Disbursing Agent
                                                   Prosecution of avoidance actions and liquidation of
                                                   estate.

    Municipality                                   Accountant for Lessor
                                                   Evaluated multi-million dollar claim and provided
                                                   litigation support to substantiate the amount of filed
                                                   claim. Performed forensic accounting of insider
                                                   transaction leading to settlement with estate

    Apparel retailer                               Accountant to Creditors’ Committee
                                                   Assist counsel for creditors’ committee with
                                                   attaining accurate financial condition as of date of
                                                   filing and preparation of ordinary course study to
                                                   assist counsel with preference litigation.
Case 1:20-bk-10256-DS          Doc 123 Filed 06/02/20 Entered 06/02/20 14:06:47                Desc
                               Main Document   Page 101 of 109
    Resume David K. Gottlieb                                                                                 7




    Type of Client                              Employment Capacity and Services Rendered
    Retail franchisor                           Accountant to Creditors’ Committee
                                                Assist counsel for creditors’ committee with and franchisee
                                                business valuation and successful sale of business assets
                                                substantially in excess of debtor-in-possession’s initial
                                                offer.

    Professional Employer Organization          Examiner
                                                Appointed by the United States Trustee to serve as
                                                Examiner in connection with three consolidated Chapter
                                                11 cases. Analyzed sources and uses of cash, operations
                                                and unpaid tax obligations. Report filed recommending
                                                the appointment of a Trustee.


    Apparel manufacturer                        Accountant to Creditors’ Committee and
                                                subsequent Liquidating Trustee
                                                Assisted counsel for creditors’ committee with attaining
                                                accurate financial condition as of the date of filing, plan of
                                                reorganization and disclosure statement and analysis of
                                                potential litigation against regional accounting firm. Served
                                                as accountant for liquidating agent after confirmation of
                                                plan and subsequently appointed successor liquidating
                                                agent.

    Fish cannery                                Accountant for Liquidating Trustee
                                                Assist liquidating trustee and his counsel with
                                                reconstruction and analysis of claims, fraudulent
                                                conveyance analysis and mediation.


    Staff Leasing/Payroll Services              Accountant to Chapter 7 Trustee
    for the Global Entertainment Industry       Worked closely with the Chapter 7 Trustee and his
                                                bankruptcy and special counsel (four separate law firms)
                                                Performed a forensic accounting involving 37 Debtor
                                                entities which controlled a total of 69 with revenues in
                                                excess of $1.8 billion. The Debtors served as the
                                                Employer of Record and paying agent for companies
                                                engaged in feature film, television and cable, commercials
                                                and other productions, including theater and other live
                                                venues. Advised Trustee regarding complex tax issues.
                                                Performed accounting reconstruction of a seven-year
                                                period involving approximately 225 bank accounts and
                                                provided accounting investigation and litigation support to
                                                pursue complex litigation claims each potentially involving
                                                tens of millions of dollars which consisted of numerous
                                                avoidance actions against insiders and others; litigation
                                                with the insurance carriers for claims against the various
                                                directors and officers, errors and omissions and crime
                                                policies; negligence and other malpractice claims against
                                                the former financial statement auditors; and, claims
                                                against the former lender. The reconstruction involved the
                                                forensic electronic data capture and imaging of hundreds
                                                of servers and the review of more than 5,000 boxes of
                                                Debtor records.
     Case 1:20-bk-10256-DS   Doc 123 Filed 06/02/20 Entered 06/02/20 14:06:47   Desc
                             Main Document   Page 102 of 109


 1                                          Exhibit “7”
 2                           Schedule of Known Class 1 Priority Claims
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                66
Desc
Doc 123 Filed 06/02/20 Entered 06/02/20 14:06:47
                Page 103 of 109




                                                                                                              SCHEDULED CLAIM                                            FILED CLAIM                                                ESTIMATED CLAIMS
                                                                                                                                               C/           Date
                                                                                             Schedule "D"     Schedule "E" Schedule "F"        U/   Claim   Claim                                  General          Secured      Priority                Unsecured
                                                   Creditor                                  Secured          Priority       Unsecured         D    No.     Filed    Secured      Priority         Unsecured        Amount       Amount                  Amount
                                                   Campbell Realty Advisors, Inc.                                  $3,405.07        $12,417.73                                                                                               $3,405.07          $12,417.73
                                                   Carl E. Anderson                                                $9,649.82                                                                                                                 $9,649.82
                                                   Chris Jackson                                                  $13,650.00       $150,830.98                                                                                              $13,650.00         $150,830.98
                                                   Jerry N. Gillman                                               $13,650.00         $3,284.69                                                                                              $13,650.00           $3,284.69
Main Document




                                                   Joseph Faulkner                                                   $342.48                                                                                                                   $342.48
                                                   Kathleen Howard                                                   $755.36                                                                                                                   $755.36
                                                   Mehdi Mostaedi                                                  $8,964.78                                                                                                                 $8,964.78
                                                   The Childs Group, Inc.                                                           $87,543.83        7     5/1/20                    $13,650.00       $71,208.97                           $13,650.00          $71,208.97
                                                   ZZyZZx, Inc.                                                  $13,650.00         $83,419.96                                                                                              $13,650.00          $83,419.96
                                                                                    TOTALS            $0.00      $64,067.51        $337,497.19                            $0.00       $13,650.00       $71,208.97        $0.00              $77,717.51         $321,162.33
Case 1:20-bk-10256-DS                                                                                                                                Page 1 of 1
     Case 1:20-bk-10256-DS   Doc 123 Filed 06/02/20 Entered 06/02/20 14:06:47   Desc
                             Main Document   Page 104 of 109


 1                                        Exhibit “8”
 2                                Litigation Analysis Summary
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              67
                        Case 1:20-bk-10256-DS           Doc 123 Filed 06/02/20 Entered 06/02/20 14:06:47                Desc
                                                        Main Document   Page 105 of 109



EXHIBIT 8 TO DISCLOSURE
STATEMENT

Case Name/Claim Name                            Court (if applicable)        Description of Litigation                              Current Status
                                                                             Property Management and alleged rent and expense
                                                                             dispute. Motion pending to name the Debtor as a
                                                                             third party for purported liability for rent and other
Zugsmith et al. v. Scullin et al., BC581496     LA Superior Court            expenses.                                              Pending
                                                                             Derivative action filed by Robert Scullin against
                                                                             the Debtor and certain officers and directors re:
Scullin v. Howitt et al., BC586807              LA Superior Court            alleged usurpation of corporate opportunity.        Pending
                                                                             Robert Scullin sued to compel production of
Scullin v. NAI Capital, Inc., BC583707          LA Superior Court            certain of the Debtor's business records.           Pending
NAI Capital Inc. v. Tepper and Associates,                                   Legal malpractice action by the Debtor against
BC674086                                        LA Superior Court            former counsel.                                     Pending

                                                                             Robert Scullin obtained judgment for claimed
                                                                             wages with interest of approximately $1.8M; the
                                                                             Debtor timely appealed; Notice of Bankruptcy Stay
Scullin v. NAI Capital, Inc. et al., BC597601   LA Superior Court            filed with the Superior Court and Court of Appeal. Appeal pending
                                                                             Cross-Complaint by Seller (Client of Debtor)
                                                                             against the Debtor and the Debtor's broker, as
                                                                             Cross-Defendants, claiming breaches of fiduciary
                                                                             duty and fraud due to claimed non-disclosure of
                                                                             two non-binding letters of intent. Seller is
3700 Kyle Crossing, LLC v. NAI Capital Inc.,                                 defending action by Buyer of unimproved land for
CIVDS1820570                                 San Bernardino Superior Court   specific performance.                            Pending
                                                                             Plaintiffs Tenant and Guarantors of Lease sued
                                                                             Landlord and the Debtor and Debtor's Broker, as
Ranjbar et al. v. MAACO et al.,                                              Defendants, regarding alleged use restriction on
19STCV45841                                     LA Superior Court            leased premises.                                    Pending
                                                                             Landlord client of the Debtor sued the Debtor and
Almas & Son v. NAI Capital, Inc. et al.,                                     Debtor's Broker, as Defendants, regarding tenant's
19VECV01611                                     LA Superior Court            claimed violation of lease use provisions.          Pending
                                                                             No action filed; potential D&O claims belonging to
Claim against D&O insurer                       N/A                          the estate.                                         No action pending.
Claim against employment practices/liability                                 No action filed; potential legal malpractice claims
insurer                                         N/A                          belonging to the estate.                            No action pending.
     Case 1:20-bk-10256-DS   Doc 123 Filed 06/02/20 Entered 06/02/20 14:06:47   Desc
                             Main Document   Page 106 of 109


 1                                       Exhibit “9”
 2                               Merger Agreement Term Sheet
 3
                                    [TO BE SUPPLIED]
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             68
Case 1:20-bk-10256-DS               Doc 123 Filed 06/02/20 Entered 06/02/20 14:06:47                                        Desc
                                    Main Document   Page 107 of 109

  1                                 PROOF OF SERVICE OF DOCUMENT
    I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
  2 address is 10250 Constellation Boulevard, Suite 1700, Los Angeles, CA 90067.

  3 A true and correct copy of the foregoing document DISCLOSURE STATEMENT DESCRIBING
      DEBTOR’S PLAN OF REORGANIZATION (DATED JUNE 2, 2020) will be served or was served (a) on
  4 the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated
      below:
  5
    1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
  6 controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
    hyperlink to the document. On June 2, 2020, I checked the CM/ECF docket for this bankruptcy case or
  7 adversary proceeding and determined that the following persons are on the Electronic Mail Notice List to
    receive NEF transmission at the email addresses stated below:
  8
               Todd M Arnold tma@lnbyb.com
  9            Norman M Aspis naspis@allenmatkins.com, mdiaz@allenmatkins.com
               Ron Bender rb@lnbyb.com
 10            Michael Jay Berger michael.berger@bankruptcypower.com,
                yathida.nipha@bankruptcypower.com;michael.berger@ecf.inforuptcy.com
 11            Russell Clementson russell.clementson@usdoj.gov
               M Douglas Flahaut flahaut.douglas@arentfox.com
 12            Elan S Levey elan.levey@usdoj.gov, tiffany.davenport@usdoj.gov
               Walter W Moore WMoore@WaltonLawPC.com, WalterMooreInLA@gmail.com
 13            Steven G. Polard steven.polard@ropers.com, calendar-
                lao@rmkb.com;melissa.tamura@rmkb.com;anthony.arriola@rmkb.com
 14            Stephen B Selbst sselbst@herrick.com, lporetsky@herrick.com
               David B Shemano dshemano@shemanolaw.com
 15            Lindsey L Smith lls@lnbyb.com, lls@ecf.inforuptcy.com
               Richard P Steelman rps@lnbyb.com, john@lnbyb.com
 16            United States Trustee (SV) ustpregion16.wh.ecf@usdoj.gov
               Beth Ann R Young bry@lnbyb.com
 17            Joshua del Castillo jdelcastillo@allenmatkins.com

 18 2. SERVED BY UNITED STATES MAIL: On June 2, 2020, I served the following persons and/or
    entities at the last known addresses in this bankruptcy case or adversary proceeding by placing a true
 19 and correct copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and
    addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
 20 completed no later than 24 hours after the document is filed.
    The Honorable Deborah J. Saltzman
 21
    United States Bankruptcy Court
    255 E. Temple Street
 22 Suite 1634 / Courtroom 1639
    Los Angeles, CA 90012
 23
                                                                              Service information continued on attached page
 24
      3.   SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR
 25 EMAIL (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR,
      on June 2, 2020, I served the following persons and/or entities by personal delivery, overnight mail
 26 service, or (for those who consented in writing to such service method), by facsimile transmission and/or
      email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight
 27 mail to, the judge will be completed no later than 24 hours after the document is filed.

 28
                                                                              Service information continued on attached page

       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

      June 2012                                                                    F 9013-3.1.PROOF.SERVICE
Case 1:20-bk-10256-DS               Doc 123 Filed 06/02/20 Entered 06/02/20 14:06:47                                        Desc
                                    Main Document   Page 108 of 109

  1
    I declare under penalty of perjury under the laws of the United States of America that the foregoing is
  2 true and correct.

  3    June 2, 2020                      Lourdes Cruz                                    /s/ Lourdes Cruz
       Date                                  Type Name                                   Signature
  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28


       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

      June 2012                                                                    F 9013-3.1.PROOF.SERVICE
      Case 1:20-bk-10256-DS      Doc 123 Filed 06/02/20 Entered 06/02/20 14:06:47      Desc
                                 Main Document   Page 109 of 109
NAI Capital, Inc.                    NAI Capital, Inc.                Russell Clementson
File No. 9012                        15821 Ventura Boulevard          United States Trustee (SV)
Plan and DS Service List             Suite 320                        915 Wilshire Blvd, Suite 1850
Service by U.S. Mail or NEF if       Encino, CA 91436                 Los Angeles, CA 90017
marked with an *


Request for Special Notice           Committee Counsel                U.S. Securities and Exchange
Bankruptcy Admin. Wells Fargo        David B. Shemano NEF*            Commission Attn: Bankruptcy
Vendor Financial Services, LLC       ShemanoLaw                       Counsel
c/o A Ricoh USA Program              1801 Century Park East           444 South Flower Street, Suite 900
P.O. Box 13708                       Suite 1600                       Los Angeles, CA 90071-9591
Macon, GA 31208-3708                 Los Angeles, CA 90067
